Exhibit 10.1

 

 

 

--------------------------------------------------------------------------------

 

 

 

TERM LOAN AGREEMENT

 

 

dated as of

 

May 22, 2017

 

among

 

Viveve Medical, Inc.,
as Borrower,

 

The Subsidiary Guarantors from Time to Time Party Hereto,

 

The Lenders from Time to Time Party Hereto,

 

and

 

CRG SERVICING LLC,

as Administrative Agent and Collateral Agent

 

 

 

U.S. $30,000,000

 

 

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page

 

SECTION 1

DEFINITIONS

1

 

1.01

Certain Defined Terms

1

 

1.02

Accounting Terms and Principles

20

 

1.03

Interpretation

21

 

1.04

Changes to GAAP

21

SECTION 2

THE COMMITMENT

22

 

2.01

Commitments

22

 

2.02

Borrowing Procedures

22

 

2.03

Fees

22

 

2.04

Use of Proceeds

22

 

2.05

Defaulting Lenders

22

 

2.06

Substitution of Lenders

23

SECTION 3

PAYMENTS OF PRINCIPAL AND INTEREST

24

 

3.01

Repayment

24

 

3.02

Interest

24

 

3.03

Prepayments

25

SECTION 4

PAYMENTS, ETC.

28

 

4.01

Payments

28

 

4.02

Computations

28

 

4.03

Notices

28

 

4.04

Set-Off

28

 

4.05

Pro Rata Treatment

29

SECTION 5

YIELD PROTECTION, ETC.

30

 

5.01

Additional Costs

30

 

5.02

Illegality

31

 

5.03

Taxes

32

SECTION 6

CONDITIONS PRECEDENT

35

 

6.01

Conditions to Effectiveness

35

 

6.02

Conditions to the First Borrowing

35

 

6.03

Conditions to Subsequent Borrowing

37

 

 
-i- 

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 



 

6.04

Conditions to Each Borrowing

38

SECTION 7

REPRESENTATIONS AND WARRANTIES

38

 

7.01

Power and Authority

38

 

7.02

Authorization; Enforceability

39

 

7.03

Governmental and Other Approvals; No Conflicts

39

 

7.04

Financial Statements; Material Adverse Change.

39

 

7.05

Properties

40

 

7.06

No Actions or Proceedings

43

 

7.07

Compliance with Laws and Agreements

44

 

7.08

Taxes

44

 

7.09

Full Disclosure

44

 

7.10

Regulation

45

 

7.11

Solvency

45

 

7.12

Subsidiaries

45

 

7.13

Indebtedness and Liens

45

 

7.14

Material Agreements

46

 

7.15

Restrictive Agreements

46

 

7.16

Real Property

46

 

7.17

Pension Matters

46

 

7.18

Collateral; Security Interest

47

 

7.19

Regulatory Approvals

47

 

7.20

[Reserved.]

47

 

7.21

Update of Schedules

47

SECTION 8

AFFIRMATIVE COVENANTS

48

 

8.01

Financial Statements and Other Information

48

 

8.02

Notices of Material Events

49

 

8.03

Existence; Conduct of Business

51

 

8.04

Payment of Obligations

51

 

8.05

Insurance

52

 

8.06

Books and Records; Inspection Rights

52

 

 
-ii- 

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 



 

8.07

Compliance with Laws and Other Obligations

52

 

8.08

Maintenance of Properties, Etc.

53

 

8.09

Licenses

53

 

8.10

Action under Environmental Laws

53

 

8.11

Use of Proceeds

53

 

8.12

Certain Obligations Respecting Subsidiaries; Further Assurances

54

 

8.13

Termination of Non-Permitted Liens

55

 

8.14

Intellectual Property

55

 

8.15

Post Closing Items.

55

SECTION 9

NEGATIVE COVENANTS

56

 

9.01

Indebtedness

56

 

9.02

Liens

57

 

9.03

Fundamental Changes and Acquisitions

58

 

9.04

Lines of Business

59

 

9.05

Investments

59

 

9.06

Restricted Payments

60

 

9.07

Payments of Indebtedness

60

 

9.08

Change in Fiscal Year

60

 

9.09

Sales of Assets, Etc.

60

 

9.10

Transactions with Affiliates

61

 

9.11

Restrictive Agreements

62

 

9.12

Amendments to Material Agreements; Organizational Documents

62

 

9.13

Preservation of Borrower Lease; Operating Lease.

62

 

9.14

Sales and Leasebacks

62

 

9.15

Hazardous Material

62

 

9.16

Accounting Changes

62

 

9.17

Compliance with ERISA

62

SECTION 10

FINANCIAL COVENANTS

63

 

10.01

Minimum Liquidity

63

 

10.02

Minimum Revenue

63

 

 
-iii- 

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 



 

10.03

Cure Right

63

SECTION 11

EVENTS OF DEFAULT

64

 

11.01

Events of Default

64

 

11.02

Remedies

67

SECTION 12

ADMINISTRATIVE AGENT

68

 

12.01

Appointment and Duties

68

 

12.02

Binding Effect

69

 

12.03

Use of Discretion

69

 

12.04

Delegation of Rights and Duties

70

 

12.05

Reliance and Liability

70

 

12.06

Administrative Agent Individually

71

 

12.07

Lender Credit Decision

71

 

12.08

Expenses; Indemnities

71

 

12.09

Resignation of Administrative Agent

72

 

12.10

Release of Collateral or Guarantors

72

 

12.11

Additional Secured Parties

73

SECTION 13

MISCELLANEOUS

74

 

13.01

No Waiver

74

 

13.02

Notices

74

 

13.03

Expenses, Indemnification, Etc.

74

 

13.04

Amendments, Etc.

75

 

13.05

Successors and Assigns

76

 

13.06

Survival

78

 

13.07

Captions

78

 

13.08

Counterparts

78

 

13.09

Governing Law

78

 

13.10

Jurisdiction, Service of Process and Venue

79

 

13.11

Waiver of Jury Trial

79

 

13.12

Waiver of Immunity

79

 

13.13

Entire Agreement

80

 

 
-iv- 

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 



 

13.14

Severability

80

 

13.15

No Fiduciary Relationship

80

 

13.16

Confidentiality

80

 

13.17

USA PATRIOT Act

81

 

13.18

Maximum Rate of Interest

81

 

13.19

Certain Waivers.

82

 

13.20

[Reserved.]

83

 

13.21

Original Issue Discount

83

SECTION 14

GUARANTEE

83

 

14.01

The Guarantee

83

 

14.02

Obligations Unconditional

83

 

14.03

Reinstatement

84

 

14.04

Subrogation

84

 

14.05

Remedies

85

 

14.06

Instrument for the Payment of Money

85

 

14.07

Continuing Guarantee

85

 

14.08

Rights of Contribution

85

 

14.09

General Limitation on Guarantee Obligations

86

 

 
-v- 

--------------------------------------------------------------------------------

 

 

SCHEDULES AND EXHIBITS

 

Schedule 1

-

 

Commitments

Schedule 7.05(a)

-

 

Permitted Liens

Schedule 7.05(b)(i)

-

 

Certain Intellectual Property

Schedule 7.05(b)(ii)

-

 

Intellectual Property Exceptions

Schedule 7.05(c)

-

 

Material Intellectual Property

Schedule 7.06

-

 

Certain Litigation and Potential Infringement

Schedule 7.12

-

 

Information Regarding Subsidiaries

Schedule 7.13(a)

-

 

Existing Indebtedness of Borrower and its Subsidiaries

Schedule 7.13(b)

-

 

Liens Granted by the Obligors

Schedule 7.14

-

 

Material Agreements of Obligors

Schedule 7.15

-

 

Restrictive Agreements

Schedule 7.16

-

 

Real Property Owned or Leased by Borrower or any

     

Subsidiary

Schedule 7.17

-

 

Pension Matters

Schedule 7.19

-

 

Regulatory Approvals

Schedule 9.05

-

 

Existing Investments

Schedule 9.10

-

 

Transactions with Affiliates

Schedule 9.14

-

 

Permitted Sales and Leasebacks

       

Exhibit A

-

 

Form of Guarantee Assumption Agreement

Exhibit B

-

 

Form of Notice of Borrowing

Exhibit C-1

-

 

Form of U.S. Tax Compliance Certificate

Exhibit C-2

-

 

Form of U.S. Tax Compliance Certificate

Exhibit C-3

-

 

Form of U.S. Tax Compliance Certificate

Exhibit C-4

-

 

Form of U.S. Tax Compliance Certificate

Exhibit D

-

 

Form of Compliance Certificate

Exhibit E

-

 

Form of Subordination Agreement

Exhibit F

-

 

Form of Landlord Consent

Exhibit G

-

 

Form of Subordination Agreement

 

 
-i- 

--------------------------------------------------------------------------------

 

 

TERM LOAN AGREEMENT, dated as of May 22, 2017 (this “Agreement”), among VIVEVE
MEDICAL, INC., a Delaware corporation (“Borrower”), the Subsidiary Guarantors
from time to time party hereto, the Lenders from time to time party hereto and
CRG Servicing LLC, a Delaware limited liability company (“CRG Servicing”), as
administrative agent and collateral agent for the Lenders (in such capacities,
together with its successors and assigns, “Administrative Agent”).

 

WITNESSETH:

 

Borrower has requested the Lenders to make term loans to Borrower, and the
Lenders are prepared to make such loans on and subject to the terms and
conditions hereof. Accordingly, the parties agree as follows:

 

SECTION 1
DEFINITIONS

 

1.01       Certain Defined Terms. As used herein, the following terms have the
following respective meanings:

 

“Accounting Change Notice” has the meaning set forth in Section 1.04(a).

 

“Act” has the meaning set forth in Section 13.17.

 

“Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of a take-over bid, tender
offer, amalgamation, merger, purchase of assets, or similar transaction having
the same effect as any of the foregoing, (a) acquires any business or rights to
a product, or any division, rights to a product or line of business or all or
substantially all of the assets of any Person engaged in any business or any
division, product or line of business, (b) acquires control of securities of a
Person engaged in a business representing more than 50% of the ordinary voting
power for the election of directors or other governing body if the business
affairs of such Person are managed by a board of directors or other governing
body, or (c) acquires control of more than 50% of the ownership interest in any
Person engaged in any business that is not managed by a board of directors or
other governing body.

 

“Affected Lender” has the meaning set forth in Section 2.06(a).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning set forth in the introduction hereto.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Obligor, its Subsidiaries or Affiliates from time
to time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.

 

 
1 

--------------------------------------------------------------------------------

 

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to an
Obligor, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Act and The Currency and
Foreign Transaction Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Asset Sale” has the meaning set forth in Section 9.09.

 

“Asset Sale Net Proceeds” means the aggregate amount of the cash proceeds
received from any Asset Sale, net of any bona fide costs incurred in connection
with such Asset Sale, plus, with respect to any non-cash proceeds of an Asset
Sale, the fair market value of such non cash proceeds as determined by the
Majority Lenders, acting reasonably, net of (x) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees and sales commissions), (y) taxes paid or payable as a
result thereof and (z) the amount necessary to retire any Indebtedness secured
by a Permitted Lien permitted under Section 9.02(c) or Section 9.02(h) (to the
extent the borrowing base of the Permitted Priority Debt is reduced) (ranking
senior to any Lien of the Administrative Agent or to the extent secured solely
by assets subject to such Asset Sale) on the related property.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee of such Lender.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Obligor or Subsidiary thereof incurs or otherwise has any obligation or
liability, contingent or otherwise.

 

“Borrower” has the meaning set forth in the introduction hereto.

 

“Borrower Facility” means the premises located at 345 Inverness Drive South,
Eaglewood, CO 80112, which are leased by Borrower pursuant to the Borrower
Lease.

 

“Borrower Landlord” means Ingredion Incorporated, a Delaware corporation.

 

“Borrower Lease” means the Sublease Agreement, dated as of January 26, 2017, by
and between Borrower and Borrower Landlord.

 

“Borrower Party” has the meaning set forth in Section 13.03(b).

 

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders according to their respective Commitments (including a borrowing of a
PIK Loan).

 

“Borrowing Date” means the date of a Borrowing.

 

“Borrowing Notice Date” means, (a) in the case of the first Borrowing, a date
that is at least two Business Days prior to the Borrowing Date of such Borrowing
and, (b) in the case of a subsequent Borrowing, a date that is at least twelve
(12) Business Days prior to the Borrowing Date of such Borrowing.

 

 
2

--------------------------------------------------------------------------------

 

 

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City.

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

 

“CFC Holdco” means a Subsidiary substantially all of the assets of which consist
of capital stock or indebtedness of one or more Excluded Foreign Subsidiaries.

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group of Persons acting
jointly or otherwise in concert of capital stock representing more than 25% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of Borrower or (b) the acquisition of direct or indirect Control
of Borrower by any Person or group of Persons acting jointly or otherwise in
concert, in each case whether as a result of a tender or exchange offer, open
market purchases, privately negotiated purchases or otherwise.

 

“Claims” means any claims, demands, complaints, grievances, actions,
applications, suits, causes of action, orders, charges, indictments,
prosecutions, informations (brought by a public prosecutor without grand jury
indictment) or other similar processes, assessments or reassessments.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Collateral” means any Property in which a Lien is purported to be granted under
any of the Security Documents (or all such Property, as the context may
require).

 

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to Borrower in accordance with the terms and conditions of this
Agreement, which commitment is in the amount set forth opposite such Lender’s
name on Schedule 1 under the caption “Commitment”, as such Schedule may be
amended from time to time. The aggregate Commitments on the date hereof equal
$30,000,000. For purposes of clarification, the amount of any PIK Loans shall
not reduce the amount of the available Commitment.

 

“Commitment Period” means the period from and including the first date on which
all of the conditions precedent set forth in Section 6.01 and Section 6.02 have
been satisfied (or waived by the Lenders) and through and including September
17, 2018.

 

“Commodity Account” has the meaning set forth in the Security Agreement.

 

 
3

--------------------------------------------------------------------------------

 

 

“Compliance Certificate” has the meaning given to such term in Section 8.01(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contracts” means contracts, licenses, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or engagements under which a Person has, or will have, any
liability or contingent liability (in each case, whether written or oral,
express or implied).

 

“Control” means, in respect of a particular Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in Section 957(a) of the Code.

 

“Copyright” has the meaning set forth in the Security Agreement.

 

“Cure Amount” has the meaning set forth in Section 10.03(a).

 

“Cure Right” has the meaning set forth in Section 10.03(a).

 

“Default” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 3.02(b).

 

“Defaulting Lender” means, subject to Section 2.05, any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three (3) Business Days of the date required to be funded
by it hereunder, (b) has notified Borrower or any Lender that it does not intend
to comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, or (c) has, or has a direct or
indirect parent company that has, (i) become the subject of an Insolvency
Proceeding, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

“Deposit Account” is defined in the Security Agreement.

 

“Dollars” and “$” means lawful money of the United States of America.

 

 
4

--------------------------------------------------------------------------------

 

 

“Eligible Transferee” means and includes a commercial bank, an insurance
company, a finance company, a financial institution, any investment fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act) that is principally in the business of managing
investments or holding assets for investment purposes.

 

“Environmental Law” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of hazardous materials, and all local
laws and regulations related to environmental matters and any specific
agreements entered into with any competent authorities which include commitments
related to environmental matters.

 

“Equity Cure Right” has the meaning set forth in Section 10.03(a).

 

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.

 

“Equivalent Amount” means, with respect to an amount denominated in one
currency, the amount in another currency that could be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

 

 
5

--------------------------------------------------------------------------------

 

 

“ERISA Event” means (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Title
IV Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Obligor or any ERISA
Affiliate thereof from a Title IV Plan or the termination of any Title IV Plan
resulting in liability under Sections 4063 or 4064 of ERISA; (d) the withdrawal
of any Obligor or any ERISA Affiliate thereof in a complete or partial
withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from any
Multiemployer Plan if there is any potential liability therefore, or the receipt
by any Obligor or any ERISA Affiliate thereof of notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA; (e) the filing of a notice of intent to terminate, the treatment of a
plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Title IV Plan or
Multiemployer Plan; (f) the imposition of liability on any Obligor or any ERISA
Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (g) the failure by any Obligor or
any ERISA Affiliate thereof to make any required contribution to a Title IV
Plan, or the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Title IV Plan (whether or not waived in accordance with
Section 412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code with respect to any Title IV Plan or
the failure to make any required contribution to a Multiemployer Plan; (h) the
determination that any Title IV Plan is considered an at-risk plan or a plan in
endangered to critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (i) an event or condition which
is reasonably expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan; (j) the imposition of any liability under Title I or
Title IV of ERISA, other than PBGC premiums due but not delinquent under Section
4007 of ERISA, upon any Obligor (or any ERISA Affiliate thereof with respect to
liability under Title IV of ERISA); (k) an application for a funding waiver
under Section 303 of ERISA or an extension of any amortization period pursuant
to Section 412 of the Code with respect to any Title IV Plan; (l) the occurrence
of a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for
which any Obligor or any Subsidiary thereof may be directly or indirectly
liable; (m) a violation of the applicable requirements of Section 404 or 405 of
ERISA or the exclusive benefit rule under Section 401(a) of the Code by any
fiduciary or disqualified person for which any Obligor or any Subsidiary thereof
may be directly or indirectly liable (including by reason of being an ERISA
Affiliate of any Person); (n) the occurrence of an act or omission which could
reasonably be expected to give rise to the imposition on any Obligor or any
ERISA Affiliate thereof of fines, penalties, taxes or related charges under
Chapter 43 of the Code or under Sections 409, 502(c), (i) or (1) or 4071 of
ERISA; (o) the assertion of a material claim (other than routine claims for
benefits) against any Benefit Plan or the assets thereof, or against any Obligor
or any Subsidiary thereof in connection with any such Benefit Plan; (p) receipt
from the IRS of notice of the failure of any Qualified Plan to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Qualified Plan to fail to qualify for exemption from taxation under Section
501(a) of the Code; (q) the imposition of any Lien (or the fulfillment of the
conditions for the imposition of any Lien) on any of the rights, properties or
assets of any Obligor or any ERISA Affiliate thereof, in either case pursuant to
Title I or IV of ERISA, including Section 302(f) or 303(k) of ERISA or to
Section 401(a)(29) or 430(k) of the Code; or (r) the establishment or amendment
by any Obligor or any Subsidiary thereof of any “welfare plan”, as such term is
defined in Section 3(1) of ERISA, that provides post-employment welfare benefits
in a manner that would materially increase the liability of any Obligor.

 

“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Title IV Plans, as set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

 

“Event of Default” has the meaning set forth in Section 11.01.

 

 
6

--------------------------------------------------------------------------------

 

 

“Exchange Rate” means the rate at which any currency (the “Pre-Exchange
Currency”) may be exchanged into another currency (the “Post-Exchange
Currency”), as set forth on such date on the relevant Reuters screen at or about
11:00 a.m. (Central time) on such date. In the event that such rate does not
appear on the Reuters screen, the “Exchange Rate” with respect to exchanging
such Pre-Exchange Currency into such Post-Exchange Currency shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by Borrower and Administrative Agent or, in the
absence of such agreement, such Exchange Rate shall instead be determined by
Administrative Agent by any reasonable method as they deem applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

“Excluded Foreign Subsidiary” means (i) any Foreign Subsidiary that is a
Controlled Foreign Corporation, (ii) any Foreign Subsidiary owned by a
Subsidiary described in clause (i) or (iii) a CFC Holdco.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax, or (ii) that are Other Connection Taxes, (b)
U.S. Federal withholding Taxes that are imposed on amounts payable to a Lender
to the extent that the obligation to withhold amounts existed on the date that
such Lender became a “Lender” under this Agreement (other than pursuant to an
assignment request by Borrower under Section 5.03(g)), except in each case to
the extent such Lender is a direct or indirect assignee of any other Lender that
was entitled, at the time the assignment of such other Lender became effective,
to receive additional amounts under Section 5.03, (c) any U.S. Federal
withholding Taxes imposed under FATCA, and (d) Taxes attributable to such
Recipient’s failure to comply with Section 5.03(e).

 

“Expense Cap” has the meaning set forth in the Fee Letter.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Administrative Agent
from three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means that fee letter agreement dated as of the date hereof between
Borrower and Administrative Agent.

 

“First-Tier Foreign Subsidiary” means an Excluded Foreign Subsidiary that is a
direct Subsidiary of an Obligor.

 

 
7

--------------------------------------------------------------------------------

 

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means a Subsidiary of Borrower that is not a U.S. Person.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.02, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
financial statements described in Section 7.04(a).

 

“Governmental Approval” means any consent, authorization, approval, clearance,
order, license, franchise, permit, certificate, accreditation, registration,
filing or notice, of, issued by, from or to, or other act by or in respect of,
any Governmental Authority.

 

“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, province or municipality or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, monetary, regulatory or administrative functions of or pertaining to
government, including regulatory authorities, governmental departments,
agencies, commissions, bureaus, officials, ministers, courts, bodies, boards,
tribunals and dispute settlement panels, and other law-, rule- or
regulation-making organizations or entities of any State, territory, county,
city or other political subdivision of the United States.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A by an entity that, pursuant to Section
8.12(a), is required to become a “Subsidiary Guarantor” hereunder.

 

“Guaranteed Obligations” has the meaning set forth in Section 14.01.

 

 
8

--------------------------------------------------------------------------------

 

 

“Hazardous Material” means any substance, element, chemical, compound, product,
solid, gas, liquid, waste, by-product, pollutant, contaminant or material which
is hazardous or toxic, and includes (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to an Environmental Law.

 

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or obligations of such Person with respect to
deposits or advances of any kind by third parties, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid
(excluding accounts payable incurred in the ordinary course of business and not
more than 30 days past due), (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business and not more than 30 days past due),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness or other obligations of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) obligations under any Hedging Agreement currency swaps, forwards,
futures or derivatives transactions, (k) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (l) all
obligations of such Person under license or other agreements containing a
guaranteed minimum payment or purchase by such Person, and (m) all Equity
Interests of such Person subject to repurchase or redemption rights or
obligations (excluding repurchases or redemptions at the sole option of such
Person). The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnified Party” has the meaning set forth in Section 13.03(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in clause (a), Other Taxes.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

 

 
9

--------------------------------------------------------------------------------

 

 

“Intellectual Property” means all Patents, Trademarks, Copyrights, and Technical
Information, whether registered or not, domestic and foreign. Intellectual
Property shall include all:

 

(a)     applications or registrations relating to such Intellectual Property;

 

(b)     rights and privileges arising under applicable Laws with respect to such
Intellectual Property;

 

(c)     rights to sue for past, present or future infringements of such
Intellectual Property; and

 

(d)     rights of the same or similar effect or nature in any jurisdiction
corresponding to such Intellectual Property throughout the world.

 

“Interest-Only Period” means the period from and including the first Borrowing
Date and through and including the sixteenth (16th) Payment Date following the
first Borrowing Date.

 

“Interest Period” means, with respect to each Borrowing, (a) initially, the
period commencing on and including the Borrowing Date thereof and ending on and
excluding the next Payment Date, and, (b) thereafter, each period beginning on
and including the last day of the immediately preceding Interest Period and
ending on and excluding the next succeeding Payment Date.

 

“Invention” means any novel, inventive and useful art, apparatus, method,
process, machine (including article or device), manufacture or composition of
matter, or any novel, inventive and useful improvement in any art, method,
process, machine (including article or device), manufacture or composition of
matter.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding 90 days arising in connection with the sale of inventory or supplies
by such Person in the ordinary course of business; (c) the entering into of any
Guarantee of, or other contingent obligation with respect to, Indebtedness or
other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person; or (d) the entering
into of any Hedging Agreement. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.

 

 
10

--------------------------------------------------------------------------------

 

 

“Knowledge” means, with respect to any Person, the actual knowledge of any
Responsible Officer of such Person and, in the case of Borrower, so long as he
or she is employed by Borrower or its Subsidiaries, the actual knowledge of
Patricia Scheller, James Atkinson and Scott Durbin, so long as such Person is an
officer of Borrower.

 

“Landlord Consent” means a Landlord Consent substantially in the form of Exhibit
E or otherwise in a form reasonably satisfactory to Administrative Agent.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“Lender” means each Person listed as a “Lender” on a signature page hereto,
together with its successors, and each assignee of a Lender pursuant to Section
13.05(b).

 

“Lien” means any mortgage, lien, pledge, charge or other security interest, or
any lease, title retention agreement, mortgage, restriction, easement,
right-of-way, option or adverse claim (of ownership or possession) or other
encumbrance of any kind or character whatsoever or any preferential arrangement
that has the practical effect of creating a security interest.

 

“Liquidity” means the balance of unencumbered (other than by Liens described in
Sections 9.02(a), 9.02(c) (provided that there is no default under the
documentation governing the Permitted Priority Debt) and 9.02(j)) cash and
Permitted Cash Equivalent Investments (which for greater certainty shall not
include any undrawn credit lines), in each case, to the extent held in an
account over which the Secured Parties have a perfected security interest.

 

“Loan” means (a) each loan advanced by a Lender pursuant to Section 2.01 and (b)
each PIK Loan deemed to have been advanced by a Lender pursuant to Section
3.02(d). For purposes of clarification, any calculation of the aggregate
outstanding principal amount of Loans on any date of determination shall include
both the aggregate principal amount of loans advanced pursuant to Section 2.01
and not yet repaid, and all PIK Loans deemed to have been advanced and not yet
repaid, on or prior to such date of determination.

 

“Loan Documents” means, collectively, this Agreement, the Fee Letter, the
Security Documents the Perfection Certificate, any subordination agreement or
any intercreditor agreement entered into by Administrative Agent (on behalf of
the Lenders) with any other creditors of Obligors or any agent acting on behalf
of such creditors, and any other present or future document, instrument,
agreement or certificate executed by Obligors and delivered to Administrative
Agent or any Secured Party in connection with or pursuant to this Agreement or
any of the other Loan Documents, all as amended, restated, supplemented or
otherwise modified.

 

 
11

--------------------------------------------------------------------------------

 

 

“Loss” means judgments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.

 

“Majority Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Commitments (or, if such Commitments are terminated, the
outstanding principal amount of the Loans) then in effect, ignoring, in such
calculation, the Commitments of and outstanding Loans owing to any Defaulting
Lender.

 

“Margin Stock” means “margin stock” within the meaning of Regulations U and X.

 

“Market Capitalization” means, as of any date of determination, the product of
(a) the number of shares of Borrower’s common stock outstanding (other than
treasury stock), as of such date of determination and (b) the closing sale price
for the regular trading session of Borrower’s common stock on the NASDAQ Capital
Market (or other principal exchange on which the Borrower’s common stock is
traded) on such date of determination.

 

“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (a) the business, condition (financial or otherwise),
operations, performance or Property of Borrower and its Subsidiaries taken as a
whole, (b) the ability of any Obligor to perform its obligations under the Loan
Documents, or (c) the legality, validity, binding effect or enforceability of
the Loan Documents or the rights and remedies of Administrative Agent or any
Lender under any of the Loan Documents for any reason other than to the extent
resulting from (x) gross negligence or willful misconduct by Administrative
Agent directly resulting in the execution or filing of an erroneous UCC
financing statement amendment, termination or assignment so long as not
resulting from a breach or non-compliance with the Loan Documents by any Obligor
or (y) a release or subordination of Liens on Collateral in accordance with the
terms hereof, including with respect to Liens securing Permitted Priority Debt.

 

“Material Agreements” means (a) the agreements which are listed in Schedule 7.14
(as updated by Borrower from time to time in accordance with Section 7.21 to
list all such agreements that meet the description set forth in clauses (b) and
(c) of this definition), (b) material inbound and outbound license agreements
and (c) all other agreements held by the Obligors from time to time, the absence
or termination of any of which would reasonably be expected to result in a
Material Adverse Effect; provided, however, that “Material Agreements” exclude
all: (i) licenses implied by the sale of a product; and (ii) paid-up licenses
for commonly available software programs under which an Obligor is the licensee.
“Material Agreement” means any one such agreement.

 

“Material Indebtedness” means, at any time, any Indebtedness of any Obligor, the
outstanding principal amount of which, individually or in the aggregate, exceeds
$300,000 (or the Equivalent Amount in other currencies).

 

“Material Intellectual Property” means, the Obligor Intellectual Property
described in Schedule 7.05(c) and any other Obligor Intellectual Property after
the date hereof the loss of which would reasonably be expected to have a
Material Adverse Effect.

 

 
12

--------------------------------------------------------------------------------

 

 

“Maturity Date” means the earlier to occur of (a) the Stated Maturity Date, and
(b) the date on which the Loans are accelerated pursuant to Section 11.02.

 

“Maximum Rate” has the meaning set forth in Section 13.18.

 

“Minimum Required Revenue” has the meaning set forth in Section in 10.02.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Non-Consenting Lender” has the meaning set forth in Section 2.06(a).

 

“Non-Disclosure Agreement” has the meaning set forth in Section 13.16.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Obligations” means, with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to Administrative Agent, any Lender, any other indemnitee hereunder or
any participant, arising out of, under, or in connection with, any Loan
Document, whether direct or indirect (regardless of whether acquired by
assignment), absolute or contingent, due or to become due, whether liquidated or
not, now existing or hereafter arising and however acquired, and whether or not
evidenced by any instrument or for the payment of money, including, without
duplication, (a) if such Obligor is Borrower, all Loans, (b) all interest,
whether or not accruing after the filing of any petition in bankruptcy or after
the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Obligor under any Loan Document.

 

“Obligor Intellectual Property” means Intellectual Property owned by or licensed
to any of the Obligors.

 

“Obligors” means, collectively, Borrower and the Subsidiary Guarantors and their
respective successors and permitted assigns.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

 
13

--------------------------------------------------------------------------------

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.03(g)).

 

“Participant” has the meaning set forth in Section 13.05(e).

 

“Participant Register” has the meaning set forth in Section 13.05(f).

 

“Patents” has the meaning set forth in the Security Agreement.

 

“Payment Date” means each March 31, June 30, September 30, December 31 and the
Maturity Date, commencing on the first such date to occur following the first
Borrowing Date; provided that, if any such date shall occur on a day that is not
a Business Day, the applicable Payment Date shall be the next preceding Business
Day.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means that certain Perfection Certificate, dated as of
the date hereof delivered by Borrower to Administrative Agent.

 

“Permitted Acquisition” means any acquisition by Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of (except for
any such securities in the nature of directors’ qualifying shares required
pursuant to applicable Law), or a business line or unit or a division of, any
Person; provided that:

 

(a)     immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;

 

(b)     all transactions in connection therewith shall be consummated, in
accordance, in all material respects, with all applicable Laws and in
conformity, in all material respects, with all applicable Governmental
Approvals;

 

(c)     in the case of the acquisition of all of the Equity Interests of such
Person, all of the Equity Interests (except for any such securities in the
nature of directors’ qualifying shares required pursuant to applicable Law)
acquired, or otherwise issued by such Person or any newly formed Subsidiary of
Borrower in connection with such acquisition, shall be owned 100% by an Obligor
or any other Subsidiary, and Borrower shall have taken, or caused to be taken,
as of the date such Person becomes a Subsidiary of Borrower, each of the actions
set forth in Section 8.12, if applicable;

 

(d)     Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 10.01 and Section 10.02 on a pro forma basis
after giving effect to such acquisition; and

 

 
14

--------------------------------------------------------------------------------

 

 

(e)     such Person (in the case of an acquisition of Equity Interests) or
assets (in the case of an acquisition of assets or a division) (i) shall be
engaged or used, as the case may be, in the same business or lines of business
in which Borrower and/or its Subsidiaries are engaged or a reasonable extension
thereof or (ii) shall have a similar customer base as Borrower and/or its
Subsidiaries.

 

“Permitted Cash Equivalent Investments” means (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than two (2) years from the date of
acquisition, (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc, and, (c) time deposits with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that
(i) is organized under the laws of the United States, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States, any state thereof or the
District of Columbia, and is a member of the Federal Reserve System, (ii) issues
(or the parent of which issues) commercial paper rated as described in clause
(b) of this definition and (iii) either (x) has combined capital and surplus of
at least $250,000,000, or (y) is Western Alliance Bank, in each case with
maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof.

 

“Permitted Cure Debt” means Indebtedness incurred in connection with the
exercise of the Subordinated Debt Cure Right and (a) that is governed by
documentation containing representations, warranties, covenants and events of
default no more burdensome or restrictive than those contained in the Loan
Documents, (b) that has a maturity date later than the Maturity Date, (c) in
respect of which no cash payments of principal or interest are required prior to
the Maturity Date, and (d) in respect of which the holders have agreed in favor
of Borrower, Administrative Agent and Lenders (i) that prior to the date on
which the Commitments have expired or been terminated and all Obligations (other
than inchoate indemnification and reimbursement obligations for which no claim
has been made and Warrant Obligations) have been paid in full indefeasibly in
cash, such holders will not exercise any remedies available to them in respect
of such Indebtedness, (ii) that such Indebtedness is unsecured, and (iii) to
terms of subordination in substantially the form attached hereto as Exhibit F or
otherwise reasonably satisfactory to Administrative Agent.

 

“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.

 

“Permitted Liens” means any Liens permitted under Section 9.02.

 

“Permitted Priority Debt” means Indebtedness of Borrower under one working
capital revolving credit facility (including reimbursement agreements under
letters of credit or bank guaranties permitted thereunder), in an amount not to
exceed at any time 80% of the face amount at such time of Borrower’s eligible
accounts receivable; provided that (a) such Indebtedness, if secured, is secured
solely by Borrower’s accounts receivable, inventory and cash (other than
proceeds of (i) Loans, (ii) Intellectual Property, (iii) Collateral that does
not secure such Permitted Priority Debt, and (iv) the exercise of any Cure
Right), but otherwise is not secured by any property (including any Intellectual
Property or proceeds thereof, or proceeds of Loans, or of Collateral that does
not secure such Permitted Priority Debt, or of the exercise of any Cure Right),
(b) the holders or lenders thereof have executed and delivered to Administrative
Agent an intercreditor agreement in substantially the form of Exhibit G or such
other form reasonably satisfactory to Administrative Agent and (c) Borrower
achieves Revenue from the sale of the Product (exclusive of any extraordinary
items and one-time revenue of any licensing agreements) of at least $20,000,000
during the consecutive twelve (12) calendar month period most recently ended on
or prior to the effective date of such revolving credit facility.

 

 
15

--------------------------------------------------------------------------------

 

 

“Permitted Priority Liens” means (a) Liens permitted under Section 9.02(c), (d),
(e), (f), (g), and (j), and (b) Liens permitted under Section 9.02(b); provided
that such Liens are also of the type described in Section 9.02(c), (d), (e),
(f), (g), and (j).

 

“Permitted Refinancing” means, with respect to any Indebtedness, any extensions,
renewals and replacements of such Indebtedness; provided that such extension,
renewal or replacement (a) shall not increase the outstanding principal amount
of such Indebtedness, (b) contains terms relating to outstanding principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole no less favorable in any material
respect to Borrower and its Subsidiaries or the Secured Parties than the terms
of any agreement or instrument governing such existing Indebtedness, (c) shall
have an applicable interest rate which does not exceed the rate of interest of
the Indebtedness being replaced, and (d) shall not contain any new requirement
to grant any lien or security or to give any guarantee that was not an existing
requirement of such Indebtedness.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.

 

“PIK Loan” has the meaning set forth in Section 3.02(d).

 

“PIK Period” means the period beginning on the first Borrowing Date through and
including the earlier to occur of (a) the sixteenth (16th) Payment Date after
the first Borrowing Date and (b) the date on which any Default shall have
occurred (provided that if such Default shall have been cured or waived, the PIK
Period shall resume until the earlier to occur of the next Default and the
sixteenth (16th) Payment Date after the first Borrowing Date).

 

“Prepayment Premium” has the meaning set forth in Section 3.03(a).

 

“Product” means the Viveve System, including the generator, treatment tips, and
other consumables or supplies such as the coupling fluid and cryogen, and
further includes the Geneveve treatment process, and such other products
acquired pursuant to a Permitted Acquisition.

 

“Property” of any Person means any property or assets, or interest therein, of
such Person.

 

“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (a) the Commitment (or, if the Commitments are terminated, the
outstanding principal amount of the Loans) of such Lender then in effect by (b)
the sum of the Commitments (or, if the Commitments are terminated, the
outstanding principal amount of the Loans) of all Lenders then in effect.

 

 
16

--------------------------------------------------------------------------------

 

 

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was within the past 6
years maintained or sponsored by any Obligor or any ERISA Affiliate thereof or
to which any Obligor or any ERISA Affiliate thereof makes, or within the past 6
years was obligated to make, contributions, and (b) that is intended to be tax
qualified under Section 401(a) of the Code.

 

“Real Property Security Documents” means the Landlord Consent and any mortgage
or deed of trust or any other real property security document executed or
required hereunder to be executed by any Obligor and granting a security
interest in real Property owned or leased (as tenant) by any Obligor in favor of
the Secured Parties.

 

“Recipient” means Administrative Agent or any Lender.

 

“Redemption Date” has the meaning set forth in Section 3.03(a).

 

“Redemption Price” has the meaning set forth in Section 3.03(a).

 

“Register” has the meaning set forth in Section 13.05(d).

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.

 

“Regulatory Approvals” means any registrations, licenses, authorizations,
permits, clearances, orders or approvals issued by any Governmental Authority
and applications or submissions related to any of the foregoing.

 

“Related Person” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Requirement of Law” means, as to any Person, any statute, law, treaty, rule or
regulation or determination, order, injunction or judgment of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Properties or revenues.

 

“Responsible Officer” of any Person means each of the president, chief executive
officer, chief financial officer and chief business officer of such Person.

 

 
17

--------------------------------------------------------------------------------

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Borrower or
any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such shares of capital stock of
Borrower or any of its Subsidiaries.

 

“Restrictive Agreement” has the meaning set forth in Section 7.15.

 

“Revenue” of a Person during any period of calculation means all revenue
properly recognized under GAAP during such period, consistently applied, less
all rebates, discounts and other price allowances granted on account of such
revenue.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

“Sanctioned Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Jurisdiction or (c) any Person
owned or Controlled by any such person or Persons described in clauses (a) and
(b).

 

“Secured Parties” means the Lenders, Administrative Agent, each other
Indemnified Party and any other holder of any Obligation.

 

“Security Agreement” means the Security Agreement, on or around May 25, 2017,
among the Obligors and Administrative Agent, granting a security interest in the
Obligors’ personal Property in favor of the Secured Parties.

 

“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, each Real Property Security Document, and each
other security document, control agreement or financing statement required or
recommended to perfect Liens in favor of the Secured Parties.

 

“Securities Account” has the meaning set forth in the Security Agreement.

 

“Short-Form IP Security Agreements” means short-form copyright, patent or
trademark (as the case may be) security agreements, dated as of the date hereof,
entered into by one or more Obligors in favor of the Secured Parties, each in
form and substance satisfactory to the Majority Lenders (and as amended,
modified or replaced from time to time).

 

 
18

--------------------------------------------------------------------------------

 

 

“Solvent” means, with respect to any Person at any time, that (a) the present
fair saleable value of the Property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person, (b) the
present fair saleable value of the Property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured and (c) such Person has not incurred
and does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in the ordinary course.

 

“Specified Financial Covenants” has the meaning set forth in Section 10.03(a).

 

“Stated Maturity Date” means the twenty fourth (24th) Payment Date following the
first Borrowing Date.

 

“Subordinated Debt Cure Right” has the meaning set forth in Section 10.03(a).

 

“Subsequent Draw Milestone” means Borrower achieves both (a) Revenue from the
sale of the Product of at least $16,000,000 during any consecutive twelve (12)
month period ending on or prior to June 30, 2018 and (b) an average Market
Capitalization of at least $60,000,000 for the thirty (30) consecutive days
prior to the Notice of Borrowing for the second Borrowing.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent or (b) that
is, as of such date, otherwise Controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.

 

“Subsidiary Guarantors” means each of the Subsidiaries of Borrower identified
under the caption “SUBSIDIARY GUARANTORS” on the signature pages hereto and each
Subsidiary of Borrower that becomes, or is required to become, a “Subsidiary
Guarantor” after the date hereof pursuant to Section 8.12(a) or (b).

 

“Substitute Lender” has the meaning set forth in Section 2.06(a).

 

“Tax Affiliate” means (a) Borrower and its Subsidiaries, (b) each other Obligor
and (c) any Affiliate of an Obligor with which such Obligor files or is eligible
to file consolidated, combined or unitary Tax returns.

 

“Tax Returns” has the meaning set forth in Section 7.08.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

 
19

--------------------------------------------------------------------------------

 

 

“Technical Information” means all trade secrets and other proprietary or
confidential information, public information, non-proprietary know-how, any
information of a scientific, technical, or business nature in any form or
medium, standards and specifications, conceptions, ideas, innovations,
discoveries, Invention disclosures, all documented research, developmental,
demonstration or engineering work and all other information, data, plans,
specifications, reports, summaries, experimental data, manuals, models, samples,
know-how, technical information, systems, methodologies, computer programs,
information technology and any other information.

 

“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (ii) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

 

“Trademarks” is defined in the Security Agreement.

 

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party and the Borrowings (and the use of the proceeds of the Loans).

 

“U.S. Person” means a “United States Person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(e)(ii)(B)(3).

 

“VCOC Lender” means CRG Partners III, L.P. and each other lender that is a
“venture capital operating company” for purposes of ERISA and that is assigned
any of the Loans.

 

“Warrant” means each warrant to purchase Equity Interests of Borrower, issued by
Borrower to the Lenders in connection with the Transactions (for such number of
shares as equal to 1.00% of the common stock of Borrower on a fully diluted
basis as of the first Borrowing Date (inclusive for the Warrants granted on such
date)).

 

“Warrant Obligations” means, with respect to any Obligor, all Obligations
arising out of, under or in connection with, any Warrant.

 

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

 

“Withholding Agent” means any Obligor and Administrative Agent.

 

1.02     Accounting Terms and Principles. All accounting determinations required
to be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. All components of financial calculations made to
determine compliance with this Agreement, including Section 10, shall be
adjusted to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any Acquisition consummated
after the first day of the applicable period of determination and prior to the
end of such period, as determined in good faith by Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
Borrower at the time of preparation of the Compliance Certificate setting forth
such calculations.

 

 
20

--------------------------------------------------------------------------------

 

 

1.03     Interpretation. For all purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, (a) the
terms defined in this Agreement include the plural as well as the singular and
vice versa; (b) words importing gender include all genders; (c) any reference to
a Section, Annex, Schedule or Exhibit refers to a Section of, or Annex, Schedule
or Exhibit to, this Agreement; (d) any reference to “this Agreement” refers to
this Agreement, including all Annexes, Schedules and Exhibits hereto, and the
words herein, hereof, hereto and hereunder and words of similar import refer to
this Agreement and its Annexes, Schedules and Exhibits as a whole and not to any
particular Section, Annex, Schedule, Exhibit or any other subdivision; (e)
references to days, months and years refer to calendar days, months and years,
respectively; (f) all references herein to “include” or “including” shall be
deemed to be followed by the words “without limitation”; (g) the word “from”
when used in connection with a period of time means “from and including” and the
word “until” means “to but not including”; and (h) accounting terms not
specifically defined herein shall be construed in accordance with GAAP (except
for the term “property” , which shall be interpreted as broadly as possible,
including, in any case, cash, securities, other assets, rights under contractual
obligations and permits and any right or interest in any property, except where
otherwise noted). Unless otherwise expressly provided herein, references to
organizational documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all permitted subsequent
amendments, restatements, extensions, supplements and other modifications
thereto.

 

1.04     Changes to GAAP. If, after the date hereof, any change occurs in GAAP
or in the application thereof and such change would cause any amount required to
be determined for the purposes of the covenants to be maintained or calculated
pursuant to Section 8, 9 or 10 to be materially different than the amount that
would be determined prior to such change, then:

 

(a)     Borrower will provide a detailed notice of such change (an “Accounting
Change Notice”) to Administrative Agent within 30 days of such change;

 

(b)     either Borrower or the Majority Lenders may indicate within 90 days
following the date of the Accounting Change Notice that they wish to revise the
method of calculating such financial covenants or amend any such amount, in
which case the parties will in good faith attempt to agree upon a revised method
for calculating the financial covenants;

 

(c)     until Borrower and the Majority Lenders have reached agreement on such
revisions, (i) such financial covenants or amounts will be determined without
giving effect to such change and (ii) all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP;

 

(d)     if no party elects to revise the method of calculating the financial
covenants or amounts, then the financial covenants or amounts will not be
revised and will be determined in accordance with GAAP without giving effect to
such change;

 

 
21

--------------------------------------------------------------------------------

 

 

(e)     any Event of Default arising as a result of such change which is cured
by operation of this Section 1.04 shall be deemed to be of no effect ab initio;
and .

 

(f)     Notwithstanding any change in GAAP after the Closing Date that would
require lease obligations that would be treated as operating leases as of the
Closing Date to be classified and accounted for as capital leases or otherwise
reflected on the Obligors’ consolidated balance sheet, such obligations shall be
treated in the same manner as operating leases are treated as of the Closing
Date.

 

SECTION 2
THE COMMITMENT

 

2.01      Commitments. Each Lender agrees severally, on and subject to the terms
and conditions of this Agreement (including Section 6), to make up to three term
loans (provided that PIK Loans shall be deemed not to constitute “term loans”
for purposes of this Section 2.01) to Borrower, each on a Business Day during
the Commitment Period in Dollars in an aggregate principal amount for such
Lender not to exceed such Lender’s unfunded Commitment; provided, however, that
no Lender shall be obligated to make a Loan in excess of such Lender’s
Proportionate Share of the applicable amount of any Borrowing set forth in
Section 6.02 (if any) other than PIK Loans. Amounts of Loans repaid may not be
reborrowed.

 

2.02      Borrowing Procedures. Subject to the terms and conditions of this
Agreement (including Section 6), each Borrowing (other than a Borrowing of PIK
Loans) shall be made on written notice in the form of Exhibit B given by
Borrower to Administrative Agent not later than 11:00 a.m. (Central time) on the
Borrowing Notice Date (a “Notice of Borrowing”).

 

2.03      Fees. Borrower shall pay to Administrative Agent and/or the Lenders,
as applicable, such fees as described in the Fee Letter.

 

2.04      Use of Proceeds. Borrower shall use the proceeds of the Loans for
repayment of all outstanding Indebtedness and obligations under the existing
debt facility, general working capital purposes and corporate purposes and to
pay fees, costs and expenses incurred in connection with the Transactions;
provided that the Lenders shall have no responsibility as to the use of any
proceeds of Loans.

 

2.05      Defaulting Lenders.

 

(a)         Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)      Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 13.04.

 

 
22

--------------------------------------------------------------------------------

 

 

(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Lenders for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 11 or
otherwise), shall be applied at such time or times as follows: first, as
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; second, if so determined by the Majority
Lenders and Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Agreement; third, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default
exists, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and (B)
such Loans were made at a time when the conditions set forth in Section 6 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.05(a)(ii)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

(b)     Defaulting Lender Cure. If Borrower and the Majority Lenders agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Proportionate Share, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided further that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

2.06       Substitution of Lenders.

 

(a)     Substitution Right. If any Lender (an “Affected Lender”), (i) becomes a
Defaulting Lender or (ii) does not consent to any amendment, waiver or consent
to any Loan Document for which the consent of the Majority Lenders is obtained
but that requires the consent of other Lenders (a “Non-Consenting Lender”), then
(x) Borrower may elect to pay in full such Affected Lender with respect to all
Obligations due to such Affected Lender or (y) either Borrower or Administrative
Agent shall identify any willing Lender or Affiliate of any Lender or Eligible
Transferee (in each case, a “Substitute Lender”) to substitute for such Affected
Lender; provided that any substitution of a Non-Consenting Lender shall occur
only with the consent of Administrative Agent.

 

 
23

--------------------------------------------------------------------------------

 

 

(b)     Procedure. To substitute such Affected Lender or pay in full all
Obligations owed to such Affected Lender, Borrower shall deliver a notice to
such Affected Lender. The effectiveness of such payment or substitution shall be
subject to the delivery by Borrower (or, as may be applicable in the case of a
substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such payment or substitution, all Obligations owing to such
Affected Lender (which for the avoidance of doubt, shall not include any
Prepayment Premium) and (ii) in the case of a substitution, an Assignment and
Assumption executed by the Substitute Lender, which shall thereunder, among
other things, agree to be bound by the terms of the Loan Documents.

 

(c)     Effectiveness. Upon satisfaction of the conditions set forth in Sections
2.06(a) and (b), Administrative Agent shall record such substitution or payment
in the Register, whereupon (i) in the case of any payment in full of an Affected
Lender, such Affected Lender’s Commitments shall be terminated and (ii) in the
case of any substitution of an Affected Lender, (A) such Affected Lender shall
sell and be relieved of, and the Substitute Lender shall purchase and assume,
all rights and claims of such Affected Lender under the Loan Documents, except
that the Affected Lender shall retain such rights under the Loan Documents that
expressly provide that they survive the repayment of the Obligations and the
termination of the Commitments, (B) such Affected Lender shall no longer
constitute a “Lender” hereunder and such Substitute Lender shall become a
“Lender” hereunder and (C) such Affected Lender shall execute and deliver an
Assignment and Assumption to evidence such substitution; provided, however, that
the failure of any Affected Lender to execute any such Assignment and Assumption
shall not render such sale and purchase (or the corresponding assignment)
invalid.

 

SECTION 3
PAYMENTS OF PRINCIPAL AND INTEREST

 

3.01       Repayment.

 

(a)     Repayment. During the Interest-Only Period, no scheduled payments of
principal of the Loans shall be due. Borrower agrees to repay to the Lenders the
outstanding principal amount of the Loans, on each Payment Date occurring after
the Interest-Only Period, in equal installments. The amounts of such
installments shall be calculated by dividing (i) the sum of the aggregate
principal amount of the Loans outstanding on the first day following the end of
the Interest-Only Period, by (ii) the number of Payment Dates remaining prior to
and including the Stated Maturity Date.

 

(b)     Application. Any optional or mandatory prepayment of the Loans shall be
applied ratably to the remaining installments thereof under Section 3.01(a). To
the extent not previously paid, the principal amount of the Loans, together with
all other outstanding Obligations (other than other than inchoate
indemnification and reimbursement obligations for which no claim has been made
and Warrant Obligations), shall be due and payable on the Maturity Date.

 

3.02       Interest.

 

(a)     Interest Generally. Subject to Section 3.02(d), Borrower agrees to pay
to the Lenders interest on the unpaid principal amount of the Loans and the
amount of all other outstanding Obligations, in the case of the Loans, for the
period from the applicable Borrowing Date and, in the case of any other
Obligation, from the date such other Obligation is due and payable, in each
case, until paid in full, at a rate per annum equal to 12.50%.

 

 
24

--------------------------------------------------------------------------------

 

 

(b)       Default Interest. Notwithstanding the foregoing, upon the occurrence
and during the continuance of an Event of Default, the interest payable pursuant
to Section 3.02(a) shall increase upon notice from the Majority Lenders (or
automatically upon the occurrence of an Event of Default under Section 11.01(a),
(b), (h), (i) or (j)) by 4.00% per annum (such aggregate increased rate, the
“Default Rate”); provided, that except for an automatic imposition of the
Default Rate as described above, any imposition of the Default Rate hereunder
shall only apply to those periods after notice is given by the Majority Lenders
and not retroactively. Notwithstanding any other provision herein (including
Section 3.02(d)), if interest is required to be paid at the Default Rate, it
shall be paid entirely in cash.

 

(c)       Interest Payment Dates. Subject to Section 3.02(d), accrued interest
on the Loans shall be payable in arrears on each Payment Date with respect to
the most recently completed Interest Period in cash, and upon the payment or
prepayment of the Loans (on the principal amount being so paid or prepaid);
provided that interest payable at the Default Rate shall be payable from time to
time on demand.

 

(d)       Paid In-Kind Interest. Notwithstanding Section 3.02(a), at any time
during the PIK Period, Borrower may elect to pay the interest on the outstanding
principal amount of the Loans payable pursuant to Section 3.01 as follows: (i)
only 8.50% of the 12.50% per annum interest in cash and (ii) 4.00% of the 12.50%
per annum interest as compounded interest, added to the aggregate principal
amount of the Loans on each applicable Payment Date (the amount of any such
compounded interest being a “PIK Loan”). The principal amount of each PIK Loan
shall accrue interest from and after the Payment Date on which such PIK Loan is
advanced to Borrower, in accordance with the provisions of this Agreement
applicable to the Loans.

 

3.03       Prepayments.

 

(a)         Optional Prepayments. Upon prior written notice to Administrative
Agent delivered pursuant to Section 4.03, Borrower shall have the right to
optionally prepay in whole or in part the outstanding principal amount of the
Loans on any Payment Date (a “Redemption Date”) for an amount equal to the
aggregate principal amount of the Loans being prepaid plus the Prepayment
Premium plus any accrued but unpaid interest and any fees then due and owing
(such aggregate amount, the “Redemption Price”). The applicable “Prepayment
Premium” shall be an amount calculated pursuant to Section 3.03(a)(i).

 

(i)           If the Redemption Date occurs:

 

(A)     on or prior to the fourth (4th) Payment Date, the Prepayment Premium
shall be an amount equal to 5.00% of the aggregate outstanding principal amount
of the Loans being prepaid on such Redemption Date;

 

(B)     after the fourth (4th) Payment Date, and on or prior to the eighth (8th)
Payment Date, the Prepayment Premium shall be an amount equal to 4.00% of the
aggregate outstanding principal amount of the Loans being prepaid on such
Redemption Date;

 

 
25

--------------------------------------------------------------------------------

 

 

(C)     after the eighth (8th) Payment Date, and on or prior to the twelfth
(12th) Payment Date, the Prepayment Premium shall be an amount equal to 3.00% of
the aggregate outstanding principal amount of the Loans being prepaid on such
Redemption Date;

 

(D)     after the twelfth (12th) Payment Date, and on or prior to the sixteenth
(16th) Payment Date, the Prepayment Premium shall be an amount equal to 2.00% of
the aggregate outstanding principal amount of the Loans being prepaid on such
Redemption Date;

 

(E)     after the sixteenth (16th) Payment Date, and on or prior to the
twentieth (20th) Payment Date, the Prepayment Premium shall be an amount equal
to 1.00% of the aggregate outstanding principal amount of the Loans being
prepaid on such Redemption Date;

 

(F)     after the twentieth (20th) Payment Date, the Prepayment Premium shall be
an amount equal to 0.00% of the aggregate outstanding principal amount of the
Loans being prepaid on such Redemption Date.

 

(ii)          To determine the aggregate outstanding principal amount of the
Loans, and how many Payment Dates have occurred, as of any Redemption Date for
purposes of Section 3.03(a):

 

(A)     if, as of such Redemption Date, Borrower shall have made only one
Borrowing, the number of Payment Dates shall be deemed to be the number of
Payment Dates that shall have occurred following the first Borrowing Date;

 

(B)     if, as of such Redemption Date, Borrower shall have made more than one
Borrowing, then the Redemption Price shall equal the sum of multiple Redemption
Prices calculated with respect to the Loans of each Borrowing, each of which
Redemption Prices shall be calculated based on solely the aggregate outstanding
principal amount of the Loans borrowed in such Borrowing (and PIK Loans
subsequently borrowed in respect of interest payments thereon), as though the
applicable number of Payment Dates equals the number of Payment Dates that shall
have occurred following the applicable Borrowing Date. In the case of any
partial prepayment, the amount of such prepayment shall be allocated to Loans
made in the various Borrowings (and PIK Loans in respect thereof) in the order
in which such Borrowings were made;

 

(iii)         No partial prepayment shall be made under this Section 3.03(a) in
connection with any event described in Section 3.03(b).

 

The Prepayment Premium payable upon any prepayment shall be in addition to any
payments required pursuant to the Fee Letter.

 

 
26

--------------------------------------------------------------------------------

 

 

(b)         Mandatory Prepayments.

 

(i)       Asset Sales. In the event of any contemplated Asset Sale or series of
Asset Sales (other than any Asset Sale permitted under Section 9.09(a), (b), or
(d)) yielding Asset Sale Net Proceeds in excess of $1,000,000 in the aggregate,
Borrower shall provide twenty (20) days prior written notice of such Asset Sale
to Administrative Agent and, if within such notice period Majority Lenders or
Administrative Agent advise Borrower that the Majority Lenders require a
prepayment pursuant to this Section 3.03(b)(i), Borrower shall: (x) if the
assets sold represent substantially all of the assets or Revenues from the sale
of the Product, or represent any specific line of business which either on its
own or together with other lines of business sold over the term of this
Agreement account for Revenue from the sale of the Product generated by such
lines of business exceeding 15% of the Revenue from the sale of the Product in
the immediately preceding year, prepay the aggregate outstanding principal
amount of the Loans in an amount equal to the Redemption Price applicable on the
date of such Asset Sale in accordance with Section 3.03(a), and (y) in the case
of all other Asset Sales not described in the foregoing clause (x), prepay the
Loans in an amount equal to the entire amount of the Asset Sale Net Proceeds of
such Asset Sale, plus any accrued but unpaid interest and any fees (including
any fees payable pursuant to the Fee Letter) then due and owing, credited in the
following order:

 

(A)     first, in reduction of Borrower’s obligation to pay any unpaid interest
and any fees then due and owing;

 

(B)     second, in reduction of Borrower’s obligation to pay any Claims or
Losses referred to in Section 13.03 then due and owing;

 

(C)     third, in reduction of Borrower’s obligation to pay any amounts due and
owing on account of the unpaid principal amount of the Loans;

 

(D)     fourth, in reduction of any other Obligation then due and owing; and

 

(E)     fifth, to Borrower or such other Persons as may lawfully be entitled to
or directed by Borrower to receive the remainder.

 

(ii)       Change of Control. In the event of a Change of Control, Borrower
shall immediately provide notice of such Change of Control to Administrative
Agent and, if within 10 days of receipt of such notice Majority Lenders or
Administrative Agent advise Borrower that the Majority Lenders require a
prepayment pursuant to this Section 3.03(b)(ii), Borrower shall prepay the
aggregate outstanding principal amount of the Loans in an amount equal to the
Redemption Price applicable on the date of such Change of Control in accordance
with Section 3.03(a) and pay any fees payable pursuant to the Fee Letter.

 

(c)        Required AHYDO Payment. Notwithstanding anything herein to the
contrary, if, at any Payment Date on or after June 30, 2022, the aggregate
amount of accrued and unpaid original issue discount (as defined in Section
1273(a)(1) of the Code) on any Loan would, but for this Section 3.03(c), exceed
an amount equal to the product of the issue price of such Loan multiplied by the
yield to maturity (as defined in Treasury Regulations Section 1.1272-1(b)(1)(i))
of such Loan, the Borrower shall prepay at each such applicable Payment Date,
the minimum amount of principal plus accrued interest on such Loan necessary to
prevent any of the accrued and unpaid interest and original issue discount on
such Loan from being disallowed or deferred as a deduction under Section
163(e)(5) of the Code to the Borrower; provided that such payment shall be
accompanied by the Prepayment Premium applicable to such payment, if any, and
any fees payable under the Fee Letter.  Notwithstanding the foregoing, the
Back-End Facility Fee (as defined in the Fee Letter) shall be payable pursuant
to its terms and shall not be accelerated, except to the extent amounts
attributable to such Back-End Facility Fee are otherwise included as part of the
required AHYDO payment to be paid under this Section 3.03(c). No partial
prepayment of any Loan pursuant to any other provision of this Agreement shall
alter the obligation of the Borrower to make prepayments provided for in this
Section 3.03(c).

 

 
27

--------------------------------------------------------------------------------

 

 

SECTION 4
PAYMENTS, ETC.

 

4.01        Payments.

 

(a)     Payments Generally. Each payment of principal, interest and other
amounts to be made by the Obligors under this Agreement or any other Loan
Document shall be made in Dollars, in immediately available funds, without
deduction, set off or counterclaim, to an account to be designated by
Administrative Agent by notice to Borrower, not later than 4:00 p.m. (Central
time) on the date on which such payment shall become due (each such payment made
after such time on such due date to be deemed to have been made on the next
succeeding Business Day).

 

(b)     Application of Payments. Each Obligor shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to
Administrative Agent the amounts payable by such Obligor hereunder to which such
payment is to be applied (and in the event that Obligors fail to so specify, or
if an Event of Default has occurred and is continuing, the Lenders may apply
such payment in the manner they determine to be appropriate).

 

(c)     Non-Business Days. If the due date of any payment under this Agreement
(other than of principal of or interest on the Loans) would otherwise fall on a
day that is not a Business Day, such date shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

 

4.02       Computations. All computations of interest and fees hereunder shall
be computed on the basis of a year of 360 days and actual days elapsed during
the period for which payable.

 

4.03       Notices. Each notice of optional prepayment shall be effective only
if received by Administrative Agent not later than 4:00 p.m. (Central time) on
the date five (5) Business Days (or such shorter period as may be agreed to in
Administrative Agent’s sole discretion) prior to the date of prepayment. Each
notice of optional prepayment shall specify the amount to be prepaid and the
date of prepayment.

 

4.04       Set-Off.

 

(a)     Set-Off Generally. Upon the occurrence and during the continuance of any
Event of Default, each of Administrative Agent, each Lender and each of their
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by Administrative Agent, any Lender and any
of their Affiliates to or for the credit or the account of any Obligor against
any and all of the Obligations, whether or not such Person shall have made any
demand and although such obligations may be unmatured. Administrative Agent and
each Lender agree promptly to notify Borrower after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of Administrative Agent,
each Lender and each of their Affiliates under this Section 4.04 are in addition
to other rights and remedies (including other rights of set-off) that such
Persons may have.

 

 
28

--------------------------------------------------------------------------------

 

 

(b)     Exercise of Rights Not Required. Nothing contained herein shall require
Administrative Agent, any Lender or any of their respective Affiliates to
exercise any such right or shall affect the right of such Person to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of any Obligor.

 

4.05       Pro Rata Treatment.

 

(a)     Unless Administrative Agent shall have been notified in writing by any
Lender prior to the proposed date of any Borrowing that such Lender will not
make the amount that would constitute its share of such Borrowing available to
Administrative Agent, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such date in accordance with
Section 2, and Administrative Agent may, in reliance upon such assumption, make
available to Borrower a corresponding amount. If such amount is not in fact made
available to Administrative Agent by the required time on the applicable
Borrowing Date therefor, such Lender and Borrower severally agree to pay to
Administrative Agent forthwith, on demand, such corresponding amount with
interest thereon, for each day from and including the date on which such amount
is made available to Borrower but excluding the date of payment to
Administrative Agent, at a rate equal to the greater of (A) the Federal Funds
Effective Rate and (B) a rate reasonably determined by Administrative Agent in
accordance with banking industry rules on interbank compensation. If Borrower
and such Lender shall pay such interest to Administrative Agent for the same or
an overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period. If such Lender pays
its share of the applicable borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such borrowing. Any
payment by Borrower shall be without prejudice to any claim Borrower may have
against a Lender that shall have failed to make such payment to Administrative
Agent.

 

(b)     Unless Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to Administrative Agent for the
account of the Lenders hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Obligor.

 

 
29

--------------------------------------------------------------------------------

 

 

(c)     If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it or other obligations hereunder,
as applicable (other than pursuant to a provision hereof providing for non-pro
rata treatment), in excess of its Proportionate Share, of such payment on
account of the Loans, such Lender shall (i) notify Administrative Agent of the
receipt of such payment, and (ii) within five (5) Business Days of such receipt
purchase (for cash at face value) from the other Lenders, as applicable
(directly or through Administrative Agent), without recourse, such
participations in the Loans made by them or make such other adjustments as shall
be equitable, as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of the other Lenders in accordance with their
respective Proportionate Shares, as applicable; provided, however, that (A) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and (B)
the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or (y) any payment obtained by a Lender as consideration
for the assignment or sale of a participation in any of its Loans to any
assignee or participant, other than to Borrower or any of its Affiliates (as to
which the provisions of this paragraph shall apply). Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 4.05(c) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of Borrower in the amount of such participation. No
documentation other than notices and the like referred to in this Section
4.05(c) shall be required to implement the terms of this Section 4.05(c).
Administrative Agent shall keep records (which shall be conclusive and binding
in the absence of manifest error) of participations purchased pursuant to this
Section 4.05(c) and shall in each case notify the Lenders following any such
purchase. Borrower consents on behalf of itself and each other Obligor to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Obligor rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of each Obligor in the amount of such participation.

 

SECTION 5
YIELD PROTECTION, ETC.

 

5.01     Additional Costs.

 

(a)     Change in Requirements of Law Generally. If, on or after the date
hereof, the adoption of any Requirement of Law, or any change in any Requirement
of Law, or any change in the interpretation or administration thereof by any
court or other Governmental Authority charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or its lending
office) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, shall impose, modify or deem applicable any
reserve (including any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, contribution, insurance assessment or
similar requirement, in each case that becomes effective after the date hereof,
against assets of, deposits with or for the account of, or credit extended by, a
Lender (or its lending office) or shall impose on a Lender (or its lending
office) any other condition affecting the Loans or the Commitment, and the
result of any of the foregoing is to increase the cost to such Lender of making
or maintaining the Loans, or to reduce the amount of any sum received or
receivable by such Lender under this Agreement or any other Loan Document, by an
amount deemed by such Lender to be material (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (iii) Connection Income Taxes), then Borrower shall pay to such
Lender on demand such additional amount or amounts as will compensate such
Lender for such increased cost or reduction.

 

 
30

--------------------------------------------------------------------------------

 

 

(b)     Change in Capital Requirements. If a Lender shall have determined that,
on or after the date hereof, the adoption of any Requirement of Law regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, in each case that becomes effective after the date
hereof, has or would have the effect of reducing the rate of return on capital
of a Lender (or its parent) as a consequence of a Lender’s obligations hereunder
or the Loans to a level below that which a Lender (or its parent) could have
achieved but for such adoption, change, request or directive by an amount
reasonably deemed by it to be material, then Borrower shall pay to such Lender
on demand such additional amount or amounts as will compensate such Lender (or
its parent) for such reduction.

 

(c)     Notification by Lender. Each Lender (directly or through Administrative
Agent) will promptly notify Borrower of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Lender to compensation
pursuant to this Section 5.01. Before giving any such notice pursuant to this
Section 5.01(c) such Lender shall designate a different lending office if such
designation (x) will, in the reasonable judgment of such Lender, avoid the need
for, or reduce the amount of, such compensation and (y) will not, in the
reasonable judgment of such Lender, be materially disadvantageous to such
Lender. A certificate of the Lender claiming compensation under this Section
5.01, setting forth the additional amount or amounts to be paid to it hereunder,
shall be conclusive and binding on Borrower in the absence of manifest error.

 

(d)     Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to constitute a
change in Requirements of Law for all purposes of this Section 5.01, regardless
of the date enacted, adopted or issued.

 

5.02       Illegality. Notwithstanding any other provision of this Agreement, in
the event that on or after the date hereof the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
competent Governmental Authority shall make it unlawful for a Lender or its
lending office to make or maintain the Loans (and, in the opinion of such
Lender, the designation of a different lending office would either not avoid
such unlawfulness or would be disadvantageous to such Lender), then such Lender
shall promptly notify Borrower thereof following which (a) the Lender’s
Commitment shall be suspended until such time as such Lender may again make and
maintain the Loans hereunder and (b) if such Requirement of Law shall so
mandate, the Loans shall be prepaid by Borrower on or before such date as shall
be mandated by such Requirement of Law in an amount equal to the Redemption
Price applicable on the date of such prepayment in accordance with Section
3.03(a).

 

 
31

--------------------------------------------------------------------------------

 

 

5.03       Taxes.

 

(a)     Payments Free of Taxes. Any and all payments by or on account of any
Obligation shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Obligor shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 5) the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

(b)     Payment of Other Taxes by Borrower. The Obligors shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of each Lender, timely reimburse it for, Other Taxes.

 

(c)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Obligor to a Governmental Authority pursuant to this Section 5, such
Obligor shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(d)     Indemnification. The Obligors shall jointly and severally reimburse and
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 5) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender shall be
conclusive absent manifest error.

 

 
32

--------------------------------------------------------------------------------

 

 

(e)          Status of Lenders.

 

(i)         Any Lender that is entitled to an exemption from, or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower (directly or through Administrative Agent) such properly
completed and executed documentation reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender shall deliver
(directly or through Administrative Agent) such other documentation prescribed
by applicable law as reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(e)(ii)(A), (B) or (D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)         Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person:

 

(A)         any Lender that is a U.S. Person shall deliver to Borrower (directly
or through Administrative Agent) on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), executed originals of IRS Form W-9 (or
successor form) certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower (directly or through Administrative Agent and in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower), whichever of
the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or successor form) establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)     executed originals of IRS Form W-8ECI (or successor form);

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form); or

 

 
33

--------------------------------------------------------------------------------

 

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI
(or successor form), IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9 (or successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit C-4 on behalf of each such direct and indirect partner.

 

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so,deliver to Borrower (directly or through Administrative Agent and in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made; and

 

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower (directly or through Administrative Agent) at
the time or times prescribed by law as reasonably requested by Borrower or
Administrative Agent any necessary forms and information reasonably requested by
Borrower or Administrative Agent to establish that such Lender is not subject to
withholding tax under FATCA.

 

(iii)        Each Lender agrees that if any form or certification it previously
made available becomes inaccurate in any respect, or if Borrower notifies such
Lender that any form or certification such Lender previously made available has
expired or becomes obsolete in any respect, such Lender shall update such form
or certification or promptly notify Borrower in writing of its legal inability
to do so.

 

(f)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5 (including by the
payment of additional amounts pursuant to this Section 5), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 5.03(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 5.03(f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 5.03(f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

 
34

--------------------------------------------------------------------------------

 

 

(g)       Mitigation Obligations. If Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 5.01 or this Section 5.03, then
such Lender shall (at the request of Borrower) use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the sole reasonable
judgment of such Lender, such designation or assignment and delegation would (i)
eliminate or reduce amounts payable pursuant to Section 5.01 or this Section
5.03, as the case may be, in the future, (ii) not subject such Lender to any
unreimbursed cost or expense and (iii) not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment and
delegation.

 

SECTION 6
CONDITIONS PRECEDENT

 

6.01     Conditions to Effectiveness. The Lender shall have received the
following documents on the Effective Date, each of which shall be in form and
substance reasonably satisfactory to the Lenders:

 

(a)        Agreement. This Agreement duly executed and delivered by Borrower and
each of the other parties hereto.

 

(b)        Fee Letter. The Fee Letter, duly executed and delivered by Borrower
and Administrative Agent.

 

(c)        Perfection Certificate. The Perfection Certificate, duly executed and
delivered by Borrower.

 

6.02     Conditions to the First Borrowing. The obligation of each Lender to
make a Loan as part of the first Borrowing shall not become effective until the
following conditions precedent shall have been satisfied or waived in writing by
the Lenders:

 

(a)        Borrowing Date. Such Borrowing shall be made within twenty (20) days
after the date hereof.

 

(b)        Amount of First Borrowing. The amount of such Borrowing shall equal
$20,000,000.

 

(c)        No Law Restraining Transactions. No applicable law or regulation
shall restrain, prevent or, in the reasonable judgment of the Lenders, impose
materially adverse conditions upon the Transactions.

 

 
35

--------------------------------------------------------------------------------

 

 

(d)         Payment of Fees. The fees set forth in the Fee Letter (including the
financing fee required pursuant to the Fee Letter) shall be paid from the
proceeds advanced.

 

(e)         Lien Searches. Lenders shall be satisfied with Lien searches
regarding Borrower and its Subsidiaries made prior to such Borrowing; provided,
it being understood and agreed that the Lenders shall be deemed satisfied with
such searches so long as no Liens, other than Permitted Liens, are reflected in
such searches.

 

(f)         Documentary Deliveries. The Lenders shall have received the
following documents, each of which shall be in form and substance satisfactory
to the Lenders:

 

(i)          Security Documents.

 

(A)     The Security Agreement, duly executed and delivered by each of the
Obligors.

 

(B)      (1) Each of the Short-Form IP Security Agreements, duly executed and
delivered by the applicable Obligor, and (2) such Intellectual Property security
agreements, duly executed and delivered by the applicable Obligor, as the
Lenders may require with respect to foreign Intellectual Property.

 

(C)     Original share certificates or other documents or evidence of title with
regard to all Equity Interests owned by the Obligors (to the extent that such
Equity Interests are certificated), together with share transfer documents,
undated and executed in blank.

 

(D)     Duly executed control agreements in favor of Administrative Agent for
the benefit of the Secured Parties for all Deposit Accounts, Securities Accounts
and Commodity Accounts owned by the Obligors in the United States.

 

(E)     Evidence of filing of UCC-1 financing statements against each Obligor in
its jurisdiction of formation or incorporation, as the case may be.

 

(F)     Without limitation, all other documents and instruments reasonably
required to perfect the Secured Parties’ Lien on, and security interest in, the
Collateral required to be delivered on or prior to such Borrowing Date shall
have been duly executed and delivered and be in proper form for filing, and
shall create in favor of the Secured Parties, a perfected Lien on, and security
interest in, the Collateral, subject to no Liens other than Permitted Liens.

 

(ii)        Warrants. For the Lenders, pro rata in accordance with their
Proportionate Shares and as otherwise directed by the Lenders, the Warrants,
duly executed by Borrower (for such aggregate number of shares as equal to 1.00%
of the common stock of Borrower on a fully diluted basis as of the first
Borrowing Date (inclusive for the Warrants granted on such date) and with an
exercise price equal to 125% of Borrower’s trailing average 30-day per share
closing stock price as of the first Borrowing Date).

 

(iii)       Approvals. Certified copies of all material licenses, consents,
authorizations and approvals of, and notices to and filings and registrations
with, any Governmental Authority (including all foreign exchange approvals), and
of all third-party consents and approvals, necessary in connection with the
making and performance by the Obligors of the Loan Documents and the
Transactions.

 

 
36

--------------------------------------------------------------------------------

 

 

(iv)       Corporate Documents. Certified copies of the constitutive documents
of each Obligor (if publicly available in such Obligor’s jurisdiction of
formation) and of resolutions of the Board of Directors (or shareholders, if
applicable) of each Obligor authorizing the making and performance by it of the
Loan Documents to which it is a party.

 

(v)         Incumbency Certificate. A certificate of each Obligor as to the
authority, incumbency and specimen signatures of the persons who have executed
the Loan Documents and any other documents in connection herewith on behalf of
the Obligors.

 

(vi)       Officer’s Certificate. A certificate, dated such Borrowing Date and
signed by the President, a Vice President or a financial officer of Borrower,
confirming compliance with the conditions set forth in Section 6.04.

 

(vii)      Opinions of Counsel. A favorable opinion, dated such Borrowing Date,
of counsel to each Obligor in form and scope acceptable to the Lenders and their
counsel.

 

(viii)     Insurance. Certificates of insurance evidencing the existence of all
insurance required to be maintained by Borrower pursuant to Section 8.05 and the
designation of Administrative Agent as the lender’s loss payees or additional
named insured, as the case may be, thereunder.

 

(ix)       Payoff Letter. A duly executed and delivered payoff letter with
respect to Borrower’s existing credit agreement, together with a release of
Borrower’s existing mortgage, each in form and substance satisfactory to
Administrative Agent.

 

(x)        Other Liens. Duly executed and delivered copies of such
acknowledgement letters as are reasonably requested by Administrative Agent with
respect to existing Liens.

 

6.03       Conditions to Subsequent Borrowings. The obligation of each Lender to
make a Loan (other than a PIK Loan) as part of a subsequent Borrowing is subject
to the following conditions precedent, which shall have been satisfied or waived
in writing by the Lenders:

 

(a)     Prior Borrowing. The first Borrowing shall have occurred.

 

(b)     Borrowing Date. Such Borrowing shall occur on or prior to September 17,
2018.

 

(c)     Amount of Borrowing. The aggregate amount of such Borrowings (which, for
the avoidance of doubt, do not include any PIK Loans) shall not exceed
$10,000,000 and such Borrowings shall be available in increments of $5,000,000.

 

(d)     Borrowing Milestone. The Subsequent Draw Milestone shall have occurred.

 

 
37

--------------------------------------------------------------------------------

 

 

(e)         Notice of Milestone Achievement and Audit. Borrower shall have
delivered to Administrative Agent a notice certifying satisfaction of the
condition set forth in clause (a) of the Subsequent Draw Milestone no later than
thirty (30) days after the satisfaction of such condition, and the Lenders shall
have been reasonably satisfied with the results of its audit of Borrower’s
Revenue from the sale of the Product by examining Borrower’s books and records.

 

(f)         Notice of Borrowing. A Notice of Borrowing shall have been received
no later than sixty (60) calendar days after the occurrence of the condition set
forth in clause (a) of the Subsequent Draw Milestone.

 

6.04       Conditions to Each Borrowing. The obligation of each Lender to make a
Loan as part of any Borrowing (including the first Borrowing) is also subject to
satisfaction of the following further conditions precedent on the applicable
Borrowing Date, which shall have been satisfied or waived in writing by the
Lenders:

 

(a)         Commitment Period. Except in the case of any PIK Loan, such
Borrowing Date shall occur during the Commitment Period.

 

(b)         No Default; Representations and Warranties. Both immediately prior
to the making of such Loan and after giving effect thereto and to the intended
use thereof:

 

(i)     no Default shall have occurred and be continuing or would result from
such proposed Loan or the application of the proceeds thereof;

 

(ii)     the representations and warranties made in Section 7 shall be (A) in
the case of PIK Loans, true and correct in all material respects (except such
representations and warranties qualified by materiality, Material Adverse Change
or Material Adverse Effect, in which case they shall be true and correct in all
respects), and (B) in all other cases, true and correct, in each case on and as
of the Borrowing Date, and immediately after giving effect to the application of
the proceeds of the Borrowing, with the same force and effect as if made on and
as of such date (except that the representation regarding representations and
warranties that refer to a specific earlier date shall be that they were true
and correct on such earlier date); and

 

(iii)     no Material Adverse Effect has occurred or is reasonably likely to
occur after giving effect to such proposed Borrowing.

 

(c)          Notice of Borrowing. Except in the case of any PIK Loan,
Administrative Agent shall have received a Notice of Borrowing as and when
required pursuant to Section 2.02.

 

Each Borrowing shall constitute a certification by Borrower to the effect that
the conditions set forth in this Section 6.04 have been fulfilled as of the
applicable Borrowing Date.

 

SECTION 7
REPRESENTATIONS AND WARRANTIES

 

Each Obligor represents and warrants to Administrative Agent and the Lenders
that:

 

7.01       Power and Authority. Each of Borrower and its Subsidiaries (a) is a
duly organized and validly existing under the laws of its jurisdiction of
organization, (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being conducted except to the
extent that failure to have the same would not reasonably be expected to have a
Material Adverse Effect, (c) is qualified to do business and is in good standing
in all jurisdictions in which the nature of the business conducted by it makes
such qualification necessary and where failure so to qualify would reasonably be
expected to have a Material Adverse Effect, and (d) has full power, authority
and legal right to make and perform each of the Loan Documents to which it is a
party and, in the case of Borrower, to borrow the Loans hereunder.

 

 
38

--------------------------------------------------------------------------------

 

 

7.02       Authorization; Enforceability. The Transactions are within each
Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by each Obligor and constitutes, and each
of the other Loan Documents to which it is a party when executed and delivered
by such Obligor will constitute, a legal, valid and binding obligation of such
Obligor, enforceable against each Obligor in accordance with its terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

7.03       Governmental and Other Approvals; No Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any third party, except for (i)
such as have been obtained or made and are in full force and effect and (ii)
filings and recordings in respect of the Liens created pursuant to the Security
Documents, (b) will not violate any applicable law or regulation or the charter,
bylaws or other organizational documents of Borrower and its Subsidiaries, (c)
will not violate any order of any Governmental Authority , (d) will not violate
or result in a default under any material indenture, agreement or other
instrument binding upon Borrower and its Subsidiaries or assets, or give rise to
a right thereunder to require any payment to be made by any such Person, except
for the Liens created pursuant to the Security Documents, and (e) will not
result in the creation or imposition of any Lien (other than Permitted Liens) on
any asset of Borrower and its Subsidiaries.

 

7.04       Financial Statements; Material Adverse Change.

 

(a)     Financial Statements. Borrower has heretofore furnished to the Lenders
certain financial statements as provided for in Section 8.01. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Borrower and its Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the previously-delivered
statements of the type described in Section 8.01(b). Neither Borrower nor any of
its Subsidiaries has any material contingent liabilities or unusual forward or
long-term commitments not disclosed in the aforementioned financial statements.

 

(b)     No Material Adverse Change. Since December 31, 2016, there has been no
Material Adverse Change.

 

 
39

--------------------------------------------------------------------------------

 

 

7.05       Properties.

 

(a)        Property Generally. Each Obligor has good and marketable fee simple
title to, or valid leasehold interests in, all its real and personal Property
material to its business, subject only to Permitted Liens and except as set
forth in Schedule 7.05(a) and for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes.

 

(b)        Intellectual Property. The Obligors represent and warrant to the
Lenders as follows, as of the date hereof, each Borrowing Notice Date and each
Borrowing Date:

 

(i)        Schedule 7.05(b)(i) (as amended from time to time by Borrower in
accordance with Section 7.21) contains:

 

(A)     a complete and accurate list of all applied for or registered Patents,
owned by or exclusively licensed to any Obligor, including the jurisdiction and
patent number, if any;

 

(B)     a complete and accurate list of all applied for or registered
Trademarks, owned by or exclusively licensed to any Obligor, including the
jurisdiction, trademark application or registration number and the application
or registration date; and

 

(C)     a complete and accurate list of all applied for or registered
Copyrights, owned by or exclusively licensed to any Obligor;

 

(ii)       Except as set forth in Schedule 7.05(b)(ii), each Obligor is the
absolute beneficial owner of all right, title and interest in and to the Obligor
Intellectual Property listed on Schedule 7.05(b)(ii) as owned by such Obligors,
with no breaks in chain of title, with good and marketable title, free and clear
of any Liens or Claims of any kind whatsoever other than Permitted Liens.
Without limiting the foregoing, and except as set forth in Schedule 7.05(b)(ii)
(as amended from time to time by Borrower in accordance with Section 7.21) and
except as set forth in Schedule 7.05(b)(i) regarding security interest:

 

(A)     other than with respect to the Material Agreements, or as permitted by
Section 9.09, the Obligors have not transferred ownership of Material
Intellectual Property listed on Schedule 7.05(c) as owned by such Obligors, in
whole or in part, to any other Person who is not an Obligor;

 

(B)     other than (i) the Material Agreements, (ii) customary restrictions in
in-bound licenses of Intellectual Property and non-disclosure agreements, or
(iii) as would have been or is permitted by Section 9.09, there are no
judgments, covenants not to sue, permits, grants, licenses, Liens (other than
Permitted Liens), Claims, or other agreements or arrangements relating to the
Material Intellectual Property, owned or purported to be owned by any Obligor,
including any development, submission, services, research, license or support
agreements, which bind, obligate or otherwise restrict the Obligors necessary
for the operation of Obligors’ business as it is currently conducted;

 

(C)     the use of any of the Obligor Intellectual Property in the conduct of
the Borrower’s business as is currently conducted, to any Obligor’s Knowledge,
does not breach, violate, infringe or interfere with or constitute a
misappropriation of any valid rights arising under any Intellectual Property of
any other Person, in any manner that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

 
40

--------------------------------------------------------------------------------

 

 

(D)     except as set forth on Schedules 7.05(b)(ii) and 7.06, there are no
pending or, to any Obligor’s Knowledge, threatened Claims against the Obligors
asserted by any other Person relating to the Obligor Intellectual Property,
including any Claims of adverse ownership, invalidity, infringement,
misappropriation, violation or other opposition to or conflict with such
Intellectual Property, except as, individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect; no Obligor has
received any written notice from any Person that any Obligor business, the use
of the Obligor Intellectual Property, or the manufacture, use or sale of any
product or the performance of any service by any Obligor infringes upon,
violates or constitutes a misappropriation of, or may infringe upon, violate or
constitute a misappropriation of, or otherwise interfere with, any other
Intellectual Property of any other Person;

 

(E)     except as set forth on Schedule 7.06, no Obligor has any Knowledge that
the Obligor Intellectual Property is being infringed, violated, misappropriated
or otherwise used by any other Person without the express authorization of the
Obligors. Without limiting the foregoing, except with respect to the matters set
forth in Schedule 7.06, no Obligor has put any other Person on notice in writing
of actual or potential infringement, violation or misappropriation of any of the
Obligor Intellectual Property; no Obligor has initiated the enforcement of any
Claim with respect to any of the Obligor Intellectual Property;

 

(F)     all relevant current and former employees and contractors of each
Obligor who were involved in, or who contributed to, the creation or development
of any Material Intellectual Property owned or purported to be owned by the
Obligors have executed written confidentiality and invention assignment
Contracts with such Obligor that irrevocably assign to such Obligor or its
designee all of their rights to any Inventions relating to Obligors’ business
that are conceived or reduced to practice by such employees within the scope of
their employment or by such contractors within the scope of their contractual
relationship with Borrower, to the extent permitted by applicable law;

 

(G)     to the Knowledge of the Obligors, the Obligor Intellectual Property is
all the Intellectual Property necessary for the operation of Obligors’ business
as it is currently conducted, except for such Intellectual Property the absence
of which would not reasonably be expected to have a Material Adverse Effect;

 

(H)     each Obligor has taken reasonable precautions to protect the secrecy,
confidentiality and value of its Obligor Intellectual Property consisting of
trade secrets and confidential information, except as would not reasonably be
expected to have a Material Adverse Effect;

 

(I)     each Obligor has made available to Administrative Agent accurate and
complete copies of all Material Agreements relating to the Obligor Intellectual
Property;

 

 
41

--------------------------------------------------------------------------------

 

 

(J)     there are no pending or, to the Knowledge of any of the Obligors,
threatened in writing Claims against the Obligors regarding the Obligor
Intellectual Property asserted by any other Person relating to the Material
Agreements, including any Claims of breach or default under such Material
Agreements, except as set forth on Schedule 7.05(b) or which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;;

 

(iii)       With respect to the Obligor Intellectual Property owned by or for
which prosecution is controlled by Obligors consisting of Patents (if any),
except as set forth in Schedule 7.05(b)(ii) (as amended from time to time by
Borrower in accordance with Section 7.20), and without limiting the
representations and warranties in Section 7.05(b)(ii):

 

(A)     each of the issued claims in such Patents, to Obligors’ Knowledge, is
valid and enforceable;

 

(B)     to Obligors’ Knowledge, each of the Patents names all of the correct
inventors, and the inventors listed in such Patents have executed written
Contracts with an Obligor or its predecessor-in-interest that properly and
irrevocably assign to an Obligor or predecessor-in-interest all of their rights
to any of the Inventions claimed in such Patents to the extent permitted by
applicable law;

 

(C)     none of the Patents, or the Inventions claimed in them, have been
dedicated to the public except as a result of intentional decisions made by the
applicable Obligor;

 

(D)     to Obligor’s Knowledge, except as set forth in Schedule 7.06, all prior
art material to such Patents was adequately disclosed to or considered by the
respective patent offices during prosecution of such Patents to the extent
required by applicable law or regulation;

 

(E)     subsequent to the issuance of such Patents, neither any Obligor nor its
predecessors in interest have filed any disclaimer or filed any other voluntary
reduction in the scope of the Inventions claimed in such Patents;

 

(F)     no allowed or issued allowed subject matter of such Patents, to any
Obligor’s Knowledge, is subject to any competing conception claims of allowable
or allowed subject matter of any patent applications or patents of any third
party and have not been the subject of any interference, reexamination, inter
partes review, post grant review or opposition proceedings, nor to Obligors’
Knowledge, is there any basis for any such interference, re-examination, inter
partes review, post grant review or opposition proceedings, except for the prior
invalidity positions asserted by the defendants in the matter(s) identified in
Schedules 7.05(b)(ii) and 7.06;

 

(G)     no such Patents, to any Obligor’s Knowledge, have ever been finally
adjudicated to be invalid, unpatentable or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and, with the
exception of publicly available documents in the applicable Patent Office
recorded with respect to any Patents and the matter set forth in Schedule 7.06,
no Obligor has received any written notice asserting that such Patents are
invalid, unpatentable or unenforceable; if any of such Patents is terminally
disclaimed to another patent or patent application, all patents and patent
applications subject to such terminal disclaimer are included in the Collateral;

 

 
42

--------------------------------------------------------------------------------

 

 

(H)     to Obligor’s Knowledge, no Obligor has received a written opinion, which
concludes that a challenge to the validity or enforceability of any of such
Patents is more likely than not to succeed, except in connection with the
matter(s) identified in Schedule 7.06;

 

(I)     no Obligor has Knowledge that any Obligor or any prior owner of such
Patents or their respective agents or representatives have engaged in any
conduct, or omitted to perform any necessary act, the result of which would
invalidate or render unpatentable or unenforceable any such Patents; and

 

(J)     all maintenance fees, annuities, and the like due or payable on the
Patents have been timely paid or the failure to so pay was the result of an
intentional decision by the applicable Obligor or would not reasonably be
expected to result in a Material Adverse Change.

 

(iv)     to Obligor’s Knowledge, none of the foregoing representations and
statements of fact contains any untrue statement of material fact or omits to
state any material fact necessary to make any such statement or representation
not misleading to a prospective Lender with respect to the Material Intellectual
Property; provided that this representation and warranty in this subsection (iv)
is only as to the Knowledge of Borrower with respect to any Material
Intellectual Property licensed to any of the Obligors

 

(v)     Borrower has met all of the conditions precedent set forth in Section
6.3(a)(2) and Section 6.3(b)(2) of the Amended and Restated Development and
Manufacturing Agreement, dated as of October 4, 2007, between Borrower and
Stellartech Research Corporation to the license grants specifically therein and
holds a non-exclusive, transferable, worldwide, royalty-free license in the
Company Field (as defined therein) to use the Stellartech Technology and Other
Technology (each as defined therein) incorporated into the Deliverables (as
defined therein) to manufacture, use, sell, offer for sale, import and
distribute within the Company Field of Products (as defined therein) pursuant to
Sections 6.3(a)(1) and Section 6.3(b)(1).

 

(c)       Material Intellectual Property. To Obligor’s Knowledge, Schedule
7.05(c) (as amended from time to time by Borrower in accordance with Section
7.21) contains an accurate description (except in the case of any such Obligor
Intellectual Property licensed pursuant to a Material Agreement listed on
Schedule 7.14) of the Obligor Intellectual Property that is material to any
Obligor’s business with an indication as to whether the applicable Obligor owns
or has an exclusive or non-exclusive license to such Obligor Intellectual
Property.

 

7.06     No Actions or Proceedings.

 

(a)       Litigation. There is no litigation, investigation or proceeding
pending or, to any Obligor’s Knowledge, threatened with respect to Borrower and
its Subsidiaries by or before any Governmental Authority or arbitrator (i) that
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect, except as specified in Schedule 7.06 or (ii) that
involves this Agreement or the Transactions.

 

 
43

--------------------------------------------------------------------------------

 

 

(b)     Environmental Matters. To the Knowledge of Obligors, the operations and
Property of Borrower and its Subsidiaries comply with all applicable
Environmental Laws, except to the extent the failure to so comply (either
individually or in the aggregate) would not reasonably be expected to have a
Material Adverse Effect.

 

(c)     Labor Matters. Borrower and its Subsidiaries have not engaged in unfair
labor practices and there are no material labor actions or disputes involving
the employees of Borrower or its Subsidiaries.

 

7.07      Compliance with Laws and Agreements. Each of the Obligors is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

 

7.08      Taxes. All federal, state, local and foreign income and franchise and
other material Tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been timely filed with
the appropriate Governmental Authorities, all such Tax Returns are true, correct
and complete in all material respects, and all Taxes reflected therein or
otherwise due and payable have been timely paid (except for those contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves are maintained on the books of the appropriate Tax Affiliate
in accordance with GAAP). No Tax Return is under audit or examination by any
Governmental Authority and no written notice of any material audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority. Proper and accurate amounts have been withheld by
each Tax Affiliate from their respective employees for all periods in compliance
with the Tax, social security and unemployment withholding provisions of
applicable Laws and such withholdings have been timely paid to the respective
Governmental Authorities. No Tax Affiliate has participated in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2).

 

7.09      Full Disclosure. Obligors have disclosed to Administrative Agent and
the Lenders all Material Agreements to which any Obligor is subject, and all
other matters to any Obligor’s Knowledge, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of any Obligor to Administrative Agent or the Lenders
in connection with the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results).

 

 
44

--------------------------------------------------------------------------------

 

 

7.10       Regulation.

 

(a)     Investment Company Act. Neither Borrower nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

(b)     Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of the Loans will be used to
buy or carry any Margin Stock in violation of Regulation T, U or X.

 

(c)     OFAC; Sanctions, Etc. Neither Borrower nor any of its Subsidiaries or,
to the knowledge of any Obligor, any Related Person (i) is currently the subject
of any Sanctions or is a Sanctioned Person, (ii) is located (or has its assets
located), organized or residing in any Sanctioned Jurisdiction, (iii) is or has
been (within the previous five (5) years) engaged in any impermissible
transaction with any Person who is now or was then the subject of Sanctions or
who is located, organized or residing in any Sanctioned Jurisdiction, (iv)
directly or indirectly derives revenues from investments in, or transactions
with, Sanctioned Persons, (v) has taken any action, directly or indirectly, that
would result in a violation by such Persons of any Anti-Corruption Laws, or (vi)
has violated any Anti-Money Laundering Laws. No Loan, nor the proceeds from any
Loan, has been or will be used, directly or indirectly, to lend, contributed or
provide to, or has been or will be otherwise made available to fund, any
impermissible activity or business of any Person located, organized or residing
in any Sanctioned Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including the
Lender and its Affiliates) of Sanctions or otherwise in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws. Each of Borrower and its
Subsidiaries has implemented and maintains in effect policies and procedures
designed to promote compliance by Borrower and its Subsidiaries and their
respective directors, officers, employees, agents and Related Persons with the
Anti-Corruption Laws.

 

7.11     Solvency. Each Obligor is and, immediately after giving effect to the
Borrowing and the use of proceeds thereof will be, Solvent.

 

7.12     Subsidiaries. Set forth on Schedule 7.12 is a complete and correct list
of all Subsidiaries of Borrower as of the date hereof. Each such Subsidiary is
duly organized and validly existing under the jurisdiction of its organization
shown in said Schedule 7.12, and the percentage ownership by Borrower of each
such Subsidiary is as shown in said Schedule 7.12.

 

7.13     Indebtedness and Liens. Set forth on Schedule 7.13(a) is a complete and
correct list of all Indebtedness of each Obligor outstanding as of the date
hereof. Schedule 7.13(b) is a complete and correct list of all Liens granted by
Borrower and other Obligors with respect to their respective Property and
outstanding as of the date hereof.

 

 
45

--------------------------------------------------------------------------------

 

 

7.14     Material Agreements. Set forth on Schedule 7.14 (as amended from time
to time by Borrower in accordance with Section 7.21) is a complete and correct
list of (i) each Material Agreement and (ii) each agreement creating or
evidencing any Material Indebtedness. No Obligor is in default under any such
Material Agreement or agreement creating or evidencing any Material
Indebtedness. Except as otherwise disclosed on Schedule 7.14, all material
vendor purchase agreements and provider contracts of the Obligors are in full
force and effect without material modification from the form in which the same
were disclosed to Administrative Agent and the Lenders.

 

7.15     Restrictive Agreements. None of the Obligors is subject to any
indenture, agreement, instrument or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets
(other than (x) customary provisions in contracts (including, without
limitation, leases and in-bound licenses of Intellectual Property) restricting
the assignment thereof and (y) restrictions or conditions imposed by any
agreement governing secured Permitted Indebtedness permitted under Section
9.01(h), to the extent that such restrictions or conditions apply only to the
property or assets securing such Indebtedness), or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to Borrower or any other
Subsidiary or to Guarantee Indebtedness of Borrower or any other Subsidiary
(each, a “Restrictive Agreement”), except those listed on Schedule 7.15 or
otherwise permitted under Section 9.11.

 

7.16     Real Property

 

(a)       Generally. Neither Borrower nor any of its Subsidiaries owns or leases
(as tenant thereof) any real property, except as described on Schedule 7.16 (as
amended from time to time by Borrower in accordance with Section 7.21).

 

(b)       Borrower Lease. (i) Borrower has delivered a true, accurate and
complete copy of the Borrower Lease to Administrative Agent.

 

(ii)     The Borrower Lease is in full force and effect and no default has
occurred under the Borrower Lease and, to the Knowledge of Borrower, there is no
existing condition which, but for the passage of time or the giving of notice,
could reasonably be expected to result in a default under the terms of the
Borrower Lease.

 

(iii)     Borrower is the tenant under the Borrower Lease and has not
transferred, sold, assigned, conveyed, disposed of, mortgaged, pledged,
hypothecated, or encumbered any of its interest in, the Borrower Lease.

 

7.17     Pension Matters. Schedule 7.17 sets forth, as of the date hereof, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all Material benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code has received or is covered by a
favorable determination or approval letter from the IRS with respect to such
qualification. Except for those that could not, in the aggregate, have a
Material Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the Knowledge of any Obligor or Subsidiary thereof,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Obligor or Subsidiary thereof incurs or
otherwise has or could have an obligation or any liability or Claim and (z) no
ERISA Event is reasonably expected to occur. Borrower and each of its ERISA
Affiliates has met all applicable requirements under the ERISA Funding Rules
with respect to each Title IV Plan, and no waiver of the minimum funding
standards under the ERISA Funding Rules has been applied for or obtained. As of
the most recent valuation date for any Title IV Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%, and neither Borrower nor any of its ERISA Affiliates knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage to fall below 60% as of the most recent valuation date. As
of the date hereof, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding. No
ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.

 

 
46

--------------------------------------------------------------------------------

 

 

7.18     Collateral; Security Interest. Each Security Document is effective to
create in favor of the Secured Parties a legal, valid and enforceable security
interest in the Collateral subject thereto and each such security interest upon
the filing of all UCC financing statements and Short-Form IP Security Agreements
naming Borrower and the Subsidiary Guarantors as debtor shall be perfected to
the extent required by (and has the priority required by) the applicable
Security Document to the extent the same may be perfected by the filing of a
financing statement or a Short-Form IP Security Agreement. The Security
Documents collectively are effective to create in favor of the Secured Parties a
legal, valid and enforceable security interest in the Collateral, which security
interests are first-priority (subject only to Permitted Priority Liens).

 

7.19     Regulatory Approvals. Except as set forth on Schedule 7.19, Borrower
and its Subsidiaries hold, and will continue to hold, either directly or through
licensees and agents, all Regulatory Approvals, licenses, permits and similar
governmental authorizations of a Governmental Authority necessary or required
for Borrower and its Subsidiaries to conduct their operations and business in
the manner currently conducted. Borrower and its Subsidiaries represent and
warrant that a change in contract manufacturer of their medical device subject
to U.S. Food and Drug Administration (FDA) clearance K082962 can and will be
accomplished without additional Regulatory Approval, including no new 510(k)
premarket notifications to the FDA.

 

7.20     [Reserved.]

 

7.21     Update of Schedules. Each of Schedules 7.05(b)(i), 7.05(b)(ii),
7.05(c), 7.14 and 7.16 may be updated by Borrower with the delivery of each
Compliance Certificate and on each Borrowing Date in order to ensure the
continued accuracy of such Schedule as of any upcoming date on which
representations and warranties are made incorporating the information contained
on such Schedule. Such update may be accomplished by Borrower providing to
Administrative Agent, in writing (including by electronic means), a revised
version of such Schedule in accordance with the provisions of Section 13.02.
Each such updated Schedule shall be effective immediately upon the receipt
thereof by Administrative Agent.

 

 
47

--------------------------------------------------------------------------------

 

 

SECTION 8
AFFIRMATIVE COVENANTS

 

Each Obligor covenants and agrees with Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all Obligations
(other than inchoate indemnification and reimbursement obligations for which no
claim has been made and Warrant Obligations) have been paid in full indefeasibly
in cash:

 

8.01       Financial Statements and Other Information. Borrower will furnish to
Administrative Agent (and, in the case of Sections 8.01(a) through (d) and (k)
and (l), the VCOC Lender):

 

(a)     as soon as available and in any event within 45 days after the end of
the first three fiscal quarters of each fiscal year (or 60 days, in the case of
the fourth fiscal quarter) (or, if later, other than with respect to the fourth
fiscal quarter, on the date required to be filed with the Securities and
Exchange Commission (after giving effect to any extension granted thereby)), the
consolidated (and, to the extent available, consolidating) balance sheets of the
Obligors as of the end of such quarter, and the related consolidated (and to the
extent available, consolidating) statements of income, shareholders’ equity and
cash flows of Borrower and its Subsidiaries for such quarter and the portion of
the fiscal year through the end of such quarter, prepared in accordance with
GAAP consistently applied, all in reasonable detail and setting forth in
comparative form the figures for the corresponding period in the preceding
fiscal year, together with a certificate of a Responsible Officer of Borrower
stating that such financial statements fairly present in all material respects
the financial condition of Borrower and its Subsidiaries as at such date and the
results of operations of Borrower and its Subsidiaries for the period ended on
such date and have been prepared in accordance with GAAP consistently applied,
subject to changes resulting from normal, year-end audit adjustments and except
for the absence of notes;

 

(b)     as soon as available and in any event within 90 days after the end of
each fiscal year (or, if later, on the date required to be filed with the
Securities and Exchange Commission (after giving effect to any extension granted
thereby)), the consolidated (and to the extent available, consolidating) balance
sheets of Borrower and its Subsidiaries as of the end of such fiscal year, and
the related consolidated (and, to the extent available, consolidating)
statements of income, shareholders’ equity and cash flows of Borrower and its
Subsidiaries for such fiscal year, prepared in accordance with GAAP consistently
applied, all in reasonable detail and setting forth in comparative form the
figures for the previous fiscal year, accompanied by a report and opinion
thereon of BPM LLP or another firm of independent certified public accountants
of recognized national standing reasonably acceptable to Administrative Agent,
which report and opinion shall be prepared in accordance with generally accepted
auditing, and in the case of such consolidated financial statements, certified
by a Responsible Officer of Borrower;

 

(c)     [reserved];

 

(d)     together with the financial statements required pursuant to Sections
8.01(a) and (b), a compliance certificate of a Responsible Officer as of the end
of the applicable accounting period (which delivery may, unless a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes) in the form of Exhibit D (a “Compliance Certificate”) including
details of any material issues that are raised by auditors;

 

 
48

--------------------------------------------------------------------------------

 

 

(e)     promptly upon receipt thereof, copies of all letters of representation
signed by an Obligor to its auditors and copies of all auditor reports delivered
for each fiscal quarter;

 

(f)     as soon as available, but in no event later than seventy-five (75) days
after the end of each fiscal year, a consolidated financial forecast for
Borrower and its Subsidiaries for the following three fiscal years (and to the
extent available, five fiscal years), including forecasted consolidated balance
sheets, consolidated statements of income, shareholders’ equity and cash flows
of Borrower and its Subsidiaries;

 

(g)     promptly after the same are released, copies of all press releases;

 

(h)     promptly, and in any event within five Business Days after receipt
thereof by an Obligor, copies of each notice or other correspondence received
from any securities regulator or exchange to the authority of which an Obligor
may become subject from time to time concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of such Obligor;

 

(i)     the information regarding insurance maintained by Borrower and its
Subsidiaries as required under Section 8.05;

 

(j)     promptly following Administrative Agent’s request at any time, proof of
Borrower’s compliance with Section 10.01;

 

(k)     within five (5) days of any meeting of Borrower’s board of directors,
copies of all materials distributed in such meeting; provided that any such
material may be redacted by Borrower to exclude information if Borrower
reasonably determines that access to such information could waive the
attorney-client privilege between Borrower and its counsel or such materials
relate to the refinancing of Loans; and

 

(l)     within five (5) days of delivery, copies of all statements, reports and
notices (including board kits) made available to Borrower’s board of directors
or to holders of Borrower’s Equity Interests; provided that any such material
may be redacted by Borrower to exclude information (i) relating to the Lenders
(including Borrower’s strategy regarding the Loans), whether in their respective
capacities as Lenders or as holders of the Warrants, or (ii) if Borrower
reasonably determines that access to such information provided to the Borrower’s
board of directors by Lenders could waive the attorney-client privilege between
Borrower and its counsel.

 

8.02       Notices of Material Events. Borrower will furnish to Administrative
Agent written notice of the following promptly after a Responsible Officer first
learns of the existence of:

 

(a)     the occurrence of any Default;

 

 
49

--------------------------------------------------------------------------------

 

 

(b)     notice of the occurrence of any event with respect to an Obligor’s
property or assets resulting in a Loss aggregating $500,000 (or the Equivalent
Amount in other currencies) or more;

 

(c)     (i) any proposed acquisition of stock, assets or property by any Obligor
that would reasonably be expected to result in environmental liability under
Environmental Laws, and (ii)(A) upon a Responsible Officer obtaining Knowledge
thereof, the spillage, leakage, discharge, disposal, leaching, migration or
release of any Hazardous Material required to be reported to any Governmental
Authority under applicable Environmental Laws, and (B) all actions, suits,
claims, notices of violation, hearings, investigations or proceedings pending,
or to any Obligor’s Knowledge, threatened in writing against or affecting
Borrower or any of its Subsidiaries or with respect to the ownership, use,
maintenance and operation of their respective businesses, operations or
properties, relating to Environmental Laws or Hazardous Material, which would
reasonably be expected to result in a Material Adverse Effect;

 

(d)     the receipt of written notice from a Governmental Authority alleging
violation of or non-compliance with any Environmental Laws or any permits,
licenses or authorizations which could reasonably be expected to have a Material
Adverse Effect;

 

(e)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Borrower or
any of its Subsidiaries that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect;

 

(f)     (i) within ten days of any filing by any ERISA Affiliate of any notice
of intent to terminate any Title IV Plan, together with a copy of such notice or
(ii) promptly, and in any event, within ten days after any Responsible Officer
of any ERISA Affiliate knows or has reason to know that a request for a minimum
funding waiver under Section 412 of the Code has been filed with respect to any
Title IV Plan or Multiemployer Plan, together with a notice (which may be made
by telephone if promptly confirmed in writing) describing such waiver request
and any action that any ERISA Affiliate proposes to take with respect thereto,
as well as a copy of any notice filed with the PBGC or the IRS pertaining
thereto;

 

(g)     (i) the termination of any Material Agreement; (ii) the receipt by
Borrower or any of its Subsidiaries of any material notice under any Material
Agreement; (iii) the entering into of any new Material Agreement by an Obligor;
or (iv) any material amendment to a Material Agreement;

 

(h)     the reports and notices as required by the Security Documents;

 

(i)     within 30 days of the date thereof, or, if earlier, on the date of
delivery of any financial statements pursuant to Section 8.01, notice of any
material change in accounting policies or financial reporting practices by the
Obligors;

 

(j)     promptly after the occurrence thereof, notice of any labor controversy
resulting in or threatening to result in any strike, work stoppage, boycott,
shutdown or other material labor disruption against or involving an Obligor,
which would reasonably be expected to result in Material Adverse Effect;

 

 
50

--------------------------------------------------------------------------------

 

 

(k)     a licensing agreement or arrangement entered into by Borrower or any
Subsidiary in connection with any infringement or alleged infringement of the
Intellectual Property of another Person;

 

(l)     any other development that results in, or would reasonably be expected
to result in, a Material Adverse Effect;

 

(m)     concurrently with the delivery of financial statements under Section
8.01(b), the creation or other acquisition of any Intellectual Property by
Borrower or any Subsidiary after the date hereof and during such prior fiscal
year which is registered or becomes registered or the subject of an application
for registration with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, as applicable, or with any other equivalent foreign Governmental
Authority;

 

(n)     any change to any Obligor’s ownership of Deposit Accounts, Securities
Accounts and Commodity Accounts, by delivering to Administrative Agent an
updated Schedule 7 to the Security Agreement setting forth a complete and
correct list of all such accounts as of the date of such change; or

 

(o)     such other information respecting the operations, properties, business
or condition (financial or otherwise) of the Obligors (including with respect to
the Collateral) as Administrative Agent may from time to time reasonably
request.

 

Each notice delivered under this Section 8.02 (other than with respect to
Section 8.02(h), (i), (m), (n) or (o)) shall be accompanied by a statement of a
financial officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

8.03      Existence; Conduct of Business. Such Obligor will, and will cause each
of its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under Section
9.03.

 

8.04      Payment of Obligations. Such Obligor will, and will cause each of its
Subsidiaries to, pay and discharge its obligations, including (i) all material
Taxes, fees, assessments and governmental charges or levies imposed upon it or
upon its properties or assets prior to the date on which penalties attach
thereto, and all lawful claims for labor, materials and supplies which, if
unpaid, might become a Lien upon any properties or assets of Borrower or any
Subsidiary, except to the extent such Taxes, fees, assessments or governmental
charges or levies, or such claims are being contested in good faith by
appropriate proceedings and are adequately reserved against in accordance with
GAAP; and (ii) all lawful claims which, if unpaid, would by law become a Lien
upon its property not constituting a Permitted Lien.

 

 
51

--------------------------------------------------------------------------------

 

 

8.05       Insurance. Such Obligor will, and will cause each of its Subsidiaries
to maintain, with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations. Upon the reasonable request of Administrative Agent or the
Majority Lenders, such Obligor shall furnish Administrative Agent from time to
time with full information as to the insurance carried by it and, if so
requested, copies of all such insurance policies. Such Obligor shall use
commercially reasonable efforts to ensure, or cause others to ensure, that all
insurance policies required under this Section 8.05 shall provide that they
shall not be terminated or cancelled nor shall any such policy be materially
changed in a manner adverse to such Obligor without at least 30 days’ prior
written notice to such Obligor and Administrative Agent. Receipt of notice of
termination or cancellation of any such insurance policies or reduction of
coverages or amounts thereunder shall entitle the Secured Parties to renew any
such policies, cause the coverages and amounts thereof to be maintained at
levels required pursuant to the first sentence of this Section 8.05 or otherwise
to obtain similar insurance in place of such policies, in each case at the
expense of such Obligor (payable on demand). The amount of any such expenses
shall accrue interest at the Default Rate if not paid on demand, and shall
constitute “Obligations.”

 

8.06       Books and Records; Inspection Rights.

 

(a)     Such Obligor will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.

 

(b)     Such Obligor will, and will cause each of its Subsidiaries to, permit
any representatives designated by Administrative Agent and each VCOC Lender,
upon reasonable prior notice and during normal business hours, to visit and
inspect its properties, to examine and to make copies of its books and records,
to inspect its facilities and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
intervals (but not more often than once a year unless an Event of Default has
occurred and is continuing) as Administrative Agent or a VCOC Lender, as
applicable, may request.

 

(c)     Administrative Agent and each VCOC Lender, and any representatives
designated by Administrative Agent and each VCOC Lender, shall be entitled to
consult with and advise management of the Obligors on business issues, including
management’s proposed annual operating plans, and management will use
commercially reasonable efforts to make itself available to meet with
Administrative Agent or such VCOC Lender, or any representatives designated by
Administrative Agent or such VCOC Lender, regularly during each year at the
Obligors’ facilities at mutually agreeable times for such consultation and
advice and to review progress in achieving said plans.

 

(d)     The Obligors shall pay all documented out-of-pocket costs of all such
inspections and meetings, which payment and reimbursement shall be limited to
such costs of one (1) such inspection a year unless an Event of Default has
occurred and is continuing.

 

8.07       Compliance with Laws and Other Obligations. Such Obligor will, and
will cause each of its Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property
(including Environmental Laws), except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. Without limiting the generality of the above, Obligor will not,
and will cause each of its Subsidiaries to not, promote the Geneveve device for
indications for which it is not cleared or approved, including for the treatment
of vaginal laxity or sexual function in the U.S. unless and until FDA has
cleared 510(k) notifications for such indications.

 

 
52

--------------------------------------------------------------------------------

 

 

8.08     Maintenance of Properties, Etc.

 

(a)        Such Obligor shall, and shall cause each of its Subsidiaries to,
maintain and preserve all of its properties necessary or useful in the proper
conduct of its business in good working order and condition in accordance with
the general practice of other Persons of similar character and size, ordinary
wear and tear and damage from casualty or condemnation excepted.

 

(b)        Without limiting the generality of Section 8.08(a), each Obligor
shall comply with each of the following covenants with respect to the Borrower
Lease:

 

(i)     Borrower shall diligently perform and timely observe all of the material
terms, covenants and conditions of the Borrower Lease on the part of Borrower to
be performed and observed prior to the expiration of any applicable grace period
therein provided.

 

(ii)     Borrower shall promptly notify Administrative Agent of the giving of
any written notice by Borrower Landlord to Borrower of any default by Borrower
thereunder, and promptly deliver to Administrative Agent a true copy of each
such notice. If Borrower shall be in default under the Borrower Lease,
Administrative Agent and the Lenders shall have the right (but not the
obligation) to cause the default or defaults under the Borrower Lease to be
remedied.

 

8.09     Licenses. Such Obligor shall, and shall cause each of its Subsidiaries
to, obtain and maintain all material licenses, authorizations, consents,
filings, exemptions, registrations and other Governmental Approvals necessary in
connection with the execution, delivery and performance of the Loan Documents,
the consummation of the Transactions or the operation and conduct of its
business and ownership of its properties.

 

8.10     Action under Environmental Laws. Such Obligor shall, and shall cause
each of its Subsidiaries to, upon a Responsible Officer becoming aware of the
presence of any Hazardous Materials or the existence of any material
environmental liability under applicable Environmental Laws with respect to
their respective businesses, operations or properties, take all commercially
reasonable actions, at their cost and expense, as shall be necessary or
advisable to investigate and clean up the condition of their respective
businesses, operations or properties, including all required removal,
containment and remedial actions, and restore their respective businesses,
operations or properties to a condition in compliance with applicable
Environmental Laws.

 

8.11     Use of Proceeds. The proceeds of the Loans will be used only as
provided in Section 2.04. No part of the proceeds of the Loans will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the applicable Regulations of the Board of Governors of the Federal Reserve
System, including Regulations T, U and X.

 

 
53

--------------------------------------------------------------------------------

 

 

8.12      Certain Obligations Respecting Subsidiaries; Further Assurances.

 

(a)        Subsidiary Guarantors. Such Obligor will take such action, and will
cause each of its Subsidiaries to take such action, from time to time as shall
be necessary to ensure that all Subsidiaries (other than any Excluded Foreign
Subsidiary not required to be a Subsidiary Guarantor under Section 8.12(b)(i)),
are “Subsidiary Guarantors” hereunder. Without limiting the generality of the
foregoing, in the event that Borrower or any of its Subsidiaries shall form or
acquire any new Subsidiary (other than any new Excluded Foreign Subsidiary not
required to be a Subsidiary Guarantor under Section 8.12(b)(i)), such Obligor
and its Subsidiaries concurrently will:

 

(i)     cause such new Subsidiary to become a “Subsidiary Guarantor” hereunder,
and a “Grantor” under the Security Agreement, pursuant to a Guarantee Assumption
Agreement;

 

(ii)     take such action or cause such Subsidiary to take such action
(including delivering such shares of stock together with undated transfer powers
executed in blank) as shall be necessary to create and perfect valid and
enforceable first priority (subject to Permitted Priority Liens) Liens on
substantially all of the property of such new Subsidiary as collateral security
for the obligations of such new Subsidiary hereunder; and

 

(iii)     deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Obligor pursuant to Section 6.01 or as Administrative Agent or the Majority
Lenders shall have reasonably requested.

 

(b)          Excluded Foreign Subsidiaries.

 

(i)     In the event that, at any time, Excluded Foreign Subsidiaries have, in
the aggregate, (A) total revenues constituting 5% or more of the total revenues
of Borrower and its Subsidiaries on a consolidated basis, or (B) total assets
constituting 5% or more of the total assets of Borrower and its Subsidiaries on
a consolidated basis, promptly (and, in any event, within 30 days after such
time) Obligors shall cause one or more of such Excluded Foreign Subsidiaries to
become Subsidiary Guarantors in the manner set forth in Section 8.12(a), such
that, after such Subsidiaries become Subsidiary Guarantors, the non-guarantor
Excluded Foreign Subsidiaries in the aggregate shall cease to have revenues or
assets, as applicable, that meet the thresholds set forth in clauses (A) and (B)
above; provided that no Excluded Foreign Subsidiary shall be required to become
a Subsidiary Guarantor if doing so would result in material adverse tax
consequences for Borrower and its Subsidiaries, taken as a whole.

 

(ii)     With respect to each First-Tier Foreign Subsidiary that is not a
Subsidiary Guarantor, such Obligor shall grant a security interest and Lien in
65% of each class of voting Equity Interest and 100% of all other Equity
Interests in such First-Tier Foreign Subsidiaries in favor of the Secured
Parties as Collateral for the Obligations. Without limiting the generality of
the foregoing, in the event that any Obligor shall form or acquire any new
Subsidiary that is a First-Tier Foreign Subsidiary, such Obligor will promptly
and in any event within thirty (30) days of the formation or acquisition of such
Subsidiary (or such longer time as consented to by Administrative Agent in
writing) grant a security interest and Lien in 65% of each class of voting
Equity Interests and 100% of all other Equity Interests of such Subsidiary in
favor of the Secured Parties as Collateral for the Obligations (provided that in
the case of a First-Tier Foreign Subsidiary that is a Subsidiary Guarantor, such
Obligor shall grant a security interest and Lien in 100% of the Equity Interests
of such Subsidiary in favor of the Secured Parties as Collateral for the
Obligations), including entering into any necessary local law security documents
and delivery of certificated securities issued by such First-Tier Foreign
Subsidiary as required by this Agreement or the Security Agreement.

 

 
54

--------------------------------------------------------------------------------

 

 

(c)     Further Assurances. Such Obligor will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by Administrative Agent or the Majority Lenders to effectuate the
terms of this Agreement.

 

Without limiting the generality of the foregoing, each Obligor will, and will
cause each Person that is required to be a Subsidiary Guarantor to, take such
action from time to time (including executing and delivering such assignments,
security agreements, control agreements and other instruments) as shall be
reasonably requested by Administrative Agent or the Majority Lenders to create,
in favor of the Secured Parties, perfected security interests and Liens in
substantially all of the property of such Obligor, other than property of the
type defined as “Excluded Assets” in the Security Agreement, as collateral
security for the Obligations; provided that any such security interest or Lien
shall be subject to the relevant requirements of the Security Documents;
provided further that Obligors shall only reimburse Administrative Agent and the
Lenders for fees and out of pocket costs (including, but not limited to,
attorney’s fees) related to the filing of security documents governed by the
laws of a jurisdiction other than a jurisdiction within the United States up to
$15,000 for any such jurisdiction, not to exceed $50,000 in the aggregate.

 

8.13       Termination of Non-Permitted Liens. In the event that Borrower or any
of its Subsidiaries shall become aware or be notified by Administrative Agent or
any Lender of the existence of any outstanding Lien against any Property of
Borrower or any of its Subsidiaries, which Lien is not a Permitted Lien, the
applicable Obligor shall use commercially reasonable efforts to promptly
terminate or cause the termination of such Lien.

 

8.14       Intellectual Property. In the event that the Obligors acquire Obligor
Intellectual Property during the term of this Agreement, then the provisions of
this Agreement shall automatically apply thereto and any such Obligor
Intellectual Property shall automatically constitute part of the Collateral
under the Security Documents, without further action by any party, in each case
from and after the date of such acquisition (except that any representations or
warranties of any Obligor shall apply to any such Obligor Intellectual Property
only from and after the date, if any, subsequent to such acquisition that such
representations and warranties are brought down or made anew as provided
herein).

 

8.15       Post Closing Items.

 

(a)     Within thirty (30) days after the Effective Date, or such other date as
Administrative Agent may in its sole discretion permit, Borrower shall deliver
insurance endorsements evidencing the existence of all insurance required to be
maintained by Borrower pursuant to Section 8.05 and the designation of
Administrative Agent as lender’s loss payees or additional named insured, as the
case may be, thereunder; and

 

(b)     Within ninety (90) days after the Effective Date, or such other date as
Administrative Agent may in its sole discretion permit, Borrower shall use
commercially reasonable efforts to cause Borrower Landlord to execute and
deliver a Landlord Consent to Administrative Agent.

 

 
55

--------------------------------------------------------------------------------

 

 

SECTION 9
NEGATIVE COVENANTS

 

Each Obligor covenants and agrees with Administrative Agent and the Lenders
that, until the Commitments have expired or been terminated and all Obligations
(other than inchoate indemnification and reimbursement obligations for which no
claim has been made and Warrant Obligations) have been paid in full indefeasibly
in cash:

 

9.01       Indebtedness. Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:

 

(a)     the Obligations;

 

(b)     Indebtedness existing on the date hereof and set forth in Part II of
Schedule 7.13(a) and Permitted Refinancings thereof; provided that, in each
case, such Indebtedness is subordinated to the Obligations on terms satisfactory
to the Majority Lenders;

 

(c)     Permitted Priority Debt;

 

(d)     accounts payable to trade creditors for goods and services and current
operating liabilities (not the result of the borrowing of money) incurred in the
ordinary course of Borrower’s or such Subsidiary’s business in accordance with
customary terms and paid within the specified time, unless contested in good
faith by appropriate proceedings and reserved for in accordance with GAAP;

 

(e)     Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by any Obligor in the ordinary course of
business;

 

(f)     Indebtedness of any Obligor to any other Obligor;

 

(g)     Guarantees by any Obligor of Indebtedness of any other Obligor; provided
that the aggregate outstanding principal amount of such Indebtedness does not
exceed $125,000 (or the Equivalent Amount in other currencies) at any time;

 

(h)     normal course of business equipment financing; provided that (i) if
secured, the collateral therefor consists solely of the assets being financed,
the products and proceeds thereof and books and records related thereto, and
(ii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $125,000 (or the Equivalent Amount in other currencies) at any time;

 

(i)     Permitted Cure Debt;

 

(j)     Subject to Section 9.03(e), Indebtedness of any Person that becomes a
Subsidiary of the Borrower after the date hereof pursuant to a Permitted
Acquisition; provided that such Indebtedness is existing at the time such Person
becomes a Subsidiary of the Borrower and was not incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower); provided
further that such Indebtedness shall not exceed $500,000 in the aggregate;

 

 
56

--------------------------------------------------------------------------------

 

 

(k)     Indebtedness under treasury management services, overdraft protections
p-cards and other bank services obtained in the ordinary course of business
consistent with past practice;

 

(l)      Other unsecured Indebtedness not to exceed $250,000 outstanding at any
time; and

 

(m)     Indebtedness approved in advance in writing by the Majority Lenders.

 

9.02       Liens. Such Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a)     Liens securing the Obligations;

 

(b)     any Lien on any property or asset of Borrower or any of its Subsidiaries
existing on the date hereof and set forth in Part II of Schedule 7.13(b);
provided that (i) no such Lien shall extend to any other property or asset of
Borrower or any of its Subsidiaries and (ii) any such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

 

(c)     Liens described in the definition of “Permitted Priority Debt”;

 

(d)     Liens securing Indebtedness permitted under Section 9.01(h); provided
that such Liens are restricted solely to the collateral described in Section
9.01(h);

 

(e)     Liens imposed by law which were incurred in the ordinary course of
business, including (but not limited to) carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business and which (x) do not in the aggregate materially detract from the value
of the Property subject thereto or materially impair the use thereof in the
operations of the business of such Person or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such liens and for
which adequate reserves have been made if required in accordance with GAAP;

 

(f)     pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other similar
social security legislation;

 

(g)     Liens securing Taxes, assessments and other governmental charges, the
payment of which is not yet due or is being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made;

 

 
57

--------------------------------------------------------------------------------

 

 

(h)     servitudes, easements, rights of way, restrictions and other similar
encumbrances on real Property imposed by applicable Laws and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor imperfections in title thereto which, in the
aggregate, are not material, and which do not in any case materially detract
from the value of the property subject thereto or interfere with the ordinary
conduct of the business of any of the Obligors;

 

(i)     with respect to any real Property, (A) such defects or encroachments as
might be revealed by an up-to-date survey of such real Property; (B) the
reservations, limitations, provisos and conditions expressed in the original
grant, deed or patent of such property by the original owner of such real
Property pursuant to applicable Laws; and (C) rights of expropriation, access or
user or any similar right conferred or reserved by or in applicable Laws, which,
in the aggregate for (A), (B) and (C), are not material, and which do not in any
case materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of any of the Obligors;

 

(j)     Subject to Section 9.03(e), Liens on property of a Person existing at
the time such Person is merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower pursuant to a
Permitted Acquisition and securing the Indebtedness under Section 9.01(j);
provided that such Liens were not created in contemplation of such merger,
consolidation or Investment and do not extend to any assets other than those of
the Person merged into or consolidated with the Borrower or such Subsidiary or
acquired by the Borrower or such Subsidiary, and the applicable Indebtedness
secured by such Lien is permitted under Section 9.01(j);

 

(k)     Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection;

 

(l)     Any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by any Loan Party or any Subsidiary
thereof in the ordinary course of business and covering only the assets so
leased, licensed or subleased;

 

(m)    Bankers liens, rights of setoff and similar Liens incurred on deposits
made in the ordinary course of business; and

 

(n)     other Liens securing liabilities, but not Indebtedness, with an
aggregate principal amount not to exceed $50,000 at any time outstanding;

 

provided that no Lien otherwise permitted under any of the foregoing Sections
9.02(b) through (n) shall apply to any Material Intellectual Property.

 

9.03       Fundamental Changes and Acquisitions. Such Obligor will not, and will
not permit any of its Subsidiaries to, (i) enter into any transaction of merger,
amalgamation or consolidation (ii) liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or (iii) make any Acquisition or
otherwise acquire any business or substantially all the property from, or
capital stock of, or be a party to any acquisition of, any Person, except:

 

(a)     Investments permitted under Section 9.05(e);

 

 
58

--------------------------------------------------------------------------------

 

 

(b)     the merger, amalgamation or consolidation of any Subsidiary Guarantor
with or into any other Obligor; provided that, in the case of a merger,
amalgamation or consolidation with or into Borrower, Borrower shall be the
surviving entity;

 

(c)     the sale, lease, transfer or other disposition by any Subsidiary
Guarantor of any or all of its property (upon voluntary liquidation or
otherwise) to any other Obligor;

 

(d)     the sale, transfer or other disposition of the capital stock of any
Subsidiary Guarantor to any other Obligor; and

 

(e)     Permitted Acquisitions for consideration (together with any Indebtedness
or obligations incurred pursuant to Section 9.01(j)) in an amount not exceeding
$5,000,000 in the aggregate.

 

9.04       Lines of Business. Such Obligor will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business other than
the business engaged in on the date hereof by Borrower or any Subsidiary or a
business reasonably related thereto.

 

9.05       Investments. Such Obligor will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly, or permit to remain outstanding
any Investments except:

 

(a)     Investments outstanding on the date hereof and identified in Schedule
9.05;

 

(b)     operating deposit accounts with banks;

 

(c)     extensions of credit in the nature of accounts receivable or notes
receivable arising from the sales of goods or services in the ordinary course of
business;

 

(d)     Permitted Cash Equivalent Investments;

 

(e)     Investments by any Obligor in Borrower and Borrower’s wholly-owned
Subsidiary Guarantors (for greater certainty, Borrower shall not be permitted to
have any direct or indirect Subsidiaries that are not wholly-owned
Subsidiaries);

 

(f)     Hedging Agreements entered into in the ordinary course of Borrower’s
financial planning solely to hedge currency risks (and not for speculative
purposes) and in an aggregate notional amount for all such Hedging Agreements
not in excess of $100,000 (or the Equivalent Amount in other currencies);

 

(g)     Investments consisting of security deposits with utilities and other
like Persons made in the ordinary course of business;

 

(h)     employee loans, travel advances and guarantees in accordance with
Borrower’s usual and customary practices with respect thereto (if permitted by
applicable law), including, without limitation, revocable draws to sales
representatives against their commission, which in the aggregate for all such
amounts under this clause (h) shall not exceed $350,000 outstanding at any time
(or the Equivalent Amount in other currencies);

 

 
59

--------------------------------------------------------------------------------

 

 

(i)     Investments received in connection with any Insolvency Proceedings in
respect of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients; and

 

(j)     Investments permitted under Section 9.03.

 

9.06       Restricted Payments. Such Obligor will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

 

(a)     Borrower may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its common stock;

 

(b)     any Subsidiary Guarantor may pay dividends to any other Obligor; and

 

(c)     Borrower may repurchase the stock of former employees pursuant to stock
repurchase agreements as long as an Event of Default does not exist prior to
such repurchase or would not exist after giving effect to such repurchase;
provided that such repurchases shall not exceed $100,000 in any fiscal year;
provided further that unused amounts may be rolled over only to the immediately
succeeding fiscal year.

 

9.07       Payments of Indebtedness. Such Obligor will not, and will not permit
any of its Subsidiaries to, make any payments in respect of any Indebtedness
other than (i) payments of the Obligations, (ii) scheduled payments of other
Indebtedness permitted under the terms of any subordination to the Obligations,
(iii) payments on Permitted Priority Debt, and (iv) repayment of intercompany
Indebtedness permitted in reliance upon Section 9.01(f).

 

9.08       Change in Fiscal Year. Such Obligor will not, and will not permit any
of its Subsidiaries to, change the last day of its fiscal year from that in
effect on the date hereof, except to change the fiscal year of a Subsidiary
acquired in connection with an Acquisition to conform its fiscal year to that of
Borrower.

 

9.09       Sales of Assets, Etc.. Such Obligor will not, and will not permit any
of its Subsidiaries to, sell, lease, exclusively license (in terms of geography
or field of use), transfer, or otherwise dispose of any of its Property
(including accounts receivable and capital stock of Subsidiaries) to any Person
in one transaction or series of transactions (any thereof, an “Asset Sale”),
except:

 

(a)     transfers of cash in the ordinary course of its business for equivalent
value;

 

(b)     sales of inventory in the ordinary course of its business on ordinary
business terms;

 

(c)     development and other collaborative arrangements where such arrangements
provide for the licenses or disclosure of Patents, Trademarks, Copyrights or
other Intellectual Property rights in the ordinary course of business and
consistent with general market practices where such license requires periodic
payments based on per unit sales of a product over a period of time; provided
that each such license does not effect a legal transfer of title to such
Intellectual Property rights and that each such license must be a true license
as opposed to a license that is a sales transaction in substance;

 

 
60

--------------------------------------------------------------------------------

 

 

(d)     transfers of Property by any Subsidiary Guarantor to any other Obligor;

 

(e)     dispositions of any Property that is obsolete or worn out or no longer
used or useful in the Business;

 

(f)     any transaction permitted under Section 9.03 or 9.05;

 

(g)     dispositions of accounts receivables to a third party in connection with
the compromise, settlement or collection thereof in the ordinary course of
business exclusive of factoring or similar arrangements so long as the account
debtor with respect thereto has instituted or consented to the institution of
any proceeding under any insolvency laws;

 

(h)     dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement property; and

 

(i)     any other Disposition the Asset Sale Net Proceeds of which are applied
as required under Section 3.03(b)(i).

 

9.10       Transactions with Affiliates. Such Obligor will not, and will not
permit any of its Subsidiaries to, sell, lease, license or otherwise transfer
any assets to, or purchase, lease, license or otherwise acquire any assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

 

(a)     transactions between or among Obligors;

 

(b)     any transaction permitted under Section 9.01, 9.05, 9.06 or 9.09;

 

(c)     customary compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Borrower or any
Subsidiary in the ordinary course of business,

 

(d)     Borrower may issue Equity Interests to Affiliates in exchange for cash;
provided that the terms thereof are no less favorable (including the amount of
cash received by Borrower) to Borrower than those that would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of Borrower;
and

 

(e)     the transactions set forth on Schedule 9.10.

 

 
61

--------------------------------------------------------------------------------

 

 

9.11       Restrictive Agreements. Such Obligor will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any Restrictive Agreement other than (a) restrictions and conditions
imposed by law or by this Agreement and (b) Restrictive Agreements listed on
Schedule 7.15.

 

9.12       Amendments to Material Agreements; Organizational Documents. Such
Obligor will not, and will not permit any of its Subsidiaries to, enter into any
amendment to or modification of any Material Agreement (unless such amendment is
to extend the term of such Material Agreement or to improve the pricing or other
material term of such Material Agreement and does not adversely affect the
interests, rights or remedies of the Lenders) or terminate any Material
Agreement (unless replaced with another agreement that, viewed as a whole, is on
better terms for Borrower or such Subsidiary) without in each case the prior
written consent of the Lender (which consent shall not be unreasonably withheld
or delayed). Such Obligor will not, and will not permit any of its Subsidiaries
to, enter into any amendment to or modification of its organizational documents
in a manner that could be materially adverse to the interests, or rights or
remedies of, the Lenders.

 

9.13       Preservation of Borrower Lease; Operating Lease.. Borrower will not,
and will not permit any of its Subsidiaries to, make any expenditures in respect
of operating leases, except for:

 

(a)     real estate operating leases;

 

(b)     operating leases between Borrower and any of its wholly owned
Subsidiaries or between any of Borrower’s wholly owned Subsidiaries; and

 

(c)     operating leases that would not cause Borrower and its Subsidiaries, on
a consolidated basis, to make payments exceeding $250,000 (or the Equivalent
Amount in other currencies) in any fiscal year.

 

9.14     Sales and Leasebacks. Except as disclosed on Schedule 9.14, such
Obligor will not, and will not permit any of its Subsidiaries to, become liable,
directly or indirectly, with respect to any lease, whether an operating lease or
a Capital Lease Obligation, of any property (whether real, personal, or mixed),
whether now owned or hereafter acquired, (i) which Borrower or such Subsidiary
has sold or transferred or is to sell or transfer to any other Person and (ii)
which Borrower or such Subsidiary intends to use for substantially the same
purposes as property which has been or is to be sold or transferred.

 

9.15     Hazardous Material. Such Obligor will not, and will not permit any of
its Subsidiaries to, use, generate, manufacture, install, treat, release, store
or dispose of any Hazardous Material, except in compliance with all applicable
Environmental Laws or where the failure to comply would not reasonably be
expected to result in a Material Adverse Change.

 

9.16     Accounting Changes. Such Obligor will not, and will not permit any of
its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP.

 

9.17     Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that would result in the imposition of a Lien with respect
to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event that, in
each case, would, in the aggregate, have a Material Adverse Effect. No Obligor
or Subsidiary thereof shall cause or suffer to exist any event that would result
in the imposition of a Lien with respect to any Benefit Plan that would, in the
aggregate, have a Material Adverse Effect.

 

 
62

--------------------------------------------------------------------------------

 

 

SECTION 10
FINANCIAL COVENANTS

 

10.01     Minimum Liquidity. Borrower shall maintain at all times Liquidity in
an amount which shall exceed the greater of (i) $2,000,000 and (ii) to the
extent Borrower has incurred Permitted Priority Debt, the minimum cash balance,
if any, required of Borrower by Borrower’s Permitted Priority Debt creditors.

 

10.02     Minimum Revenue. Borrower and its Subsidiaries shall have annual
Revenue from the sale of the Product (for each respective calendar year, the
“Minimum Required Revenue”):

 

(a)       during the twelve month period beginning on January 1, 2017, of at
least $10,000,000;

 

(b)       during the twelve month period beginning on January 1, 2018, of at
least $20,000,000;

 

(c)       during the twelve month period beginning on January 1, 2019, of at
least $30,000,000;

 

(d)       during the twelve month period beginning on January 1, 2020, of at
least $50,000,000;

 

(e)       during the twelve month period beginning on January 1, 2021, of at
least $60,000,000; and

 

(f)       during the twelve month period beginning on January 1, 2022, of at
least $70,000,000.

 

10.03     Cure Right.

 

(a)        Notwithstanding anything to the contrary contained in Section 11, in
the event that Borrower fails to comply with the covenants contained in Section
10.02(a) through (f) (such covenants for such applicable periods being the
“Specified Financial Covenants”), Borrower shall have the right within 90
(ninety) days of the end of the respective calendar year:

 

(i)     to issue additional shares of Equity Interests in exchange for cash (the
“Equity Cure Right”), or

 

(ii)     to borrow Permitted Cure Debt (the “Subordinated Debt Cure Right” and,
collectively with the Equity Cure Right, the “Cure Right”),

 

 
63

--------------------------------------------------------------------------------

 

 

in an amount equal to (x) two (2) multiplied by (y) the Minimum Required Revenue
less Borrower’s annual Revenue from the sale of the Product (the “Cure Amount”).
The cash therefrom immediately shall be contributed as equity or subordinated
debt (only as permitted pursuant to Section 9.01), as applicable, to Borrower,
and upon the receipt by Borrower of the Cure Amount pursuant to the exercise of
such Cure Right, such Cure Amount shall be deemed to constitute Revenue from the
sale of the Product of Borrower for purposes of the Specified Financial
Covenants and the Specified Financial Covenants shall be recalculated for all
purposes under the Loan Documents. If, after giving effect to the foregoing
recalculation, Borrower shall then be in compliance with the requirements of the
Specified Financial Covenants, Borrower shall be deemed to have satisfied the
requirements of the Specified Financial Covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach of the Specified Financial
Covenants that had occurred, the related Default and Event of Default, shall be
deemed cured without any further action of Borrower or Lenders for all purposes
under the Loan Documents.

 

(b)     Notwithstanding anything herein to the contrary the Cure Amount received
by Borrower from investors investing in or lending to Borrower pursuant to
Section 10.03(a) shall be used to immediately prepay the Loans, including any
fees payable pursuant to the Fee Letter and the applicable Prepayment Premium,
credited in the order set forth in Sections 3.03(b)(i)(A)-(E).

 

SECTION 11
EVENTS OF DEFAULT

 

11.01     Events of Default. Each of the following events shall constitute an
“Event of Default”:

 

(a)     Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b)     any Obligor shall fail to pay any Obligation (other than an amount
referred to in Section 11.01(a)) when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days;

 

(c)     any representation or warranty made or deemed made by or on behalf of
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished by
Borrower or any other Obligor pursuant to or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof,
shall: (i) prove to have been incorrect when made or deemed made to the extent
that such representation or warranty contains any materiality or Material
Adverse Effect qualifier; or (ii) prove to have been incorrect in any material
respect when made or deemed made to the extent that such representation or
warranty does not otherwise contain any materiality or Material Adverse Effect
qualifier;

 

(d)     any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.02, 8.03 (with respect to Borrower’s
existence), 8.11, 8.12, 8.15, 9 or 10;

 

(e)     any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section
11.01(a), (b) or (d)) or any other Loan Document, and, in the case of any
failure that is capable of cure, if such failure shall continue unremedied for a
period of 20 or more days;

 

 
64

--------------------------------------------------------------------------------

 

 

(f)        Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace or cure period as originally provided by
the terms of such Indebtedness;

 

(g)       (i) any material breach of, or “event of default” or similar event by
any Obligor under, any Material Agreement that gives the counterparty the right
to terminate such Material Agreement, (ii) any material breach of, or “event of
default” or similar event under, the documentation governing any Material
Indebtedness shall occur, or which would entitle the holder or holders of such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(with or without the passage of time), or (iii) any event or condition occurs
(A) that results in any Material Indebtedness becoming due prior to its
scheduled maturity or (B) that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this Section 11.01(g) shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Material Indebtedness.

 

(h)         any Obligor:

 

(i)     becomes insolvent, or generally does not or becomes unable to pay its
debts or meet its liabilities as the same become due, or admits in writing its
inability to pay its debts generally, or declares any general moratorium on its
indebtedness, or proposes a compromise or arrangement or deed of company
arrangement between it and any class of its creditors;

 

(ii)     commits an act of bankruptcy or makes an assignment of its property for
the general benefit of its creditors or makes a proposal (or files a notice of
its intention to do so);

 

(iii)     institutes any proceeding seeking to adjudicate it an insolvent, or
seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), or composition of it or its
debts or any other relief, under any federal, provincial or foreign Law now or
hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors or at common law or in equity, or files an answer admitting the material
allegations of a petition filed against it in any such proceeding;

 

(iv)     applies for the appointment of, or the taking of possession by, a
receiver, interim receiver, receiver/manager, sequestrator, conservator,
custodian, administrator, trustee, liquidator, voluntary administrator, receiver
and manager or other similar official for it or any substantial part of its
property; or

 

(v)     takes any action, corporate or otherwise, to approve, effect, consent to
or authorize any of the actions described in this Section 11.01(h) or Section
11.01(i), or otherwise acts in furtherance thereof or fails to act in a timely
and appropriate manner in defense thereof;

 

 
65

--------------------------------------------------------------------------------

 

 

(i)     any petition is filed, application made or other proceeding instituted
against or in respect of Borrower or any Subsidiary:

 

(i)       seeking to adjudicate it an insolvent;

 

(ii)      seeking a receiving order against it;

 

(iii)     seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), deed of company
arrangement or composition of it or its debts or any other relief under any
federal, provincial or foreign law now or hereafter in effect relating to
bankruptcy, winding-up, insolvency, reorganization, receivership, plans of
arrangement or relief or protection of debtors or at common law or in equity; or

 

(iv)     seeking the entry of an order for relief or the appointment of, or the
taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator,
voluntary administrator, receiver and manager or other similar official for it
or any substantial part of its property, and such petition, application or
proceeding continues undismissed, or unstayed and in effect, for a period of
thirty (30) days after the institution thereof; provided that if an order,
decree or judgment is granted or entered (whether or not entered or subject to
appeal) against Borrower or such Subsidiary thereunder in the interim, such
grace period will cease to apply; provided further that if Borrower or such
Subsidiary files an answer admitting the material allegations of a petition
filed against it in any such proceeding, such grace period will cease to apply;

 

(j)     any other event occurs which, under the laws of any applicable
jurisdiction, has an effect equivalent to any of the events referred to in
either of Section 11.01(h) or (i);

 

(k)     one or more judgments or settlements for the payment of money in an
aggregate amount in excess of $500,000 (or the Equivalent Amount in other
currencies) shall be rendered against or entered into by any Obligor or any
combination thereof and the same shall remain undischarged for a period of 45
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment or settlement creditor to attach or
levy upon any assets of any Obligor to enforce any such judgment or settlement;

 

(l)     (i) an ERISA Event shall have occurred that, in the opinion of the
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in liability of Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $500,000 in any year or
(ii) $1,000,000 for all periods until repayment of all Obligations;

 

(m)     a Change of Control shall have occurred;

 

(n)     a Material Adverse Change shall have occurred;

 

 
66

--------------------------------------------------------------------------------

 

 

(o)       [reserved];

 

(p)      (i) any Lien created by any of the Security Documents shall at any time
not constitute a valid and perfected Lien on the applicable Collateral in favor
of the Secured Parties, free and clear of all other Liens (other than Permitted
Liens), (ii) except for expiration in accordance with its terms, any of the
Security Documents or any Guarantee of any of the Obligations (including that
contained in Section 14) shall for whatever reason cease to be in full force and
effect, or (iii) any of the Security Documents or any Guarantee of any of the
Obligations (including that contained in Section 14), or the enforceability
thereof, shall be repudiated or contested by any Obligor; and

 

(q)     any injunction, whether temporary or permanent, shall be rendered
against any Obligor that prevents the Obligors from selling or manufacturing the
Product or its commercially available successors, or any of their other material
and commercially available products, in the United States for more than 60
consecutive calendar days.

 

11.02      Remedies. (a) Upon the occurrence of any Event of Default, then, and
in every such event (other than an Event of Default described in Section
11.01(h), (i) or (j)), and at any time thereafter during the continuance of such
event, the Majority Lenders may, by notice to Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations (including fees specified in the Fee Letter), shall
become due and payable immediately (in the case of the Loans, at the Redemption
Price therefor), without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Obligor.

 

(b)       Upon the occurrence of any Event of Default described in Section
11.01(h), (i) or (j), the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations, shall automatically become due and payable
immediately (in the case of the Loans, at the Redemption Price therefor),
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Obligor.

 

(c)        Prepayment Premium and Redemption Price. (i) For the avoidance of
doubt, the Prepayment Premium (as a component of the Redemption Price) and the
fees specified in the Fee Letter that are payable upon the repayment of the
Loans shall be due and payable at any time the Loans become due and payable
prior to the Stated Maturity Date for any reason, whether due to acceleration
pursuant to the terms of this Agreement (in which case it shall be due
immediately, upon the giving of notice to Borrower in accordance with Section
11.02(a), or automatically, in accordance with Section 11.02(b)), by operation
of law or otherwise (including where bankruptcy filings or the exercise of any
bankruptcy right or power, whether in any plan of reorganization or otherwise,
☒results or would result in a payment, discharge, modification or other
treatment of the Loans or Loan Documents that would otherwise evade, avoid, or
otherwise disappoint the expectations of Lenders in receiving the full benefit
of their bargained-for Prepayment Premium or Redemption Price as provided
herein). The Obligors and Lenders acknowledge and agree that any Prepayment
Premium and the fees specified in the Fee Letter due and payable in accordance
with this Agreement shall not constitute unmatured interest, whether under
section 502(b)(3) of the Bankruptcy Code or otherwise, but instead is reasonably
calculated to ensure that the Lenders receive the benefit of their bargain under
the terms of this Agreement.

 

 
67

--------------------------------------------------------------------------------

 

 

(ii)     Each Obligor acknowledges and agrees that the Lenders shall be entitled
to recover the full amount of the Redemption Price and the fees specified in the
Fee Letter in each and every circumstance such amount is due pursuant to or in
connection with this Agreement and the Fee Letter, including in the case of any
Obligor’s bankruptcy filing, so that the Lenders shall receive the benefit of
their bargain hereunder and otherwise receive full recovery as agreed under
every possible circumstance, and Borrower hereby waives any defense to payment,
whether such defense may be based in public policy, ambiguity, or otherwise.
Each Obligor further acknowledges and agrees, and waives any argument to the
contrary, that payment of such amounts does not constitute a penalty or an
otherwise unenforceable or invalid obligation. Any damages that the Lenders may
suffer or incur resulting from or arising in connection with any breach hereof
or thereof by Borrower shall constitute secured obligations owing to the
Lenders.

 

SECTION 12     
ADMINISTRATIVE AGENT

 

12.01     Appointment and Duties. (a) Appointment of Administrative Agent. Each
Lender hereby irrevocably appoints CRG Servicing (together with any successor
Administrative Agent pursuant to Section 12.09) as Administrative Agent
hereunder and authorizes Administrative Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Obligor or any
of its Subsidiaries, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
Administrative Agent under such Loan Documents, (iii) act as agent of such
Lender for purposes of acquiring, holding, enforcing and perfecting all Liens
granted by the Obligors on the Collateral to secure any of the Obligations and
(iv) exercise such powers as are reasonably incidental thereto.

 

(b)     Duties as Collateral and Disbursing Agent. Without limiting the
generality of Section 12.01(a), Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
with respect to all payments and collections arising in connection with the Loan
Documents (including in any proceeding described in Section 11.01(h), (i) or (j)
or any other bankruptcy, insolvency or similar proceeding), and each Person
making any payment in connection with any Loan Document to any Secured Party is
hereby authorized to make such payment to Administrative Agent, (ii) file and
prove claims and file other documents necessary or desirable to allow the claims
of the Secured Parties with respect to any Obligation in any proceeding
described in Section 11.01(h), (i) or (j) or any other bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Secured Party), (iii) act as collateral agent for each Secured Party for
purposes of acquiring, holding, enforcing and perfecting all Liens created by
the Loan Documents and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise, (vii) enter into subordination agreements with respect to Permitted
Cure Debt, intercreditor agreements with respect to Permitted Priority Debt or
any other subordination agreement or intercreditor agreement with respect to
Indebtedness of an Obligor, (viii) enter into non-disturbance agreements and
similar agreements and (ix) execute any amendment, consent or waiver under the
Loan Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Administrative Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Administrative Agent and the Secured Parties for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by an Obligor with, and cash and Permitted Cash Equivalent
Investments held by, such Lender, and may further authorize and direct any
Lender to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
Administrative Agent, and each Lender hereby agrees to take such further actions
to the extent, and only to the extent, so authorized and directed.

 

(c)     Limited Duties. Under the Loan Documents, Administrative Agent (i) is
acting solely on behalf of the Lenders (except to the limited extent provided in
Section 12.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” ad similar terms in any
Loan Document to refer to Administrative Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Lender or any other Secured Party and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Lender hereby waives and agrees not to assert any claim
against Administrative Agent based on the roles, duties and legal relationships
expressly disclaimed in the foregoing clauses (i) through (iii).

 

 
68

--------------------------------------------------------------------------------

 

 

12.02     Binding Effect. Each Lender agrees that (i) any action taken by
Administrative Agent or the Majority Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents, (ii) any action taken by Administrative Agent in reliance upon
the instructions of the Majority Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Administrative Agent or the Majority
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

 

12.03     Use of Discretion. (a) No Action without Instructions. Administrative
Agent shall not be required to exercise any discretion or take, or to omit to
take, any action, including with respect to enforcement or collection, except
any action it is required to take or omit to take (i) under any Loan Document or
(ii) pursuant to instructions from the Majority Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).

 

(b)     Right Not to Follow Certain Instructions. Notwithstanding Section
12.03(a), Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to Administrative Agent, any other Secured Party)
against all liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against Administrative Agent or any Related
Person thereof or (ii) that is, in the opinion of Administrative Agent or its
counsel, contrary to any Loan Document or applicable Requirement of Law.

 

 

 
69

--------------------------------------------------------------------------------

 

 

12.04      Delegation of Rights and Duties. Administrative Agent may, upon any
term or condition it specifies, delegate or exercise any of its rights, powers
and remedies under, and delegate or perform any of its duties or any other
action with respect to, any Loan Document by or through or to any trustee,
co-agent, sub-agent, employee, attorney-in-fact and any oer Person (including
any other Secured Party). Any such Person shall benefit from this Section 12 to
the extent provided by Administrative Agent. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agent.

 

12.05     Reliance and Liability. (a) Administrative Agent may, without
incurring any liability hereunder, (i) consult with any of its Related Persons
and, whether or not selected by it, any other advisors, accountants and other
experts (including advisors to, and accountants and experts engaged by, any
Obligor) and (ii) rely and act upon any document and information and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

 

(b)     None of Administrative Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Lender and each Obligor hereby waives and shall
not assert any right, claim or cause of action based thereon, except to the
extent of liabilities resulting primarily from the gross negligence or willful
misconduct of Administrative Agent or, as the case may be, such Related Person
(each as determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, Administrative Agent:

 

(i)     shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Majority Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Administrative Agent, when
acting on behalf of Administrative Agent);

 

(ii)     shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

 

(iii)     makes no warranty or representation, and shall not be responsible, to
any Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person, in or in
connection with any Loan Document or any transaction contemplated therein,
whether or not transmitted by Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Administrative Agent in connection
with the Loan Documents; and

 

 
70

--------------------------------------------------------------------------------

 

 

(iv)     shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Obligor or as to the existence or continuation or
possible occurrence or continuation of any Default or Event of Default and shall
not be deemed to have notice or knowledge of such occurrence or continuation
unless it has received a notice from Borrower or any Lender describing such
Default or Event of Default clearly labeled “notice of default” (in which case
Administrative Agent shall promptly give notice of such receipt to all Lenders);

 

          and, for each of the items set forth in clauses (i) through (iv)
above, each Lender and each Obligor hereby waives and agrees not to assert any
right, claim or cause of action it might have against Administrative Agent based
thereon.

 

12.06     Administrative Agent Individually. Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Equity
Interests of, engage in any kind of business with, any Obligor or Affiliate
thereof as though it were not acting Administrative Agent and may receive
separate fees and other payments therefor. To the extent Administrative Agent or
any of its Affiliates makes any Loan or otherwise becomes a Lender hereunder, it
shall have and may exercise the same rights and powers hereunder and shall be
subject to the same obligations and liabilities as any other Lender and the
terms “Lender”, “Majority Lender”, and any similar terms shall, except where
otherwise expressly provided in any Loan Document, include Administrative Agent
or such Affiliate, as the case may be, in its individual capacity as Lender or
as one of the Majority Lenders, respectively.

 

12.07     Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon Administrative Agent, any Lender or any
of their Related Persons or upon any document solely or in part because such
document was transmitted by Administrative Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Obligor and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate.

 

12.08     Expenses; Indemnities. (a) Each Lender agrees to reimburse
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Obligor) promptly upon demand for such Lender’s Proportionate
Share of any costs and expenses (including fees, charges and disbursements of
financial, legal and other advisors and Other Taxes paid in the name of, or on
behalf of, any Obligor) that may be incurred by Administrative Agent or any of
its Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, consent, waiver or enforcement (whether
through negotiations, through any work-out, bankruptcy, restructuring or other
legal or other proceeding or otherwise) of, or legal advice in respect of its
rights or responsibilities under, any Loan Document.

 

(b)     Each Lender further agrees to indemnify Administrative Agent and each of
its Related Persons (to the extent not reimbursed by any Obligor), from and
against such Lender’s aggregate Proportionate Share of the liabilities
(including Taxes, interests and penalties imposed for not properly withholding
or backup withholding on payments made to on or for the account of any Lender)
that may be imposed on, incurred by or asserted against Administrative Agent or
any of its Related Persons in any matter relating to or arising out of, in
connection with or as a result of any Loan Document, any Related Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, however, that no Lender shall be liable to
Administrative Agent or any of its Related Persons to the extent such liability
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Administrative Agent’s or such Related
Person’s gross negligence or willful misconduct.

 

 
71

--------------------------------------------------------------------------------

 

 

12.09     Resignation of Administrative Agent. (a) Administrative Agent may
resign at any time by delivering notice of such resignation to the Lenders and
Borrower, effective on the date set forth in such notice or, if not such date is
set forth therein, upon the date such notice shall be effective. If
Administrative Agent delivers any such notice, the Majority Lenders shall have
the right to appoint a successor Administrative Agent. If, within 30 days after
the retiring Administrative Agent having given notice of resignation, no
successor Administrative Agent has been appointed by the Majority Lenders that
has accepted such appointment, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent from among the
Lenders. Each appointment under this Section 12.09(a) shall be subject to the
prior consent of Borrower, which may not be unreasonably withheld but shall not
be required during the continuance of an Event of Default.

 

(b)     Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such
Administrative Agent had been, validly acting as Administrative Agent under the
Loan Documents and (iv) subject to its rights under Section 12.03, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Administrative Agent, a successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent under the Loan Documents.

 

12.10     Release of Collateral or Guarantors. Each Lender hereby consents to
the release and hereby directs Administrative Agent to release (or, in the case
of Section 12.10(b)(ii), release or subordinate) the following:

 

(a)     any Subsidiary of Borrower from its guaranty of any Obligation of any
Obligor if all of the Equity Interests in such Subsidiary owned by any Obligor
or any of its Subsidiaries are disposed of in an Asset Sale permitted under the
Loan Documents (including pursuant to a waiver or consent), to the extent that,
after giving effect to such Asset Sale, such Subsidiary would not be required to
guaranty any Obligations pursuant to Section 8.12; and

 

 
72

--------------------------------------------------------------------------------

 

 

(b)       any Lien held by Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is disposed of by an Obligor in an Asset
Sale permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 8.12 after giving effect to such Asset Sale have been
granted, (ii) any property subject to a Lien described in Section 9.02(d) and
(iii) all of the Collateral and all Obligors, upon (A) termination of the
Commitments, (B) payment and satisfaction in full of all Loans and all other
Obligations that Administrative Agent has been notified in writing are then due
and payable, (C) deposit of cash collateral with respect to all contingent
Obligations, in amounts and on terms and conditions and with parties
satisfactory to the Majority Lenders and each Indemnitee that is owed such
Obligations and (D) to the extent requested by Administrative Agent, receipt by
the Secured Parties of liability releases from the Obligors each in form and
substance acceptable to Administrative Agent.

 

Each Lender hereby directs Administrative Agent, and Administrative Agent hereby
agrees, upon receipt of reasonable advance notice from Borrower, to execute and
deliver or file such documents and to perform other actions reasonably necessary
to release the guaranties and Liens when and as directed in this Section 12.10.

 

12.11      Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender as
long as, by accepting such benefits, such Secured Party agrees, as among
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to Administrative Agent)
this Section 12 and the decisions and actions of Administrative Agent and the
Majority Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by Section 12.08 only to the extent of liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of Proportionate Share or
similar concept, (b) each of Administrative Agent and each Lender shall be
entitled to act at its sole discretion, without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) such Secured Party shall not have any right to be notified of, consent to,
direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under any Loan Document.

 

 
73

--------------------------------------------------------------------------------

 

 

SECTION 13
MISCELLANEOUS

 

13.01      No Waiver. No failure on the part of Administrative Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

 

13.02      Notices. All notices, requests, instructions, directions and other
communications provided for herein (including any modifications of, or waivers,
requests or consents under, this Agreement) shall be given or made in writing
(including by telecopy) delivered, if to Borrower, another Obligor,
Administrative Agent or any Lender, to its address specified on the signature
pages hereto or its Guarantee Assumption Agreement, as the case may be, or at
such other address as shall be designated by such party in a notice to the other
parties. Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given upon receipt of a legible copy thereof,
in each case given or addressed as aforesaid. All such communications provided
for herein by telecopy shall be confirmed in writing promptly after the delivery
of such communication (it being understood that non-receipt of written
confirmation of such communication shall not invalidate such communication).

 

13.03      Expenses, Indemnification, Etc..

 

(a)     Expenses. Borrower agrees to pay or reimburse (i) Administrative Agent
and the Lenders for all of their reasonable out of pocket costs and expenses
(including the reasonable fees and expenses of Cooley LLP, special counsel to
Administrative Agent and the Lenders, and any sales, goods and services or other
similar Taxes applicable thereto, and printing, reproduction, document delivery,
communication and travel costs) in connection with (x) the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the making of the Loans (exclusive of post-closing costs), (y)
post-closing costs and (z) the negotiation or preparation of any modification,
supplement or waiver of any of the terms of this Agreement or any of the other
Loan Documents (whether or not consummated) and (ii) Administrative Agent and
the Lenders for all of their out of pocket costs and expenses (including the
fees and expenses of legal counsel) in connection with any enforcement or
collection proceedings resulting from the occurrence of an Event of Default;
provided, however, that Borrower shall not be required to pay or reimburse any
amounts pursuant to Section 13.03(a)(i)(x) in excess of the Expense Cap. For the
avoidance of doubt, expenses described in this Section 13.03(a) shall not
include Taxes.

 

 
74

--------------------------------------------------------------------------------

 

 

(b)     Indemnification. Borrower hereby indemnifies Administrative Agent, each
Lender, their respective Affiliates, and their respective directors, officers,
employees, attorneys, agents, advisors and controlling parties (each, an
“Indemnified Party”) from and against, and agrees to hold them harmless against,
any and all Claims and Losses of any kind (including reasonable fees and
disbursements of counsel), joint or several, that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or relating to this Agreement or any of the other Loan Documents
or the transactions contemplated hereby or thereby or any use made or proposed
to be made with the proceeds of the Loans, and any claim, investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to any of the foregoing,
whether or not any Indemnified Party is a party to an actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based in contract, tort or any other theory, and whether or not such
investigation, litigation or proceeding is brought by Borrower, any of its
shareholders or creditors, and whether or not the conditions precedent set forth
in Section 6 are satisfied or the other transactions contemplated by this
Agreement are consummated, except to the extent such Claim or Loss is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, willful misconduct or
material breach of its funding obligations hereunder. No Obligor party hereto
shall assert any claim against any Indemnified Party, on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the other Loan Documents or
any of the transactions contemplated hereby or thereby or the actual or proposed
use of the proceeds of the Loans. Borrower, its Subsidiaries and Affiliates and
their respective directors, officers, employees, attorneys, agents, advisors and
controlling parties are each sometimes referred to in this Agreement as a
“Borrower Party.” Neither the Administrative Agent nor any Lender or any other
Indemnified Party shall assert any claim against any Borrower Party, on any
theory of liability, for consequential, indirect, special or punitive damages
arising out of or otherwise relating to this Agreement or any of the other Loan
Documents or any of the transactions contemplated hereby or thereby or the
actual or proposed use of the proceeds of the Loans. For the avoidance of doubt,
this Section 13.03(b) shall not apply to Taxes other than other than any taxes
that represent losses, claims, damages, etc., arising from a non-Tax claim.

 

13.04      Amendments, Etc.. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be modified or supplemented only
by an instrument in writing signed by Borrower and the Majority Lenders (or
Administrative Agent on behalf of such Majority Lenders); provided however,
that:

 

(a)         the consent of all of the Lenders shall be required to:

 

(i)       amend, modify, discharge, terminate or waive any of the terms of this
Agreement if such amendment, modification, discharge, termination or waiver
would increase the amount of the Loans, reduce the fees payable hereunder,
reduce interest rates or other amounts payable with respect to the Loans, extend
any date fixed for payment of principal, interest or other amounts payable
relating to the Loans or extend the repayment dates of the Loans;

 

(ii)       amend the provisions of Section 6;

 

(iii)      amend, modify, discharge, terminate or waive any Security Document if
the effect is to release a material part of the Collateral subject thereto other
than pursuant to the terms hereof or thereof; or

 

(iv)     amend this Section 13.04; and

 

 
75

--------------------------------------------------------------------------------

 

 

(b)     no amendment, waiver or consent shall affect the rights or duties under
any Loan Document of, or any payment to, Administrative Agent (or otherwise
modify any provision of Section 12 or the application thereof) unless in writing
and signed by Administrative Agent in addition to any signature otherwise
required.

 

Notwithstanding anything to the contrary herein, a Defaulting Lender shall not
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

13.05      Successors and Assigns.

 

(a)     General. The provisions of this Agreement and the other Loan Documents
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder or under
any of the other Loan Documents without the prior written consent of the
Lenders. Any of the Lenders may assign or otherwise transfer any of their rights
or obligations hereunder or under any of the other Loan Documents to an assignee
(i) in accordance with the provisions of Section 13.05(b), (ii) by way of
participation in accordance with the provisions of Section 13.05(e) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 13.05(g). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 13.05(e) and, to the extent expressly contemplated hereby,
the Indemnified Parties) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)     Assignments by Lenders. Any of the Lenders may at any time assign to one
or more Eligible Transferees (or, if an Event of Default under Section 11.01(a),
(b), (h) or (i)) has occurred and is continuing, to any Person) all or a portion
of their rights and obligations under this Agreement (including all or a portion
of the Commitment and the Loans at the time owing to it); provided, however,
that no such assignment shall be made to Borrower, an Affiliate of Borrower, or
any employees or directors of Borrower at any time. Subject to the recording
thereof by Administrative Agent pursuant to Section 13.05(d), from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of
the Lenders under this Agreement and the other Loan Documents, and
correspondingly the assigning Lender shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of a Lender’s rights and obligations under this Agreement, such Lender shall
cease to be a party hereto) and the other Loan Documents but shall continue to
be entitled to the benefits of Section 5 and Section 13.03. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.05(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.05(e).

 

 
76

--------------------------------------------------------------------------------

 

 

(c)     Amendments to Loan Documents. Each of Administrative Agent, the Lenders
and the Obligors agrees to enter into such amendments to the Loan Documents, and
such additional Security Documents and other instruments and agreements, in each
case in form and substance reasonably acceptable to Administrative Agent, the
Lenders and the Obligors, as shall reasonably be necessary to implement and give
effect to any assignment made under this Section 13.05.

 

(d)     Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices a register for the
recordation of the name and address of any assignee of the Lenders and the
Commitment and outstanding principal amount of the Loans owing thereto (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and Borrower shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as the “Lender” hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, at any reasonable time and from time to
time upon reasonable prior notice.

 

(e)     Participations. Any of the Lenders may at any time, without the consent
of, or notice to, Borrower, sell participations to any Person (other than a
natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower shall continue to deal solely and directly with the Lenders
in connection therewith.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) increase or extend the
term of such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the Loans or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal, or (iv) reduce the rate at which interest is payable thereon to a
level below the rate at which the Participant is entitled to receive such
interest. Subject to Section 13.05(f), Borrower agrees that each Participant
shall be entitled to the benefits of Section 5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section
13.05(b); provided that such Participant agrees to be subject to the obligations
of Section 5.03(e) (it being understood that the documentation required under
Section 5.03(e)(i) shall be delivered to the participating Lender) and Section
5.03(g) as if it had acquired its interest by assignment pursuant to Section
13.05(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 4.04(a) as though it were the Lender.

 

 
77

--------------------------------------------------------------------------------

 

 

(f)     Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 5.01 or 5.03 than a Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with Borrower’s prior written consent. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitment, loan, letter of credit or other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letters of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(g)     Certain Pledges. The Lenders may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement and any other
Loan Document to secure obligations of the Lenders, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release the Lenders from any of their
obligations hereunder or substitute any such pledgee or assignee for the Lenders
as a party hereto.

 

13.06     Survival. The obligations of the Obligors under Sections 5.01, 5.02,
5.03, 13.03, 13.05, 13.09, 13.10, 13.11, 13.12, 13.13, 13.14 and Section 14
(solely to the extent guaranteeing any of the obligations under the foregoing
Sections) shall survive the repayment of the Obligations and the termination of
the Commitment and, in the case of the Lenders’ assignment of any interest in
the Commitment or the Loans hereunder, shall survive, in the case of any event
or circumstance that occurred prior to the effective date of such assignment,
the making of such assignment, notwithstanding that the Lenders may cease to be
“Lenders” hereunder. In addition, each representation and warranty made, or
deemed to be made by a Notice of Borrowing, herein or pursuant hereto shall
survive the making of such representation and warranty.

 

13.07     Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

13.08     Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

13.09     Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

 

 
78

--------------------------------------------------------------------------------

 

 

13.10     Jurisdiction, Service of Process and Venue.

 

(a)     Submission to Jurisdiction. Each Obligor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 13.10(a) is for the benefit of
Administrative Agent and the Lenders only and, as a result, neither
Administrative Agent nor any Lender shall be prevented from taking proceedings
in any other courts with jurisdiction. To the extent allowed by applicable Laws,
Administrative Agent and the Lenders may take concurrent proceedings in any
number of jurisdictions.

 

(b)     Alternative Process. Nothing herein shall in any way be deemed to limit
the ability of Administrative Agent or the Lenders to serve any such process or
summonses in any other manner permitted by applicable law.

 

(c)     Waiver of Venue, Etc. Each Obligor irrevocably waives to the fullest
extent permitted by law any objection that it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement or any other Loan Document and hereby further irrevocably
waives to the fullest extent permitted by law any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment (in respect of which time for all appeals
has elapsed) in any such suit, action or proceeding shall be conclusive and may
be enforced in any court to the jurisdiction of which such Obligor is or may be
subject, by suit upon judgment.

 

13.11     Waiver of Jury Trial. EACH OBLIGOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

13.12     Waiver of Immunity. To the extent that any Obligor may be or become
entitled to claim for itself or its Property or revenues any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.

 

 
79

--------------------------------------------------------------------------------

 

 

13.13     Entire Agreement. This Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. EACH
OBLIGOR ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IN DECIDING TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN TAKING OR NOT TAKING ANY
ACTION HEREUNDER OR THEREUNDER, IT HAS NOT RELIED, AND WILL NOT RELY, ON ANY
STATEMENT, REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR UNDERSTANDING,
WHETHER WRITTEN OR ORAL, OF OR WITH ADMINISTRATIVE AGENT OR THE LENDERS OTHER
THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

13.14     Severability. If any provision hereof is found by a court to be
invalid or unenforceable, to the fullest extent permitted by applicable law the
parties agree that such invalidity or unenforceability shall not impair the
validity or enforceability of any other provision hereof.

 

13.15     No Fiduciary Relationship. Each Obligor acknowledges that
Administrative Agent and the Lenders have no fiduciary relationship with, or
fiduciary duty to, Borrower arising out of or in connection with this Agreement
or the other Loan Documents, and the relationship between the Lenders and
Borrower is solely that of creditor and debtor. This Agreement and the other
Loan Documents do not create a joint venture among the parties.

 

13.16     Confidentiality. Each of Administrative Agent and the Lenders agree to
maintain the confidentiality of the Information (as defined below) and not use
the Information for purposes other than as provided for herein (including this
Section 13.16) or in furtherance of and the enforcement of the terms of this
Agreement and their respective business as agent or lenders, as the case may be
(including any financing activities in connection therewith), except that
Information may be disclosed (a) to its Affiliates, to its Related Persons and
to service providers to Administrative Agent and the Lenders in connection with
the administration and enforcement of this Agreement (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and shall undertake in writing or shall otherwise be
obligated to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Persons (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to a binding agreement containing
provisions substantially the same as those of this Section 13.16, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement (excluding any Person
known by the assignor as a Person described in clause (1) or (2) of the
definition of “Eligible Transferee”) or (ii) any actual or prospective party (or
its Related Persons) to any swap, derivative or other transaction under which
payments are to be made by reference to Borrower and its obligations, this
Agreement or payments hereunder; (g) on a confidential basis to (i) any rating
agency in connection with rating Borrower or its Subsidiaries or the Loans or
(ii) the CUSIP Global Services or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loans; (h) with the
consent of Borrower; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 13.16, or (y)
becomes available to Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower if such
source was not, to the knowledge of Administrative Agent or such Lender or their
respective Affiliates, as applicable, prohibited from disclosing such
Information by a legal, contractual or fiduciary obligation. In addition,
Administrative Agent and the Lenders may disclose the existence of this
Agreement and the material terms thereof to market data collectors, similar
service providers to the lending industry and service providers to
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

 

 
80

--------------------------------------------------------------------------------

 

 

For purposes of this Section 13.16, “Information” means all information
furnished by Borrower or any of its Subsidiaries relating to Borrower or any of
its Subsidiaries or any of their respective businesses; provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as condifential. Any Person required to maintain the confidentiality of
Information as provided in this Section 13.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

13.17     USA PATRIOT Act. Administrative Agent and the Lenders hereby notify
the Obligors that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) or any
Anti-Money Laundering Laws, they are required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identify such Obligor in accordance with the Act or other Anti-Money Laundering
Laws.

 

13.18     Maximum Rate of Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (in each case, the “Maximum Rate”). If the Lenders
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans, and not to the payment
of interest, or, if the excessive interest exceeds such unpaid principal, the
amount exceeding the unpaid balance shall be refunded to the applicable Obligor.
In determining whether the interest contracted for, charged, or received by the
Lenders exceeds the Maximum Rate, the Lenders may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Indebtedness and other obligations of any Obligor hereunder, or (d) allocate
interest between portions of such Indebtedness and other obligations under the
Loan Documents to the end that no such portion shall bear interest at a rate
greater than that permitted by applicable Law.

 

 
81

--------------------------------------------------------------------------------

 

 

13.19     Certain Waivers.

 

(a)          Real Property Security Waivers.

 

(i)           Each Obligor acknowledges that all or any portion of the
Obligations may now or hereafter be secured by a Lien or Liens upon real
property evidenced by certain documents including deeds of trust and assignments
of rents. The Secured Parties may, pursuant to the terms of said real property
security documents and applicable law, foreclose under all or any portion of one
or more of said Liens by means of judicial or nonjudicial sale or sales. Each
Obligor agrees that the Secured Parties may exercise whatever rights and
remedies they may have with respect to said real property security, all without
affecting the liability of any Obligor under the Loan Documents, except to the
extent the Secured Parties realize payment by such action or proceeding. No
election to proceed in one form of action or against any party, or on any
obligation shall constitute a waiver of any Secured Party’s rights to proceed in
any other form of action or against any Obligor or any other Person, or diminish
the liability of any Obligor, or affect the right of the Secured Parties to
proceed against any Obligor for any deficiency, except to the extent the Secured
Parties realize payment by such action, notwithstanding the effect of such
action upon any Obligor’s rights of subrogation, reimbursement or indemnity, if
any, against Obligor or any other Person.

 

(ii)          To the extent permitted under applicable law, each Obligor hereby
waives any rights and defenses that are or may become available to such Obligor
by reason of Sections 2787 to 2855 (other than California Civil Code Section
2848), inclusive, of the California Civil Code. Each Obligor agrees to postpone
its rights under California Civil Code Section 2848 until the payment in full of
the Obligations (other than contingent indemnification obligations).

 

(iii)          To the extent permitted under applicable law, each Obligor hereby
waives all rights and defenses that such Obligor may have because the
Obligations are or may be secured by real property. This means, among other
things:

 

(A)          the Secured Parties may collect from any Obligor without first
foreclosing on any real or personal property collateral pledged by any other
Obligor;

 

(B)          If the Secured Parties foreclose on any real property collateral
pledged by any Obligor:

 

(1)     The amount of the Loans may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and

 

(2)     the Secured Parties may collect from each Obligor even if the Secured
Parties, by foreclosing on the real property collateral, have destroyed any
right that such Obligor may have to collect from any other Obligor.

 

(3)     To the extent permitted under applicable law, this is an unconditional
and irrevocable waiver of any rights and defenses each Obligor may have because
the Obligations are or may be secured by real property. These rights and
defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d or 726 of the California Code of Civil Procedure.

 

(iv)     To the extent permitted under applicable law, each Obligor waives all
rights and defenses arising out of an election of remedies by the Secured
Parties, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
such Obligor’s rights of subrogation and reimbursement against the principal by
the operation of Section 580d of the California Code of Civil Procedure or
otherwise.

 

 
82

--------------------------------------------------------------------------------

 

 

(b)      Waiver of Marshaling. Without limiting the foregoing in any way, each
Obligor hereby irrevocably waives and releases, to the extent permitted by Law,
any and all rights it may have at any time (whether arising directly or
indirectly, by operation of law, contract or otherwise) to require the
marshaling of any assets of any Obligor, which right of marshaling might
otherwise arise from any payments made or obligations performed.

 

13.20     [Reserved.]

 

13.21     Original Issue Discount. Each party hereto hereby acknowledges and
agrees that the Loans are part of an investment unit within the meaning of
Section 1273(c)(2) of the Code, which includes the Warrants, and that the Loans
shall be treated for purposes of Sections 1272, 1273 and 1275 of the Code as
being issued with original issue discount. Please contact Scott C. Durbin, Chief
Financial Officer, Viveve, 345 Inverness Drive South, Suite 250, Englewood,
Colorado 80112, telephone: (408) 470-3202 to obtain information regarding the
issue price, the amount of original issue discount and the yield to maturity.

 

SECTION 14
GUARANTEE

 

14.01     The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to the Secured Parties and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans and all fees and other
amounts from time to time owing to the Secured Parties by Borrower under this
Agreement or under any other Loan Document and by any other Obligor under any of
the Loan Documents, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Subsidiary Guarantors hereby further jointly and severally
agree that if Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Subsidiary Guarantors will promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

14.02     Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 14.01 are absolute and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of Borrower under this Agreement or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 14.02 that the obligations of the Subsidiary
Guarantors hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances. Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Subsidiary Guarantors hereunder,
which shall remain absolute and unconditional as described above:

 

(a)     at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

 
83

--------------------------------------------------------------------------------

 

 

(b)     any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;

 

(c)     the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

 

(d)     any lien or security interest granted to, or in favor of, the Secured
Parties as security for any of the Guaranteed Obligations shall fail to be
perfected.

 

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrower
under this Agreement or any other agreement or instrument referred to herein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.

 

14.03     Reinstatement. The obligations of the Subsidiary Guarantors under this
Section 14 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantors jointly and
severally agree that they will indemnify the Secured Parties on demand for all
reasonable costs and expenses (including fees of counsel) incurred by the
Lenders in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

 

14.04     Subrogation. The Subsidiary Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full of all Guaranteed
Obligations (other than inchoate indemnification and reimbursement obligations
for which no claim has been made and Warrant Obligations) and the expiration and
termination of the Commitments under this Agreement, they shall not exercise any
right or remedy arising by reason of any performance by them of their guarantee
in Section 14.01, whether by subrogation or otherwise, against Borrower or any
other guarantor of any of the Guaranteed Obligations or any security for any of
the Guaranteed Obligations.

 

 
84

--------------------------------------------------------------------------------

 

 

14.05     Remedies. The Subsidiary Guarantors jointly and severally agree that,
as between the Subsidiary Guarantors and the Secured Parties, the obligations of
Borrower under this Agreement and under the other Loan Documents may be declared
to be forthwith due and payable as provided in Section 11 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
Section 11) for purposes of Section 14.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 14.01.

 

14.06     Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 14 constitutes an instrument for
the payment of money, and consents and agrees that the Secured Parties, at their
sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall have the right to proceed by motion
for summary judgment in lieu of complaint pursuant to N.Y. Civ. Prac. L&R §
3213.

 

14.07     Continuing Guarantee. The guarantee in this Section 14 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

 

14.08     Rights of Contribution. The Subsidiary Guarantors hereby agree, as
between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, each other Subsidiary Guarantor shall,
on demand of such Excess Funding Guarantor (but subject to the next sentence),
pay to such Excess Funding Guarantor an amount equal to such Subsidiary
Guarantor’s Pro rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to any
Excess Funding Guarantor under this Section 14.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 14 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.

 

For purposes of this Section 14.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate present fair saleable value of all properties of such Subsidiary
Guarantor (excluding any shares of stock of any other Subsidiary Guarantor)
exceeds the amount of all the debts and liabilities of such Subsidiary Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder and any
obligations of any other Subsidiary Guarantor that have been Guaranteed by such
Subsidiary Guarantor) to (y) the amount by which the aggregate fair saleable
value of all properties of all of the Subsidiary Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of Borrower and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the first Borrowing Date, as of such
Borrowing Date, and (B) with respect to any other Subsidiary Guarantor, as of
the date such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

 

 
85

--------------------------------------------------------------------------------

 

 

14.09     General Limitation on Guarantee Obligations. In any action or
proceeding involving any provincial, territorial or state corporate law, or any
state or federal bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Subsidiary
Guarantor under Section 14.01 would otherwise, taking into account the
provisions of Section 14.08, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 14.01, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Subsidiary Guarantor, any Secured Party or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

[Signature Pages Follow]

 

 
86

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 



 



BORROWER:

 

VIVEVE MEDICAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Durbin 

 

 

 

Name: Scott Durbin

 

 

 

Title: Chief Financial Officer

 

          Address for Notices:     345 Inverness Drive South     Suite 250    
Englewood, CO 80112     Attn:  Scott Durbin, Chief Financial Officer      Tel:
 (408) 470-3202   





 

[Signature Page – Term Loan Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

SUBSIDIARY GUARANTOR:

 

VIVEVE, INC.

 

 

 

 

 

 

By:

/s/ Scott Durbin 

 

 

 

Name: Scott Durbin

 

    Title: Chief Financial Officer             Address for Notices:     345
Inverness Drive South      Suite 250      Englewood, CO 80112      Attn:  Scott
Durbin, Chief Financial Officer      Tel.:   (408) 470-3202      Fax:  N/A  

 

[Signature Page – Term Loan Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

CRG SERVICING LLC

 

By   /s/ Nathan Hukill                     

Name: Nathan Hukill

Title: Authorized Signatory

 

Address for Notices:

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:     General Counsel

Tel.:       713.209.7350

Fax:       713.209.7351

Email:   adorenbaum@crglp.com

 

 
 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

CRG PARTNERS III L.P.

By CRG PARTNERS III GP L.P., its General Partner

By CRG PARTNERS III GP LLC, its General Partner

 

By   /s/ Nathan Hukill                     

Name: Nathan Hukill

Title: Authorized Signatory

 

Address for Notices:

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:   General Counsel

Tel.:     713.209.7350

Fax:     713.209.7351

Email: adorenbaum@crglp.com

 

 

CRG PARTNERS III – PARALLEL FUND “A” L.P.


By CRG PARTNERS III – PARALLEL FUND “A” GP L.P., its General Partner

By CRG PARTNERS III – PARALLEL FUND “A” GP LLC, its General Partner

 

By   /s/ Nathan Hukill                     

Name: Nathan Hukill

Title: Authorized Signatory

 

Address for Notices:

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:   General Counsel

Tel.:     713.209.7350

Fax:     713.209.7351

Email: adorenbaum@crglp.com

  

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A
to Term Loan Agreement

 

Form of Guarantee Assumption Agreement

 

GUARANTEE ASSUMPTION AGREEMENT dated as of [DATE] by [NAME OF ADDITIONAL
SUBSIDIARY GUARANTOR], a ________ [corporation][limited liability company] (the
“Additional Subsidiary Guarantor”), in favor of CRG SERVICING LLC, as
administrative agent and collateral agent (the “Administrative Agent”) for the
benefit of the Secured Parties under that certain Term Loan Agreement, dated as
of May 22, 2017 (as amended, restated, supplemented or otherwise modified,
renewed, refinanced or replaced, the “Loan Agreement”), among VIVEVE MEDICAL,
INC., a Delaware corporation (“Borrower”), Administrative Agent, the lenders
from time to time party thereto and the Subsidiary Guarantors from time to time
party thereto. The terms defined in the Loan Agreement are herein used as
therein defined.

 

Pursuant to Section 8.12(a) of the Loan Agreement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Loan Agreement, and a “Grantor” for all purposes of the Security Agreement.
Without limiting the foregoing, the Additional Subsidiary Guarantor hereby,
jointly and severally with the other Subsidiary Guarantors, guarantees to the
Lenders and their successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations (as defined in Section 14.01 of the Loan Agreement) in the same
manner and to the same extent as is provided in Section 14 of the Loan
Agreement. In addition, as of the date hereof, the Additional Subsidiary
Guarantor hereby makes the representations and warranties set forth in Sections
7.01, 7.02, 7.03, 7.05(a), 7.06, 7.07, 7.08 and 7.18 of the Loan Agreement, and
in Section 2 of the Security Agreement, with respect to itself and its
obligations under this Agreement and the other Loan Documents, as if each
reference in such Sections to the Loan Documents included reference to this
Agreement, such representations and warranties to be made as of the date hereof.

 

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 8.12(a) of the Loan Agreement to Administrative
Agent.

 

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.

 

 

[ADDITIONAL SUBSIDIARY GUARANTOR]

   

 

By _______________________________________

 

Name:

Title:

 

 
Exhibit A-1 

--------------------------------------------------------------------------------

 

 

Exhibit B
to Term Loan Agreement

 

Form of Notice of Borrowing

 

Date :

[__________]

 

To:

CRG Servicing LLC and the Lenders referred to below

1000 Main Street, Suite 2500
Houston, TX 77002
Attn:     General Counsel

 

Re:  Borrowing under Term Loan Agreement

 

Ladies and Gentlemen:

 

The undersigned, Viveve Medical, Inc., a Delaware corporation (“Borrower”),
refers to the Term Loan Agreement, dated as of May 22, 2017 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among Borrower, CRG Servicing LLC, as administrative agent
and collateral agent (in such capacities, the “Administrative Agent”), and the
lenders from time to time party thereto and the subsidiary guarantors from time
to time party thereto. The terms defined in the Loan Agreement are herein used
as therein defined.

 

Borrower hereby gives you notice irrevocably, pursuant to Section 2.02 of the
Loan Agreement, of the borrowing of the Loan specified herein:

 

1.        The proposed Borrowing Date is [__________].

 

2.        The amount of the proposed Borrowing is $[__________].

 

3.        The payment instructions with respect to the funds to be made
available to Borrower are as follows:

 

Bank name:

[__________]

Bank Address:

[__________]

Routing Number:

[__________]

Account Number:  [__________] Swift Code: [__________]

     

Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed borrowing of the Loan,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

a)     the representations and warranties made by Borrower in Section 7 of the
Loan Agreement shall be true on and as of the Borrowing Date and immediately
after giving effect to the application of the proceeds of the Borrowing with the
same force and effect as if made on and as of such date except that the
representation regarding representations and warranties that refer to a specific
earlier date shall be that they were true on such earlier date;

 

 
Exhibit B-1 

--------------------------------------------------------------------------------

 

 

b)     on and as of the Borrowing Date, there shall have occurred no Material
Adverse Change since December 31, 2016; and

 

c)     no Default exists or would result from such proposed Borrowing or the
application of the proceeds thereof.

 

 
Exhibit B-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Notice of Borrowing to be duly
executed and delivered as of the day and year first above written.

 

 

BORROWER:

 

VIVEVE MEDICAL, INC.

 

By _______________________________________

Name:

Title:

 

 
Exhibit B-3 

--------------------------------------------------------------------------------

 

 

Exhibit C-1
to Term Loan Agreement

 

Form of U.S. Tax COmpliance Certificate

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Agreement, dated as of May 22, 2017 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Viveve Medical, Inc., a Delaware corporation
(“Borrower”), CRG Servicing LLC, as administrative agent and collateral agent
(in such capacities, the “Administrative Agent”), and the lenders and the
subsidiary guarantors from time to time party thereto. [______________________]
(the “Foreign Lender”) is providing this certificate pursuant to Section
5.03(e)(ii)(B) of the Loan Agreement. The Foreign Lender hereby represents and
warrants that:

 

1.     The Foreign Lender is the sole record owner of the Loans in respect of
which it is providing this certificate;

 

2.     The Foreign Lender is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Foreign Lender further represents and warrants that:

 

(a)     The Foreign Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

(b)     The Foreign Lender has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

 

3.     The Foreign Lender is not a 10-percent shareholder of Borrower within the
meaning of Section 881(c)(3)(B) of the Code;

 

4.     The Foreign Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code; and

 

5.      The undersigned has made available to Borrower (directly or through
Administrative Agent) and Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or W-8BEN-E, as applicable.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[Signature follows]

 

 
Exhibit  C-1-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. LENDER]

 

By _______________________________

Name:

Title:

 

Date: ____________________

 

 
Exhibit  C-1-2 

--------------------------------------------------------------------------------

 

 

Exhibit C-2
to Term Loan Agreement

 

Form of U.S. Tax COmpliance Certificate

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Agreement, dated as of May 22, 2017 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Viveve Medical, Inc., a Delaware corporation
(“Borrower”), CRG Servicing LLC, as administrative agent and collateral agent
(in such capacities, the “Administrative Agent”), and the lenders and the
subsidiary guarantors from time to time party thereto. [______________________]
(the “Foreign Participant”) is providing this certificate pursuant to Section
5.03(e)(ii)(B) of the Loan Agreement. The Foreign Participant hereby represents
and warrants that:

 

1.      The Foreign Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate;

 

2.      The Foreign Participant is not a “bank” for purposes of Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the “Code”). In
this regard, the Foreign Participant further represents and warrants that:

 

(a)     The Foreign Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

(b)     The Foreign Participant has not been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

 

3.      The Foreign Participant is not a 10-percent shareholder of Borrower
within the meaning of Section 881(c)(3)(B) of the Code;

 

4.      The Foreign Participant is not a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code; and

 

5.      The undersigned has furnished its participating Lender with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[Signature follows]

 

 
Exhibit  C-2-1 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. PARTICIPANT]

 

By _______________________________

Name:

Title:

 

Date: ____________________

 

 
Exhibit  C-2-2 

--------------------------------------------------------------------------------

 

 

Exhibit C-3
to Term Loan Agreement

 

Form of U.S. Tax COmpliance Certificate

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Agreement, dated as of May 22, 2017 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Viveve Medical, Inc., a Delaware corporation
(“Borrower”), CRG Servicing LLC, as administrative agent and collateral agent
(in such capacities, the “Administrative Agent”), and the lenders and the
subsidiary guarantors from time to time party thereto. [______________________]
(the “Foreign Participant”) is providing this certificate pursuant to Section
5.03(e)(ii)(B) of the Loan Agreement. The Foreign Participant hereby represents
and warrants that:

 

1.      The Foreign Participant is the sole record owner of the participation in
respect of which it is providing this certificate;

 

2.      The Foreign Participant’s direct or indirect partners/members are the
sole beneficial owners of the participation in respect of which it is providing
this certificate;

 

3.      Neither the Foreign Participant nor its direct or indirect
partners/members is a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Foreign Participant further represents and warrants that:

 

(a)     neither the Foreign Participant nor its direct or indirect
partners/members is subject to regulatory or other legal requirements as a bank
in any jurisdiction; and

 

(b)     neither the Foreign Participant nor its direct or indirect
partners/members has been treated as a bank for purposes of any tax, securities
law or other filing or submission made to any Governmental Authority, any
application made to a rating agency or qualification for any exemption from tax,
securities law or other legal requirements;

 

4.      Neither the Foreign Participant nor its direct or indirect
partners/members is a 10-percent shareholder of Borrower within the meaning of
Section 881(c)(3)(B) of the Code;

 

5.      Neither the Foreign Participant nor its direct or indirect
partners/members is a controlled foreign corporation receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Code; and

 

6.      The undersigned has furnished its participating Lender with IRS Form
W-8IMY accompanied by one of the following forms for each of its
partners/members that is claiming the portfolio interest exemption : (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 
Exhibit  C-3-1 

--------------------------------------------------------------------------------

 

 

[Signature follows]

 

 
Exhibit  C-3-2 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. PARTICIPANT]

 

By _______________________________

Name:

Title:

 

Date: ____________________

 

 
Exhibit  C-3-3 

--------------------------------------------------------------------------------

 

 

Exhibit C-4
to Term Loan Agreement

 

Form of U.S. Tax COmpliance Certificate

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Term Loan Agreement, dated as of May 22, 2017 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Viveve Medical, Inc., a Delaware corporation
(“Borrower”), CRG Servicing LLC, as administrative agent and collateral agent
(in such capacities, the “Administrative Agent”), and the lenders and the
subsidiary guarantors from time to time party thereto. [______________________]
(the “Foreign Lender”) is providing this certificate pursuant to Section
5.03(e)(ii)(B) of the Loan Agreement. The Foreign Lender hereby represents and
warrants that:

 

1.      The Foreign Lender is the sole record owner of the Loans in respect of
which it is providing this certificate;

 

2.      The Foreign Lender’s direct or indirect partners/members are the sole
beneficial owners of the Loans in respect of which it is providing this
certificate;

 

3.      Neither the Foreign Lender nor its direct or indirect partners/members
is a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”). In this regard, the Foreign Lender further
represents and warrants that:

 

(a)     neither the Foreign Lender nor its direct or indirect partners/members
is subject to regulatory or other legal requirements as a bank in any
jurisdiction; and

 

(b)     neither the Foreign Lender nor its direct or indirect partners/members
has been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

 

4.      Neither the Foreign Lender nor its direct or indirect partners/members
is a 10-percent shareholder of Borrower within the meaning of Section
881(c)(3)(B) of the Code;

 

5.      Neither the Foreign Lender nor its direct or indirect partners/members
is a controlled foreign corporation receiving interest from a related person
within the meaning of Section 881(c)(3)(C) of the Code; and

 

6.      The undersigned has made available to Borrower (directly or through
Administrative Agent) an IRS Form W-8IMY accompanied by one of the following
forms for each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.

 

 
Exhibit  C-4-1 

--------------------------------------------------------------------------------

 

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[Signature follows]

 

 
Exhibit  C-4-2 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. LENDER]

 

By _______________________________

Name:

Title:

 

Date: __________________

 

 
Exhibit  C-4-3 

--------------------------------------------------------------------------------

 

  

Exhibit D
to Term Loan Agreement

 

FORM OF COMPLIANCE CERTIFICATE

 

[DATE]

 

This certificate is delivered pursuant to Section 8.01(d) of, and in connection
with the consummation of the transactions contemplated in, the Term Loan
Agreement, dated as of May 22, 2017 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among Viveve Medical, Inc., a Delaware corporation (“Borrower”), CRG Servicing
LLC, as administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the lenders and the subsidiary guarantors from time
to time party thereto. Capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Loan Agreement.

 

The undersigned, a duly authorized Responsible Officer of Borrower having the
name and title set forth below under his signature, hereby certifies, on behalf
of Borrower for the benefit of the Secured Parties and pursuant to Section
8.01(d) of the Loan Agreement that such Responsible Officer of Borrower is
familiar with the Loan Agreement and that, in accordance with each of the
following sections of the Loan Agreement, each of the following is true on the
date hereof, both before and after giving effect to any Loan to be made on or
before the date hereof:

 

In accordance with Section 8.01[(a)/(b)] of the Loan Agreement, attached hereto
as Annex A are the financial statements for the [fiscal quarter/fiscal year]
ended [__________] required to be delivered pursuant to Section 8.01[(a)/(b)] of
the Loan Agreement. Such financial statements fairly present in all material
respects the consolidated financial position, results of operations and cash
flow of Borrower and its Subsidiaries as at the dates indicated therein and for
the periods indicated therein in accordance with GAAP [(subject to the absence
of footnote disclosure and normal year-end audit adjustments)]1.

 

Attached hereto as Annex B are the calculations used to determine compliance
with each financial covenant contained in Section 10 of the Loan Agreement.

 

No Default or Event of Default is continuing as of the date hereof[, except as
provided for on Annex C attached hereto, with respect to each of which Borrower
proposes to take the actions set forth on Annex C].

 

[Each of Schedules [7.05(b)(i), 7.05(b)(ii), 7.05(c), 7.14 and 7.16] is hereby
amended and restated in its entirety with the applicable schedule attached
hereto.] The representations and warranties made by Borrower in Section 7 of the
Loan Agreement are true on and as of the date hereof, with the same force and
effect as if made on and as of the date hereof (except that the representation
regarding representations and warranties that refer to a specific earlier date
is that they were true on such earlier date)[, except as provided for on Annex D
attached hereto, with respect to each of which Borrower proposes to take the
actions set forth on Annex D].

 

--------------------------------------------------------------------------------

1 Insert language in brackets only for quarterly certifications.

 

 
Exhibit D-1 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.

 

 

 

VIVEVE MEDICAL, INC.

 

By _______________________________________

       Name:

       Title:





 

 
Exhibit D-2 

--------------------------------------------------------------------------------

 

 

Annex A to Compliance Certificate

 

Financial Statements

 

[see attached]

 

 
Exhibit D-3 

--------------------------------------------------------------------------------

 

 

Annex B to Compliance Certificate

 

Calculations of Financial Covenant Compliance

 

I.

Section 10.01: Minimum Liquidity

 

A.

Amount of unencumbered (other than by Liens described in Sections 9.02(a),
9.02(c) (provided that there is no default under the documentation governing the
Permitted Priority Debt) and 9.02(j)) cash and Permitted Cash Equivalent
Investments (which for greater certainty shall not include any undrawn credit
lines), in each case, to the extent held in an account over which the Lenders
have a perfected security interest:

$__________

B.

The greater of:

$__________

 

(1)$2,000,000 and

   

(2)to the extent Borrower has incurred Permitted Priority Debt, the minimum cash
balance required of Borrower by Borrower’s Permitted Priority Debt creditors

   

Is Line IA equal to or greater than Line IB?:

Yes: In compliance;

No: Not in compliance

II.

Section 10.02(a)-(e): Minimum Revenue—Subsequent Periods

 

A.

Revenues during the twelve month period beginning on January 1, 2017

$__________

 

[Is line II.A equal to or greater than $10,000,000?

Yes: In compliance;

No: Not in compliance]2

B.

Revenues during the twelve month period beginning on January 1, 2018

$__________

 

[Is line II.B equal to or greater than $20,000,000?

Yes: In compliance;

No: Not in compliance]3

C.

Revenues during the twelve month period beginning on January 1, 2019

$__________

 

[Is line II.C equal to or greater than $30,000,000?

Yes: In compliance;

No: Not in compliance]4

 

--------------------------------------------------------------------------------

2 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2017 pursuant to Section 8.01(d) of the Loan
Agreement.

3 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2018 pursuant to Section 8.01(d) of the Loan
Agreement.

4 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2019 pursuant to Section 8.01(d) of the Loan
Agreement.

 

 

 
Exhibit D-4 

--------------------------------------------------------------------------------

 

 

D.

Revenues during the twelve month period beginning on January 1, 2020

$__________

 

[Is line II.D equal to or greater than $50,000,000?

Yes: In compliance;

No: Not in compliance]5

E.

Revenues during the twelve month period beginning on January 1, 2021

$__________

 

[Is line II.E equal to or greater than $60,000,000?

Yes: In compliance;

No: Not in compliance]6

F.

Revenues during the twelve month period beginning on January 1, 2022

$__________

 

[Is line II.E equal to or greater than $70,000,000?

Yes: In compliance;

No: Not in compliance]7

 

--------------------------------------------------------------------------------

5 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2020 pursuant to Section 8.01(d) of the Loan
Agreement.

6 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2021 pursuant to Section 8.01(d) of the Loan
Agreement.

7 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2022 pursuant to Section 8.01(d) of the Loan
Agreement.

 

 
Exhibit D-5 

--------------------------------------------------------------------------------

 

 

Exhibit E
to Term Loan Agreement

 

FORM OF LANDLORD CONSENT

 

THIS LANDLORD CONSENT (the “Agreement”) is made and entered into as of [INSERT
DATE] by and among CRG Servicing LLC, as administrative agent and collateral
agent for the “Secured Parties” as defined in the Loan Agreement referred to
below (in such capacities, “Administrative Agent”), [INSERT NAME OF BORROWER or
GUARANTOR], a [Delaware] [corporation] (“Debtor”), and [INSERT NAME OF
LANDLORD], a [Delaware] [limited liability company] (“Landlord”).

 

WHEREAS, Debtor has entered into a Term Loan Agreement, dated as of May 22, 2017
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), among Viveve Medical, Inc., a Delaware
corporation, as borrower, Administrative Agent, the lenders from time to time
party thereto and the subsidiary guarantors from time to time party thereto,
pursuant to which the Secured Parties have been granted a security interest in
all of Debtor’s personal property, including, but not limited to, inventory,
equipment and trade fixtures (hereinafter “Personal Property”); and

 

WHEREAS, Landlord is the owner of the real property located at [__________] (the
“Premises”); and

 

WHEREAS, Landlord and Debtor have entered into that certain Lease dated
[__________][, as amended by [___________] dated [__________]] ([collectively,]
the “Lease”); and

 

WHEREAS, certain of the Personal Property has or may become affixed to or be
located on, wholly or in part, the Premises.

 

NOW, THEREFORE, in consideration of any loans or other financial accommodation
extended by the Secured Parties to Debtor at any time, and other good and
valuable consideration, the parties agree as follows:

 

1.     Landlord subordinates to Administrative Agent (for the benefit of the
Secured Parties) all security interests or other interests or rights Landlord
may now or hereafter have in, or to any of the Personal Property, whether for
rent or otherwise, while Debtor is indebted to the Secured Parties.

 

2.     The Personal Property may be installed in or located on the Premises and
is not and shall not be deemed a fixture or part of the real estate and shall at
all times be considered personal property.

 

3.     Administrative Agent or its representatives may enter upon the Premises
during normal business hours, and upon not less than 24 hours’ advance notice,
to inspect the Personal Property.

 

 
Exhibit E-1 

--------------------------------------------------------------------------------

 

 

4.     Upon and during the continuance of an Event of Default under the
Agreements, Administrative Agent or its representatives, at Administrative
Agent’s option, upon written notice delivered to Landlord not less than ten (10)
business days in advance, may enter the Premises during normal business hours
for the purpose of repossessing, removing or otherwise dealing with said
Personal Property; provided that neither Administrative Agent nor Secured
Parties shall be permitted to operate the business of Debtor on the Premises or
sell, auction or otherwise dispose of any Personal Property at the Premises or
advertise any of the foregoing; and such license shall continue, from the date
Administrative Agent enters the Premises for as long as Administrative Agent
reasonably deems necessary but not to exceed a period of ninety (90) days.
During the period Administrative Agent occupies the Premises, it shall pay to
Landlord the rent provided under the Lease relating to the Premises, prorated on
a per diem basis to be determined on a thirty (30) day month, without incurring
any other obligations of Debtor.

 

5.     Administrative Agent shall pay to Landlord any costs for damage to the
Premises or the building in which the Premises is located in removing or
otherwise dealing with said Personal Property pursuant to paragraph 4 above, and
shall indemnify and hold harmless Landlord from and against (i) all claims,
disputes and expenses, including reasonable attorneys’ fees, suffered or
incurred by Landlord arising from Administrative Agent’s exercise of any of its
rights hereunder, and (ii) any injury to third persons, caused by actions of
Administrative Agent pursuant to this consent.

 

6.     Landlord agrees to give notice to Administrative Agent in writing by
certified mail or facsimile of Landlord’s intent to exercise its remedies in
response to any default by Debtor of any of the provisions of the Lease, to:

 

CRG Servicing LLC

1000 Main Street, Suite 2500

Houston, TX 77002

Attention: General Counsel

Fax: 713.209.7351

 

7.     Landlord shall have no obligation to preserve or protect the Personal
Property or take any action in connection therewith, and Administrative Agent
waives all claims they may now or hereafter have against Landlord in connection
with the Personal Property.

 

8.     This consent shall terminate and be of no further force or effect upon
the earlier of (i) the date on which all indebtedness secured by the Personal
Property indefeasibly is paid in full in cash and (ii) the date on which the
Lease is terminated or expires.

 

9.     Nothing contained herein shall be construed to amend the Lease, and the
Lease remains unchanged and in full force and effect.

 

This consent shall be construed and interpreted in accordance with and governed
by the laws of the State of [__________].

 

This consent may not be changed or terminated orally and is binding upon and
shall inure to the benefit of Landlord, Administrative Agent, Secured Parties
and Debtor and the heirs, personal representatives, successors and assigns of
Landlord, Administrative Agent, Secured Parties and Debtor.

 

 
Exhibit E-2 

--------------------------------------------------------------------------------

 

 

[Signature Page follows]

 

 
Exhibit E-3 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

LANDLORD:

 

[__________]

 

By _______________________________________

       Name:

       Title:

 

 

 

ADMINISTRATIVE AGENT:

 

CRG SERVICING LLC

 

By _________________________________

Name:

Title:

 

Address for Notices:

 

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:   General Counsel

Tel.:     713.209.7350

Fax:     713.209.7351

Email: adorenbaum@crglp.com

 

 

 

 

 

Acknowledged and Agreed:

[INSERT NAME OF BORROWER OR

GUARANTOR]

 

By _______________________________________

Name:

Title:

 

 
Exhibit E-4 

--------------------------------------------------------------------------------

 

 

Exhibit F
to Term Loan Agreement

 

FORM OF SUBORDINATION AGREEMENT

 

This Subordination Agreement is made as of [________] (this “Agreement”) among
CRG Servicing LLC, a Delaware limited liability company (“Senior Agent”), and
[__________], a [__________] [corporation] (“Subordinated Creditor”).

 

RECITALS:

 

A.     Viveve Medical, Inc., a Delaware corporation (“Borrower”), will, as of
the date hereof, issue in favor of Subordinated Creditor the Subordinated Note
(as defined below).

 

B.     Senior Creditors, Borrower and certain of its subsidiaries have entered
into the Senior Loan Agreement (as defined below), and Senior Agent, Borrower
and certain of its subsidiaries have entered into the Senior Security Agreement
(as defined below) under which Borrower and such subsidiaries have granted a
security interest in the Collateral (as defined below) in favor of the Senior
Creditors as security for the payment of Borrower’s obligations under the Senior
Loan Agreement.

 

C.     To induce the Lenders under and as defined in the Senior Loan Agreement
referred to below to make and maintain the credit extensions to Borrower under
the Senior Loan Agreement, Subordinated Creditor is willing to subordinate the
Subordinated Debt (as defined below) to the Senior Debt (as defined below) on
the terms and conditions herein set forth.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1.             Definitions. As used herein, the following terms have the
following meanings:

 

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.

 

“Collateral” has the meaning set forth in the Senior Security Agreement.

 

“Enforcement Action” means, with respect to any indebtedness, obligation
(contingent or otherwise) or Collateral at any time held by any lender or
noteholder, (i) commencing, by judicial or non-judicial means, the enforcement
of, or otherwise attempting to enforce, such indebtedness, obligation or
Collateral of any of the default remedies under any of the applicable agreements
or documents of such lender or noteholder, the UCC or other applicable law
(other than the mere issuance of a notice of default or notice of the right by
such lender or noteholder to seek specific performance with respect to any
covenants in favor of such lender or noteholder), (ii) repossessing, selling,
leasing or otherwise disposing of all or any part of such Collateral, including
without limitation causing any attachment of, levy upon, execution against,
foreclosure upon or the taking of other action against or institution of other
proceedings with respect to any Collateral, or exercising account debtor or
obligor notification or collection rights with respect to all or any portion
thereof, or attempting or agreeing to do so, (iii) appropriating, setting off or
applying to such lender or noteholder’s claim any part or all of such Collateral
or other property in the possession of, or coming into the possession of, such
lender or noteholder or its agent, trustee or bailee, (iv) asserting any claim
or interest in any insurance with respect to such indebtedness, obligation or
Collateral, (v) instituting or commencing, or joining with any Person in
commencing, any action or proceeding with respect to any of the foregoing rights
or remedies (including any action of foreclosure, enforcement, collection or
execution and any Insolvency Event involving any Obligor), (vi) exercising any
rights under any lockbox agreement, account control agreement, landlord waiver
or bailee’s letter or similar agreement or arrangement to which the Subordinated
Creditor is a party, or (vii) otherwise enforcing, or attempting to enforce, any
other rights or remedies under or with respect to any such indebtedness,
obligation or Collateral.

 

 
Exhibit F-1 

--------------------------------------------------------------------------------

 

 

“Insolvency Event” means that any Obligor or any of its subsidiaries shall have
(i) applied for, consented to or acquiesced in the appointment of a trustee,
receiver or other custodian for it or any of its property, or (ii) made a
general assignment for the benefit of creditors or similar arrangement in
respect of such Obligor’s or subsidiary’s creditors generally or any substantial
portion thereof, or (iii) permitted, consented to, or suffered to exist the
appointment of a trustee, receiver or other custodian for it or for a
substantial part of its property, or (iv) commenced any case, action or
proceeding before any court or other governmental agency or authority relating
to bankruptcy, reorganization, insolvency, debt arrangement or relief or other
case, action or proceeding under any bankruptcy or insolvency law, or any
dissolution, winding up or liquidation case, action or proceeding, including
without limitation any case under the Bankruptcy Code, in respect of it, or (v)
(A) permitted, consented to, or suffered to exist the commencement of any case,
action or proceeding before any court or other governmental agency or authority
relating to bankruptcy, reorganization, insolvency, debt arrangement or relief
or other case, action or proceeding under any bankruptcy or insolvency law, or
any dissolution, winding up or liquidation case, action or proceeding, including
without limitation any case under the Bankruptcy Code, in respect of it, or (B)
any such case, action or proceeding shall have resulted in the entry of an order
for relief or shall have remained for sixty (60) days undismissed.

 

“Obligor” has the meaning set forth in the Senior Loan Agreement.

 

“Person” has the meaning set forth in the Senior Loan Agreement.

 

“Senior Creditors” means Senior Agent and the Lenders under and as defined in
the Senior Loan Agreement.

 

“Senior Debt” means the Obligations (as defined in the Senior Loan Agreement).

 

“Senior Discharge Date” means the first date on which all of the Senior Debt
(other than contingent indemnification obligations and any Warrant Obligations
(as defined in the Senior Loan Agreement)) has been paid indefeasibly in full in
cash and all commitments of Senior Lenders under the Senior Loan Documents have
been terminated.

 

“Senior Loan Agreement” means that certain Term Loan Agreement, dated as of May
22, 2017, by and among Borrower, the subsidiary guarantors from time to time
party thereto, and the Senior Creditors, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Senior Loan Documents” means, collectively, the Loan Documents (as defined in
the Senior Loan Agreement), in each case as amended, restated, supplemented or
otherwise modified from time to time.

 

 
Exhibit F-2 

--------------------------------------------------------------------------------

 

 

“Senior Security Agreement” means that certain Security Agreement, dated as of
May [●], 2017, among Borrower, the other Obligors party thereto, and Senior
Agent, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Subordinated Debt” means and includes all obligations, liabilities and
indebtedness of Borrower owed to Subordinated Creditor, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, including without limitation, principal, premium (if any),
interest, fees, charges, expenses, costs, professional fees and expenses, and
reimbursement obligations.

 

“Subordinated Debt Documents” means, collectively, the Subordinated Note and
each other loan document or agreement entered into by Borrower in connection
with the Subordinated Note, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Subordinated Note” means that certain $[__________] subordinated promissory
note, dated [__________], issued by Borrower to Subordinated Creditor, as
amended, restated, supplemented or otherwise modified from time to time.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

 

2.            Liens. (a)     Subordinated Creditor represents and warrants that
the Subordinated Debt is unsecured. Subordinated Creditor agrees that it will
not request or accept any security interest in any Collateral to secure the
Subordinated Debt; provided that, should Subordinated Creditor obtain a lien or
security interest on any asset or Collateral to secure all or any portion of the
Subordinated Debt for any reason (which action shall be in violation of this
Agreement), notwithstanding the respective dates of attachment and perfection of
the security interests in the Collateral in favor of the Senior Creditors or
Subordinated Creditor, or any contrary provision of the UCC, or any applicable
law or decision to the contrary, or the provisions of the Senior Loan Documents
or the Subordinated Debt Documents, and irrespective of whether Subordinated
Creditor or the Senior Creditors hold possession of any or all part of the
Collateral, all now existing or hereafter arising security interests in the
Collateral in favor of Subordinated Creditor in respect of the Subordinated Debt
Documents shall at all times be subordinate to the security interest in such
Collateral in favor of the Senior Creditors in respect of the Senior Loan
Documents

 

(b)     Subordinated Creditor acknowledges that the Senior Creditors have been
granted liens upon the Collateral, and Subordinated Creditor hereby consents
thereto and to the incurrence of the Senior Debt.

 

(c)     Until the Senior Discharge Date, in the event of any private or public
sale or other disposition of all or any portion of the Collateral, Subordinated
Creditor agrees that such Collateral shall be sold or otherwise disposed of free
and clear of any liens in favor of Subordinated Creditor. Subordinated Creditor
agrees that any such sale or disposition of Collateral shall not require any
consent from Subordinated Creditor, and Subordinated Creditor hereby waives any
right it may have to object to such sale or disposition.

 

 
Exhibit F-3 

--------------------------------------------------------------------------------

 

 

3.            Payment Subordination. (a) Notwithstanding the terms of the
Subordinated Debt Documents, until the Senior Discharge Date, (i) all payments
and distributions of any kind or character, whether in cash, property or
securities, in respect of the Subordinated Debt are subordinated in right and
time of payment to all payments in respect of the Senior Debt, and (ii)
Subordinated Creditor will not demand, sue for or receive from Borrower (and
Borrower will not pay) any part of the Subordinated Debt, whether by payment,
prepayment, distribution, setoff, or otherwise, or accelerate the Subordinated
Debt.

 

(b)     Subordinated Creditor must deliver to the Senior Agent in the form
received (except for endorsement or assignment by Subordinated Creditor) any
payment, distribution, security or proceeds it receives on the Subordinated Debt
other than according to this Agreement.

 

4.            Subordination of Remedies. Until the Senior Discharge Date, and
whether or not any Insolvency Event has occurred, Subordinated Creditor will not
accelerate the maturity of all or any portion of the Subordinated Debt, enforce,
attempt to enforce, or exercise any right or remedy with respect to any
Collateral or the Subordinated Debt, or take any other Enforcement Action with
respect to the Subordinated Debt.

 

5.            Payments Over. All payments and distributions of any kind, whether
in cash, property or securities, in respect of the Subordinated Debt to which
Subordinated Creditor would be entitled if the Subordinated Debt were not
subordinated pursuant to this Agreement, shall be paid to the Senior Creditors
in respect of the Senior Debt, regardless of whether such Senior Debt, or any
portion thereof, is reduced, expunged, disallowed, subordinated or
recharacterized. Notwithstanding the foregoing, if any payment or distribution
of any kind, whether in cash, property or securities, shall be received by
Subordinated Creditor on account of the Subordinated Debt before Senior
Discharge Date (whether or not expressly characterized as such), then such
payment or distribution shall be segregated by Subordinated Creditor and held in
trust for, and shall be promptly paid over to, the Senior Creditors in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, in respect of the Senior Debt, regardless of
whether such Senior Debt, or any portion thereof, is reduced, expunged,
disallowed, subordinated or recharacterized. Subordinated Creditor irrevocably
appoints the Senior Agent as Subordinated Creditor’s attorney-in-fact, and
grants to the Senior Creditors a power of attorney with full power of
substitution (which power of attorney is coupled with an interest), in the name
of Subordinated Creditor or in the name of the Senior Agent, for the use and
benefit of the Senior Creditors, without notice to Subordinated Creditor, to
make any such endorsements. This Section 5 shall be enforceable even if the
Senior Creditors’ liens on the Collateral are alleged, determined, or held to
constitute fraudulent transfers (whether constructive or actual), preferential
transfers, or otherwise avoided or voidable, set aside, recharacterized or
equitably subordinated.

 

 
Exhibit F-4 

--------------------------------------------------------------------------------

 

 

6.           Insolvency Proceedings. (a) This Agreement is intended to
constitute and shall be deemed to constitute a “subordination agreement” within
the meaning of Section 510(a) of the Bankruptcy Code and is intended to be and
shall be interpreted to be enforceable to the maximum extent permitted pursuant
to applicable nonbankruptcy law. All references to Borrower or any other Obligor
shall include Borrower or such Obligor as debtor and debtor-in-possession and
any receiver or trustee for Borrower or any other Obligor (as the case may be)
in connection with any case under the Bankruptcy Code or in connection with any
other Insolvency Event.

 

(b)     Without limiting the generality of the other provisions of this
Agreement, until the Senior Discharge Date, without the express written consent
of the Senior Agent, Subordinated Creditor shall not institute or commence (nor
shall it join with or support any third party instituting, commencing, opposing,
objecting or contesting, as the case may be, or otherwise suffer to exist), any
Insolvency Event involving Borrower or any other Obligor.

 

(c)     The Senior Creditors shall have the right to enforce rights, exercise
remedies (including set-off and the right to credit bid its debt) and make
determinations regarding the release, disposition, or restrictions with respect
to the Collateral without any consultation with or consent of Subordinated
Creditor.

 

(d)     Subordinated Creditor will not, and hereby waives any right to bring,
join in, or otherwise support or take any action to (i) contest the validity,
legality, enforceability, perfection, priority or avoidability of any of the
Senior Debt, any of the Senior Loan Documents or any security interests and/or
liens of the Senior Creditors on or in any property or assets of Borrower or any
other Obligor, including without limitation, the Collateral; (ii) interfere with
or in any manner oppose or support any other Person in opposing any foreclosure
on or other disposition of any Collateral by the Senior Creditors in accordance
with applicable law, or otherwise to contest, protest, object to or interfere
with the manner in which the Senior Creditors may seek to enforce the Liens on
any Collateral; (iii) provide a debtor-in-possession facility (including on a
priming basis) to Borrower or any other Obligor, under Section 362, 363 or 364
of the Bankruptcy Code or any other applicable law, without the consent, in
their sole discretion, of the Senior Creditors; or (iv) exercise any rights
against the Senior Creditors or the Collateral under Section 506(c) of the
Bankruptcy Code.

 

(e)     Subordinated Creditor will not, and hereby waives any right to, oppose,
contest, object to, join in, or otherwise support any opposition to or objection
with respect to, (i) any request or motion of the Senior Creditors seeking,
pursuant to Section 362(d) of the Bankruptcy Code or otherwise, the
modification, lifting or vacating of the automatic stay of Section 362(a) of the
Bankruptcy Code or from any other stay in connection with any Insolvency Event
or seeking adequate protection of the Senior Creditors’ interests in the
Collateral or with respect to the Senior Debt (whether under Sections 362, 363,
and/or 364 of the Bankruptcy Code or other applicable law), and, until Senior
Discharge Date, Subordinated Creditor agrees that it shall not seek relief from
such automatic stay without the prior written consent of the Senior Agent;
(ii) any debtor-in-possession financing (including on a priming basis) or use of
cash collateral (as defined in Section 363(a) of the Bankruptcy Code or other
applicable law) arrangement by Borrower, whether from the Senior Creditors or
any other third party under Section 362, 363 or 364 of the Bankruptcy Code or
any other applicable law, if the Senior Creditors, in their sole discretion,
consent to such debtor-in-possession financing or cash collateral arrangement,
and Subordinated Creditor shall not request adequate protection (whether under
Sections 362, 363, and/or 364 of the Bankruptcy Code or other applicable law) or
any other relief in connection therewith; (iii) any sale or other disposition of
the Collateral or substantially all of the assets of Borrower or any other
Obligor (include any such sale free and clear of liens or other claims) under
Section 363 of the Bankruptcy Code or other applicable law if the Senior
Creditors, in their sole discretion, consent to such sale or disposition;
(vii) the Senior Creditors’ exercise or enforcement of its right to make an
election under Section 1111(b) of the Bankruptcy Code, and Subordinated Creditor
hereby waives any claim it may hereafter have against the Senior Creditors
arising out of such election; (viii) the Senior Creditors’ exercise or
enforcement of its right to credit bid any or all of its debt claims against
Borrower or any other Obligor, including, without limitation, the Senior Debt;
or (ix) any plan of reorganization or liquidation if the Senior Creditors, in
their sole discretion, consent to, vote in favor of, or otherwise do not oppose
such plan of reorganization or liquidation, and, in furtherance thereof,
Subordinated Creditor hereby grants to the Senior Creditors the right to vote
Subordinated Creditor’s claim or claims (as such term is defined in the
Bankruptcy Code) arising on account of or in connection with the Subordinated
Debt, as Subordinated Creditor’s agent, with respect to any plan of
reorganization or liquidation to which Subordinated Creditor may be entitled to
vote in any bankruptcy or liquidation proceeding or in connection with any other
Insolvency Event of Borrower or any other Obligor.

 

 
Exhibit F-5 

--------------------------------------------------------------------------------

 

 

7.           Distributions of Proceeds of Collateral. All realizations upon any
Collateral pursuant to or in connection with an Enforcement Action, an
Insolvency Event or otherwise shall be paid or delivered to the Senior Agent in
respect of the Senior Debt until the Senior Discharge Date before any payment
may be made to Subordinated Creditor.

 

8.           Release of Liens. In the event of any private or public sale or
other disposition, by or with the consent of the Senior Agent, of all or any
portion of the Collateral, Subordinated Creditor agrees that such sale or
disposition shall be free and clear of any liens Subordinated Creditor may have
on such Collateral. Subordinated Creditor agrees that, in connection with any
such sale or other disposition, (i) the Senior Creditors are authorized to file
any and all UCC and other applicable lien releases and/or terminations in
respect of any liens held by Subordinated Creditor in connection with such a
sale or other disposition, and (ii) it shall execute any and all lien releases
or other documents reasonably requested by the Senior Agent in connection
therewith. In furtherance of the foregoing, Subordinated Creditor hereby
appoints the Senior Agent as its attorney-in-fact, with full authority in the
place and stead of Subordinated Creditor and full power of substitution and in
the name of Subordinated Creditor or otherwise, to execute and deliver any
document or instrument which Subordinated Creditor is required to deliver
pursuant to this Section 8, such appointment being coupled with an interest and
irrevocable. Subordinated Creditor agrees that the Senior Creditors may release
or refrain from enforcing their security interest in any Collateral, or permit
the use or consumption of such Collateral by Borrower free of any Subordinated
Creditor security interest, without incurring any liability to Subordinated
Creditor.

 

9.           Attorney-In-Fact. Until the Senior Discharge Date, Subordinated
Creditor irrevocably appoints the Senior Agent as its attorney-in-fact, with
power of attorney with power of substitution, in Subordinated Creditor’s name or
in any Senior Creditor’s name, for the Senior Creditors’ use and benefit without
notice to Subordinated Creditor, to do the following during an Insolvency Event:

 

(a)     file any claims in respect of the Subordinated Debt on behalf of
Subordinated Creditor if Subordinated Creditor does not do so at least 30 days
before the time to file claims expires; and

 

 
Exhibit F-6 

--------------------------------------------------------------------------------

 

 

(b)     vote Subordinated Creditor’s claim or claims (as such term is defined in
the Bankruptcy Code) arising on account of or in connection with the
Subordinated Debt, as Subordinated Creditor’s agent, with respect to any plan of
reorganization or liquidation to which Subordinated Creditor may be entitled to
vote in any bankruptcy or liquidation proceeding or in connection with any other
Insolvency Event of Borrower or any other Obligor.

 

Such power of attorney is irrevocable and coupled with an interest.

 

10.          Legend; Amendment of Debt. (a) Subordinated Creditor will
immediately put a legend on or otherwise indicate on the Subordinated Note that
the Subordinated Note is subject to this Agreement.

 

(b)     Until the Senior Discharge Date, Subordinated Creditor shall not,
without prior written consent of the Senior Agent, agree to any amendment,
modification or waiver of any provision of the Subordinated Debt Documents, if
the effect of such amendment, modification or waiver is to: (i) terminate or
impair the subordination of the Subordinated Debt in favor of the Senior
Creditors; (ii) increase the interest rate on the Subordinated Debt or change
(to earlier dates) the dates upon which principal, interest and other sums are
due under the Subordinated Note; (iii) alter the redemption, prepayment or
subordination provisions of the Subordinated Debt; (iv) impose on Borrower or
any other Obligor any new or additional prepayment charges, premiums,
reimbursement obligations, reimbursable costs or expenses, fees or other payment
obligations; (v) alter the representations, warranties, covenants, events of
default, remedies and other provisions in a manner which would make such
provisions materially more onerous, restrictive or burdensome to Borrower or any
other Obligor; (vi) terminate or impair the subordination of any security
interest or lien securing the Subordinated Debt in favor of the Senior
Creditors; or (vii) otherwise increase the obligations, liabilities and
indebtedness in respect of the Subordinated Debt or confer additional rights
upon Subordinated Creditor, which individually or in the aggregate would be
materially adverse to Borrower, any other Obligor or the Senior Creditors. Any
such amendment, modification or waiver made in violation of this Section 10(b)
shall be void.

 

(c)     At any time without notice to Subordinated Creditor, the Senior
Creditors may take such action with respect to the Senior Debt as the Senior
Creditors, in their sole discretion, may deem appropriate, including, without
limitation, terminating advances, increasing the principal, extending the time
of payment, increasing interest rates, renewing, compromising or otherwise
amending any documents affecting the Senior Debt and any Collateral securing the
Senior Debt, and enforcing or failing to enforce any rights against Borrower or
any other person. No action or inaction will impair or otherwise affect any
Senior Creditor’s rights under this Agreement.

 

 
Exhibit F-7 

--------------------------------------------------------------------------------

 

 

11.          Certain Waivers. (a) Subordinated Creditor hereby (i) waives any
and all notice of the incurrence of the Senior Debt or any part thereof; (ii)
waives any and all rights it may have to require the Senior Creditors to marshal
assets, to exercise rights or remedies in a particular manner, to forbear from
exercising such rights and remedies in any particular manner or order, or to
claim the benefit of any appraisal, valuation or other similar right that may
otherwise be available under applicable law, regardless of whether any action or
failure to act by or on behalf of the Senior Creditors is adverse to the
interest of Subordinated Creditor; (iii) agrees that the Senior Creditors shall
have no liability to Subordinated Creditor, and Subordinated Creditor hereby
waives any claim against the Senior Creditors arising out of any and all actions
not in breach of this Agreement which the Senior Creditors may take or permit or
omit to take with respect to the Senior Loan Documents (including any failure to
perfect or obtain perfected security interests in the Collateral), the
collection of the Senior Debt or the foreclosure upon, or sale, liquidation or
other disposition of, any Collateral; and (iv) agrees that the Senior Creditors
have no duty, express or implied, fiduciary or otherwise, to them in respect of
the maintenance or preservation of the Collateral, the Senior Debt or otherwise.
Without limiting the foregoing, Subordinated Creditor agrees that the Senior
Creditors shall have no duty or obligation to maximize the return to any class
of creditors holding indebtedness of any type (whether Senior Debt or
Subordinated Debt), notwithstanding that the order and timing of any
realization, sale, disposition or liquidation of the Collateral may affect the
amount of proceeds actually received by such class of creditors from such
realization, sale, disposition or liquidation.

 

(b)     Subordinated Creditor confirms that this Agreement shall govern as
between the Senior Creditors and the Subordinated Creditor irrespective of: (i)
any lack of validity or enforceability of any Senior Loan Document or any
Subordinated Debt Document; (ii) the occurrence of any Insolvency Event in
respect of any Obligor; (iii) whether the Senior Debt, or the liens or security
interests securing the Senior Debt, shall be held to be unperfected, deficient,
invalid, void, voidable, voided, unenforceable, subordinated, reduced,
discharged or are set aside by a court of competent jurisdiction, including
pursuant or in connection with any Insolvency Event; (iv) any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Senior Debt or the Subordinated Debt, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any Senior Loan Document or any
Subordinated Debt Document or any guarantee thereof; or (v) any other
circumstances which otherwise might constitute a defense available to, or a
discharge of, any Obligor in respect of the Senior Debt or the Subordinated
Debt.

 

12.          Representations and Warranties. Subordinated Creditor represents
and warrants to the Senior Creditors that:

 

(a)     all action on the part of Subordinated Creditor, its officers,
directors, partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of
Subordinated Creditor hereunder has been taken;

 

(b)     this Agreement constitutes the legal, valid and binding obligation of
Subordinated Creditor, enforceable against Subordinated Creditor in accordance
with its terms;

 

(c)     the execution, delivery and performance of and compliance with this
Agreement by Subordinated Creditor will not (i) result in any material violation
or default of any term of any of Subordinated Creditor’s charter, formation or
other organizational documents (such as Articles or Certificate of
Incorporation, bylaws, partnership agreement, operating agreement, etc.) or (ii)
violate any material applicable law, rule or regulation; and

 

 
Exhibit F-8 

--------------------------------------------------------------------------------

 

 

(d)      Subordinated Creditor has not previously assigned any interest in the
Subordinated Debt, and no Person other than the Subordinated Creditor owns an
interest in the Subordinated Debt.

 

13.          Term; Reinstatement. This Agreement shall remain in full force and
effect until the Senior Discharge Date, notwithstanding the occurrence of an
Insolvency Event. If, after the Senior Discharge Date, the Senior Creditors must
disgorge any payments made on the Senior Debt for any reason (including, without
limitation, in connection with the bankruptcy of Borrower or in connection with
any other Insolvency Event), this Agreement and the relative rights and
priorities provided in it, will be reinstated as to all disgorged payments as
though such payments had not been made, and Subordinated Creditor will
immediately pay the Senior Agent all payments received in respect of the
Subordinated Debt to the extent such payments or retention thereof would have
been prohibited under this Agreement.

 

14.          Successors and Assigns. This Agreement binds Subordinated Creditor,
its successors or assigns, and benefits the Senior Creditors’ successors or
assigns. This Agreement is for Subordinated Creditor’s and the Senior Creditors’
benefit and not for the benefit of Borrower or any other party. Subordinated
Creditor shall not sell, assign, pledge, dispose of or otherwise transfer all or
any portion of the Subordinated Debt or any related document or any interest in
any Collateral therefor unless prior to the consummation of any such action, the
transferee thereof shall execute and deliver to the Senior Agent an agreement of
such transferee to be bound hereby, or an agreement substantially identical to
this Agreement providing for the continued subjection of the Subordinated Debt,
the interests of the transferee in the Collateral and the remedies of the
transferee with respect thereto as provided herein with respect to Subordinated
Creditor and for the continued effectiveness of all of the other rights of the
Senior Creditors arising under this Agreement, in each case in form satisfactory
to the Senior Creditors. Any such sale, assignment, pledge, disposition or
transfer not made in compliance with the terms of this Section 14 shall be void.

 

15.          Further Assurances. Subordinated Creditor hereby agrees to execute
such documents and/or take such further action as the Senior Agent may at any
time or times reasonably request in order to carry out the provisions and intent
of this Agreement, including, without limitation, ratifications and
confirmations of this Agreement from time to time hereafter, as and when
requested by the Senior Agent.

 

16.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Executed counterparts may be delivered
by facsimile.

 

17.          Governing Law; Waiver of Jury Trial. (a) This Agreement and the
rights and obligations of the parties hereunder shall be governed by, and
construed in accordance with, the law of the State of New York, without regard
to principles of conflicts of laws that would result in the application of the
laws of any other jurisdiction; provided that Section 5-1401 of the New York
General Obligations Law shall apply.

 

 
Exhibit F-9 

--------------------------------------------------------------------------------

 

 

(b)     EACH PARTY HERETO WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN.

 

18.         Entire Agreement; Waivers and Amendments. This Agreement represents
the entire agreement with respect to the subject matter hereof, and supersedes
all prior negotiations, agreements and commitments. The Senior Creditors and
Subordinated Creditor are not relying on any representations by the other
creditor party or Borrower in entering into this Agreement, and each of the
Senior Creditors and Subordinated Creditor has kept and will continue to keep
itself fully apprised of the financial and other condition of Borrower. No
amendment, modification, supplement, termination, consent or waiver of or to any
provision of this Agreement, nor any consent to any departure therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Senior Agent and Subordinated Creditor. Any waiver of any provision of this
Agreement, or any consent to any departure from the terms of any provision of
this Agreement, shall be effective only in the specific instance and for the
specific purpose for which given.

 

19.         No Waiver. No failure or delay on the part of any Senior Creditor or
Subordinated Creditor in the exercise of any power, right, remedy or privilege
under this Agreement shall impair such power, right, remedy or privilege or
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude any other or further exercise of any
other power, right or privilege. The rights and remedies under this Agreement
are cumulative and not exclusive of any rights, remedies, powers and privileges
that may otherwise be available to any Senior Creditor.

 

20.         Legal Fees. In the event of any legal action to enforce the rights
of a party under this Agreement, the party prevailing in such action shall be
entitled, in addition to such other relief as may be granted, all reasonable,
invoiced and out-of-pocket costs and expenses, including reasonable attorneys’
fees, incurred in such action.

 

21.         Severability. Any provision of this Agreement which is illegal,
invalid, prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent such illegality, invalidity,
prohibition or unenforceability without invalidating or impairing the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

22.         Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered or sent by first-class mail, postage prepaid, or
by overnight courier or messenger service or by facsimile or electronic mail,
message confirmed, and shall be deemed to be effective for purposes of this
Agreement on the day that delivery is made or refused. Unless otherwise
specified in a notice mailed or delivered in accordance with the foregoing
sentence, notices, demands, instructions and other communications in writing
shall be given to or made upon the respective parties hereto at their respective
addresses and facsimile numbers indicated on the signature pages hereto.

 

 
Exhibit F-10 

--------------------------------------------------------------------------------

 

 

23.         No Third-Party Beneficiaries; Other Benefits. The terms and
provisions of this Agreement are intended solely for the benefit of each party
hereto and their respective successors and permitted assigns, and the parties do
not intend to confer third party beneficiary rights upon any other person.
Subordinated Creditor understands that there may be various agreements between
the Senior Creditors and Borrower or the other Obligors evidencing and governing
the Senior Debt, and Subordinated Creditor acknowledges and agrees that such
agreements are not intended to confer any benefits on Subordinated Creditor and
that the Senior Creditors shall have no obligation to Subordinated Creditor or
any other Person to exercise any rights, enforce any remedies, or take any
actions which may be available to it under such agreements.

 

[Signature pages follow]

 

 
Exhibit F-11 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SUBORDINATED CREDITOR:

[__________]

 

 

By _______________________________________

Name:

Title:

 

Address for Notices:

 

 

 

SENIOR AGENT (on behalf of the SENIOR CREDITORS):

 

CRG SERVICING LLC

       

 

By _________________________________

       Name:

       Title:

   

 

Address for Notices:

 

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:   General Counsel

Tel.:     713.209.7350

Fax:     713.209.7351

Email: adorenbaum@crglp.com

 

 
Exhibit F-12 

--------------------------------------------------------------------------------

 

 

VIVEVE MEDICAL, INC.

 

By _______________________________________

Name:

Title:

 

Address for Notices:

345 Inverness Drive South, Suite 250

Englewood, CO 80112

Attn:   Scott Durbin, Chief Financial Officer

Tel.:     (408) 470-3202

Email: sdurbin@viveve.com

 

 
 Exhibit F-13

--------------------------------------------------------------------------------

 

  

Exhibit G
to Term Loan Agreement

 

FORM OF INTERCREDITOR AGREEMENT

 

 

This Intercreditor Agreement, dated as of [__________] (this “Agreement”), is
made between CRG Servicing LLC, a Delaware limited liability company, as
Administrative Agent, and [INSERT NAME OF A/R LENDER], a [__________] (“A/R
Lender”).

 

Recitals

 

A.

VIVEVE MEDICAL, INC., a Delaware corporation (“Borrower”), has entered into the
A/R Facility Agreement (as defined below) with A/R Lender, which, along with any
other obligations owing to A/R Lender by Borrower, is secured by certain
property of Borrower [and the other Obligors (as defined below)].

 

B.

Borrower and the other Obligors party thereto have entered into that certain
Term Loan Agreement, dated as of May 22, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “CRG Credit
Agreement”), with certain lenders and CRG Servicing LLC, a Delaware limited
liability company, as administrative agent and collateral agent for such lenders
(in such capacities and together with its successors and assigns, “CRG Agent”),
which is secured by certain property of Borrower and the other Obligors.

 

C.

To induce each of A/R Lender and the lenders under the CRG Credit Agreement to
make and maintain the credit extensions under the A/R Facility Agreement and the
CRG Credit Agreement, respectively, each of A/R Lender and CRG Agent, on behalf
of the “Secured Parties” (as defined in the CRG Credit Agreement, the “CRG
Creditors”; CRG Creditors, collectively with A/R Lender, “Creditors” and each
individually, a “Creditor”), is willing to enter into this Agreement to, among
other things, subordinate certain of its liens on the terms and conditions
herein set forth.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1.     Definitions. As used herein, the following terms have the following
meanings:

 

“A/R Facility Agreement” means that certain [Credit Agreement], dated as of
[_____________], between A/R Lender and Borrower, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“A/R Facility Documents” means the A/R Facility Agreement and all [Loan
Documents], each as defined in the A/R Facility Agreement.

 

 
Exhibit G-1 

--------------------------------------------------------------------------------

 

 

“A/R Facility Senior Collateral” means (i) Borrower’s accounts arising from the
sale or lease of inventory or the provision of services, excluding IP/Equipment
Accounts (collectively, “Inventory/Service Accounts”), (ii) Borrower’s
inventory, (iii) to the extent evidencing, governing, or securing Borrower’s
Inventory/Service Accounts or inventory, Borrower’s payment intangibles, chattel
paper, instruments and documents, (iv) to the extent held in a segregated
deposit account that does not contain other cash, cash proceeds of Borrower’s
Inventory/Service Accounts and inventory, and (v) proceeds of insurance policies
covering Borrower’s Inventory/Service Accounts and inventory received with
respect to such accounts and inventory; provided that, for purposes of
clarification, notwithstanding the foregoing, in no event shall “A/R Facility
Senior Collateral” include any right, title or interest of any Obligor in (A)
any Intellectual Property or any licenses thereof, (B) any accounts or proceeds
arising from the sale, transfer, licensing or other disposition of any
Intellectual Property or licenses, or from the sale, transfer, lease or other
disposition of equipment (collectively, “IP/Equipment Accounts”), (C) equipment,
(D) to the extent evidencing, governing, securing or otherwise related to
equipment, any general intangibles, chattel paper, instruments or documents or
(E) proceeds of equipment or proceeds of insurance policies with respect to
equipment.

 

“Bankruptcy Code” means the federal bankruptcy law of the United States as from
time to time in effect, currently as Title 11 of the United States Code. Section
references to current sections of the Bankruptcy Code shall refer to comparable
sections of any revised version thereof if section numbering is changed.

 

“Claim” means, (i) in the case of A/R Lender, any and all present and future
“claims” (used in its broadest sense, as contemplated by and defined in Section
101(5) of the Bankruptcy Code, but without regard to whether such claim would be
disallowed under the Bankruptcy Code) of A/R Lender now or hereafter arising or
existing under or relating to the A/R Facility Documents (with the portion of
A/R Lender’s Claim at any time consisting of the aggregate principal amount of
indebtedness under the A/R Facility Documents not to exceed 80% of the face
amount at such time of Borrower’s eligible (as provided in the A/R Facility
Agreement as of the date hereof) Inventory/Service Accounts, whether joint,
several, or joint and several, whether fixed or indeterminate, due or not yet
due, contingent or non-contingent, matured or unmatured, liquidated or
unliquidated, or disputed or undisputed, whether under a guaranty or a letter of
credit, and whether arising under contract, in tort, by law, or otherwise, any
interest or fees thereon (including interest or fees that accrue after the
filing of a petition by or against any Obligor under the Bankruptcy Code,
irrespective of whether allowable under the Bankruptcy Code), any costs of
Enforcement Actions, including reasonable attorneys’ fees and costs, and any
prepayment or termination fees, and (ii) in the case of CRG Creditors, any and
all present and future “claims” (used in its broadest sense, as contemplated by
and defined in Section 101(5) of the Bankruptcy Code, but without regard to
whether such claim would be disallowed under the Bankruptcy Code) of CRG
Creditors now or hereafter arising or existing under or relating to the CRG
Documents, whether joint, several, or joint and several, whether fixed or
indeterminate, due or not yet due, contingent or non-contingent, matured or
unmatured, liquidated or unliquidated, or disputed or undisputed, whether under
a guaranty or a letter of credit, and whether arising under contract, in tort,
by law, or otherwise, any interest or fees thereon (including interest or fees
that accrue after the filing of a petition by or against any Obligor under the
Bankruptcy Code, irrespective of whether allowable under the Bankruptcy Code),
any costs of Enforcement Actions, including reasonable attorneys’ fees and
costs, and any prepayment or termination fees.

 

“Collateral” means all real or personal property of any Obligor in which any
Creditor now or hereafter has a security interest.

 

 
Exhibit G-2 

--------------------------------------------------------------------------------

 

 

“Common Collateral” means all Collateral in which both A/R Lender and CRG Agent
have a security interest.

 

“CRG Documents” means all documentation related to the CRG Credit Agreement and
all Loan Documents (as defined in the CRG Credit Agreement), including security
or pledge agreements and all other related agreements.

 

“CRG Senior Collateral” means all Collateral in which CRG Agent has a security
interest, other than the A/R Facility Senior Collateral, including, for the
avoidance of doubt and without limitation, any additional Collateral in which
CRG Agent may have a security interest following the commencement of or in
connection with any Insolvency Proceeding, including without limitation
Collateral subject to any CRG Agent security interests, superpriority claims, or
other rights arising under Sections 507(b) and 552 of the Bankruptcy Code.

 

“Credit Documents” means, collectively, the CRG Documents and the A/R Facility
Documents.

 

“Enforcement Action” means, with respect to any Creditor and with respect to any
Claim of such Creditor or any item of Collateral in which such Creditor has or
claims a security interest, lien, or right of offset, (i) any action, whether
judicial or nonjudicial, to repossess, collect, offset, recoup, give
notification to third parties with respect to, sell, dispose of, foreclose upon,
give notice of sale, disposition, or foreclosure with respect to, or obtain
equitable or injunctive relief with respect to, such Claim or Collateral, (ii)
any action in connection with any Insolvency Proceeding to protect, defend,
enforce or assert rights with respect to such Claim or Collateral, including
without limitation filing and defending any proof of claim, opposing or joining
in the opposition of any sale of assets or confirmation of a plan of
reorganization, or opposing or joining in the opposition of any proposed
debtor-in-possession loan or use of cash collateral, and (iii) the filing of, or
the joining in the filing of, an involuntary bankruptcy or insolvency proceeding
against any Obligor.

 

“Intellectual Property” means, collectively, all copyrights, copyright
registrations and applications for copyright registrations, including all
renewals and extensions thereof, all rights to recover for past, present or
future infringements thereof and all other rights whatsoever accruing thereunder
or pertaining thereto (collectively, “Copyrights”), all patents and patent
applications, including the inventions and improvements described and claimed
therein together with the reissues, divisions, continuations, renewals,
extensions and continuations in part thereof, all damages and payments for past
or future infringements thereof and rights to sue therefor, and all rights
corresponding thereto throughout the world and all income, royalties, damages
and payments now or hereafter due and/or payable under or with respect thereto
(collectively, “Patents”), and all trade names, trademarks and service marks,
logos, trademark and service mark registrations, and applications for trademark
and service mark registrations, including all renewals of trademark and service
mark registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world (collectively, “Trademarks”),
together, in each case, with the product lines and goodwill of the business
connected with the use of, and symbolized by, each such trade name, trademark
and service mark, together with (a) all inventions, processes, production
methods, proprietary information, know-how and trade secrets; (b) all licenses
or user or other agreements granted to any Obligor with respect to any of the
foregoing, in each case whether now or hereafter owned or used; (c) all
information, customer lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, recorded knowledge, surveys,
engineering reports, test reports, manuals, materials standards, processing
standards, performance standards, catalogs, computer and automatic machinery
software and programs; (d) all field repair data, sales data and other
information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; (f) all licenses, consents, permits, variances,
certifications and approvals of governmental agencies now or hereafter held by
any Obligor; and (g) all causes of action, claims and warranties now or
hereafter owned or acquired by any Obligor in respect of any of the items listed
above.

 

 
Exhibit G-3 

--------------------------------------------------------------------------------

 

 

“Junior Collateral” means, (i) in the case of A/R Lender, all Common Collateral
consisting of CRG Senior Collateral and (ii) in the case of CRG Creditors, all
Common Collateral consisting of A/R Facility Senior Collateral.

 

“Obligor” means Borrower, each subsidiary thereof and each other person or
entity that provides a guaranty of, or collateral for, any Claim of any
Creditor.

 

“Proceeds Sweep Period” means the period beginning on the later to occur of (i)
the occurrence of an event of default under any Creditor’s Credit Documents and
(ii) receipt by the other Creditor of written notice from such Creditor of such
event of default, and ending on the date on which such event of default shall
have been waived in writing by the Creditor issuing such notice.

 

“Senior Collateral” means, (i) in the case of A/R Lender, all A/R Facility
Senior Collateral and (ii) in the case of CRG Creditors, all CRG Senior
Collateral.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York. The following
terms have the meanings given to them in the applicable UCC: “account”, “chattel
paper”, “commodity account”, “deposit account”, “document”, “equipment”,
“general intangible”, “instrument”, “inventory”, “proceeds” and “securities
account”.

 

2.     Lien Subordination. (a) Notwithstanding the respective dates of
attachment or perfection of the security interests of CRG Creditors and the
security interests of A/R Lender, or any contrary provision of the UCC, or any
applicable law or decision, or the provisions of the Credit Documents, and
irrespective of whether A/R Lender or any CRG Creditor holds possession of all
or any part of the Collateral, (i) all now existing and hereafter arising
security interests of A/R Lender in any A/R Facility Senior Collateral shall at
all times be senior to the security interests of CRG Creditors in such A/R
Facility Senior Collateral, and (ii) all now existing and hereafter arising
security interests of CRG Creditors in any CRG Senior Collateral shall at all
times be senior to any interests, including the security interests of A/R Lender
in such CRG Senior Collateral. Notwithstanding the foregoing, A/R Lender agrees
and acknowledges that it shall not receive, and neither Borrower nor any Obligor
shall grant, any security interest to A/R Lender in the CRG Senior Collateral.

 

 
Exhibit G-4 

--------------------------------------------------------------------------------

 

 

(b)   Each of A/R Lender and CRG Agent, on behalf of CRG Creditors:

 

(i)   acknowledges and consents to (A) Borrower granting to the other Creditor a
security interest in the Common Collateral of such other Creditor, (B) the other
Creditor filing any and all financing statements and other documents as
reasonably deemed necessary by the other Creditor in order to perfect its
security interest in its Common Collateral, and (C) Borrower’s entry into the
Credit Documents to which the other Creditor is a party.

 

(ii)   acknowledges, agrees and covenants, notwithstanding Section 2(c) but
subject to Section 5, that it shall not contest, challenge or dispute the
validity, attachment, perfection, priority or enforceability of the other
Creditor’s security interest in the Common Collateral, or the validity, priority
or enforceability of the other Creditor’s Claim. For the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, A/R Lender shall not
file or join in any motion or pleading in connection with any Insolvency
Proceeding or take any other action seeking to recharacterize any Intellectual
Property, the proceeds thereof, or any other CRG Senior Collateral or proceeds
thereof as A/R Facility Senior Collateral.

 

(c)   Subject to Section 2(b)(ii), the priorities provided for herein with
respect to security interests and liens are applicable only to the extent that
such security interests and liens are enforceable, perfected and have not been
avoided; if a security interest or lien is judicially determined to be
unenforceable or unperfected or is judicially avoided with respect to one or
more Claims or any part thereof, the priorities provided for herein shall not be
available to such security interest or lien to the extent that it is avoided or
determined to be unenforceable. Nothing in this Section 2(c) affects the
operation of any turnover of payment provisions hereof, or of any other
agreements among any of the parties hereto.

 

3.   Distribution of Proceeds of Common Collateral. (a) During each Proceeds
Sweep Period, all proceeds including proceeds of any sale, exchange, collection,
or other disposition of:

 

(i)   A/R Facility Senior Collateral shall be distributed first, to A/R Lender,
in an amount up to the amount of A/R Lender’s Claim; then, to CRG Agent, in an
amount up to the amount of CRG Creditors’ Claim;

 

(ii)   CRG Senior Collateral shall be distributed first, to CRG Agent, in an
amount up to the amount of CRG Creditors’ Claim; then, to A/R Lender, in an
amount up to the amount of A/R Lender’s Claim.

 

(b)   In the event that, notwithstanding Section 3(a), any Creditor shall during
any Proceeds Sweep Period receive any payment, distribution, security or
proceeds constituting its Junior Collateral prior to the indefeasible payment in
full of the other set of Creditors’ Claims and termination of all commitments of
the other set of Creditors under their Credit Documents, such Creditor shall
hold in trust, for such other Creditor, such payment, distribution, security or
proceeds, and shall deliver to such other Creditor, in the form received (with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct) such payment, distribution, security or proceeds for application to the
other set of Creditors’ Claims in accordance with Section 3(a).

 

 
Exhibit G-5 

--------------------------------------------------------------------------------

 

 

(c)   At all times other than during a Proceeds Sweep Period, all proceeds
including proceeds of any sale, exchange, collection, or other disposition of
Collateral shall be distributed or applied, as applicable, in accordance with
the CRG Documents and the A/R Facility Documents.

 

(d)   Except as expressly set forth herein, nothing in this Section 3 shall
obligate any Creditor (i) to sell, exchange, collect or otherwise dispose of
Collateral at any time, or (ii) to take any action in violation of any stay
imposed in connection with any Insolvency Proceeding, including without
limitation the automatic stay in Section 362(a) of the Bankruptcy Code, nor
shall any Creditor have any liability to the other arising from or in connection
with such Creditor’s failure to take such action.

 

4.   Subordination of Remedies. Each of A/R Lender and CRG Agent, on behalf of
CRG Creditors (such Person for purposes of this Section 4, the “Junior
Creditor”), agrees, subject to Section 5, that, (i) unless and until all Claims
of the other set of Creditors (for purposes of this Section 4, the “Senior
Creditor”) have been indefeasibly paid in full and all commitments of the Senior
Creditor under its Credit Documents have been terminated, or (ii) until the
expiration of a period of 180 days from the date of notice of default under the
Senior Creditor’s Credit Documents given by the Senior Creditor to the Junior
Creditor, whichever is earlier, and whether or not any Insolvency Proceeding has
been commenced by or against any Obligor, the Junior Creditor shall not, without
the prior written consent of the Senior Creditor, enforce, or attempt to
enforce, any rights or remedies under or with respect to any of such Junior
Creditor’s Junior Collateral, including causing or compelling the pledge or
delivery of such Junior Collateral, any attachment of, levy upon, execution
against, foreclosure upon or the taking of other action against or institution
of other proceedings with respect to any such Junior Collateral, notifying any
account debtors of any Obligor, asserting any claim or interest in any insurance
with respect to such Junior Collateral, or exercising any rights under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement with respect to such Junior Collateral, or
institute or commence, or join with any person or entity in commencing, any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure, enforcement, collection or execution and any Insolvency
Proceeding involving any Obligor), except that notwithstanding the foregoing, at
all times, including during a Proceeds Sweep Period, the Junior Creditor shall
be able to exercise its rights under a lockbox agreement or an account control
agreement with respect to any deposit account, securities account or commodity
account constituting Collateral, including its rights to freeze such account or
exercise any rights of offset; provided that any distribution or withdrawal from
such account shall be applied in accordance with Section 3(a).

 

5.     Insolvency Proceedings. (a) Rights Continue. In the event of any
Obligor’s insolvency, reorganization or any case, action or proceeding,
commenced by or against such Obligor, under any bankruptcy or insolvency law or
laws relating to the relief of debtors, including, without limitation, any
voluntary or involuntary bankruptcy (including any case commenced under the
Bankruptcy Code), insolvency, receivership, liquidation, dissolution, winding-up
or other similar statutory or common law proceeding or arrangement involving any
Obligor, the readjustment of its liabilities, any assignment for the benefit of
its creditors, or any marshalling of its assets or liabilities (each, an
“Insolvency Proceeding”), (i) this Agreement shall remain in full force and
effect in accordance with Section 510(a) of the United States Bankruptcy Code,
and (ii) the Collateral shall include, without limitation, all Collateral
arising during or after any such Insolvency Proceeding (which Collateral shall
be subject to the priorities set forth in this Agreement).

 

 
Exhibit G-6 

--------------------------------------------------------------------------------

 

 

(b)     Proof of Claim, Sales and Plans. At any meeting of creditors or in the
event of any Insolvency Proceeding, each Creditor shall retain the right to
vote, file a proof of claim and otherwise act with respect to its Claims
(including the right to vote to accept or reject any plan of partial or complete
liquidation, reorganization, arrangement, composition, or extension (a “Plan”));
provided that (i) no Creditor shall initiate, prosecute or participate in any
claim or action in such Insolvency Proceeding directly or indirectly challenging
the enforceability, validity, perfection or priority of the other set of
Creditors’ Claims, this Agreement, the Credit Documents, or any liens securing
the other set of Creditors’ Claims; and (ii) no Creditor shall propose any Plan
or file or join in any motion or pleading in support of any motion or Plan or
exercise any other voting rights unless such Plan provides for the treatment of
the Creditors’ claims in accordance with the terms of Section 5(g) and otherwise
consistent with the terms of this Agreement, or that would otherwise impair the
timely repayment of the other set of Creditors’ Claims in accordance with its
terms or impair or impede any rights of the other set of Creditors.

 

(c)     Finance and Sale Issues. (i) If any Obligor shall be subject to any
Insolvency Proceeding and a Creditor shall desire to permit the use by such
Obligor of cash collateral (as defined in Section 363(a) of the Bankruptcy Code,
“Cash Collateral”) constituting such Creditor’s Senior Collateral or to permit
any Obligor to obtain financing (including on a priming basis with respect to
such Creditor’s Senior Collateral), whether from such Creditor or any other
third party under Section 362, 363 or 364 of the Bankruptcy Code or any other
applicable law (each, a “Post-Petition Financing”), then the other set of
Creditors shall not oppose or raise any objection to or contest (or join with or
support any third party opposing, objecting to or contesting), such use of Cash
Collateral or Post-Petition Financing and shall not request adequate protection
or any other relief in connection therewith (except as specifically permitted
under Section 5(e)); provided, however, that, notwithstanding the foregoing,
each Creditor shall be entitled to oppose, raise objection to, or contest (or
join with or support any third party opposing, objecting to, or contesting) any
such use of Cash Collateral or Post-Petition Financing if such proposed use of
Cash Collateral or Post-Petition Financing would result in any liens on such
Creditor’s Senior Collateral to be subordinated to or pari passu with such Cash
Collateral or Post-Petition Financing.

 

(ii)     Each of A/R Lender and CRG Agent, on behalf of CRG Creditors, agrees
that it shall raise no objection to, and shall not oppose or contest (or join
with or support any third party opposing, objecting to or contesting), a sale,
revesting or other disposition of any Collateral constituting its Junior
Collateral free and clear of its liens or other Claims, whether under Sections
363 or 1141 of the Bankruptcy Code or other applicable law, if the other set of
Creditors has consented to such sale or disposition of such assets; provided,
however, that, notwithstanding the foregoing and for the avoidance of doubt, any
Creditor shall be entitled to oppose, raise objection to, or contest (or join
with or support any third party opposing, objecting to, or contesting) any sale,
revesting or other disposition of any Collateral constituting its Senior
Collateral free and clear of its liens or other Claims.

 

 
Exhibit G-7 

--------------------------------------------------------------------------------

 

 

(d)     Relief from the Automatic Stay. Each of A/R Lender and CRG Agent, on
behalf of CRG Creditors, agrees that, until the other set of Creditors’ Claims
have been indefeasibly paid in full, such Creditor shall not seek relief,
pursuant to Section 362(d) of the Bankruptcy Code or otherwise, from the
automatic stay of Section 362(a) of the Bankruptcy Code or from any other stay
in any Insolvency Proceeding in respect of its Junior Collateral without the
prior written consent of such other Creditor.

 

(e)     Adequate Protection. A/R Lender agrees that it shall not:

 

(i)     oppose, object to or contest (or join with or support any third party
opposing, objecting to or contesting) (A) any request by CRG Agent for adequate
protection in any Insolvency Proceeding (or any granting of such request), or
(B) any objection by CRG Agent to any motion, relief, action or proceeding based
on such Senior Creditor claiming a lack of adequate protection; or

 

(ii)     seek or accept any form of adequate protection under any of Sections
362, 363 and/or 364 of the Bankruptcy Code with respect to the Collateral,
except to the extent that, in the sole discretion of CRG Agent, the receipt by
A/R Lender of any such adequate protection would not reduce (or would not have
the effect of reducing) or adversely affect the adequate protection that CRG
Creditors otherwise would be entitled to receive, it being understood that, in
any event, (y) no adequate protection shall be requested or accepted by A/R
Lender unless CRG Agent is satisfied in its sole discretion with the adequate
protection afforded to CRG Creditors, and (z) any such adequate protection is in
the form of a replacement lien on the Obligors’ assets, which lien shall be
subordinated to the liens securing CRG Creditors’ Claims (including any
replacement liens granted in respect of CRG Creditors’ Claims) and any
Post-Petition Financing (and all obligations relating thereto) on the same basis
as the other liens securing A/R Lender’s Claims are so subordinated to the liens
securing CRG Creditors’ Claims as set forth in this Agreement.

 

(f)     Post-Petition Interest. Each Creditor shall not oppose or seek to
challenge any claim by the other set of Creditors for allowance in any
Insolvency Proceeding of Claims consisting of post-petition interest, fees or
expenses; provided that the treatment of such Claims are consistent with the
Creditors’ relative priorities set forth in this Agreement.

 

(g)     Separate Class. Without limiting anything to the contrary contained
herein or in the Credit Documents, each of A/R Lender and CRG Agent, on behalf
of CRG Creditors, acknowledges and agrees that (i) the grants of liens pursuant
to the CRG Documents and the A/R Facility Documents constitute two separate and
distinct grants of liens, and (ii) because of, among other things, their
differing rights in the Collateral, each set of Creditors’ Claims are
fundamentally different from the other’s Claims and must be separately
classified in any Plan proposed or adopted in an Insolvency Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the respective Claims of the Creditors in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then each of A/R Lender
and CRG Agent, on behalf of CRG Creditors, acknowledges and agrees (x) that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Obligors in respect of the Collateral, and (y)
to turn over to the other Creditor amounts otherwise received or receivable by
it in the manner described in Section 3(b) to the extent necessary to effectuate
the intent of this sentence.

 

 
Exhibit G-8 

--------------------------------------------------------------------------------

 

 

(h)     Waiver. Each of A/R Lender and CRG Agent, on behalf of CRG Creditors,
waives any claim it may hereafter have against the other set of Creditors
arising out of the election by such other set of Creditors of the application to
the claims of such other set of Creditors of Section 1111(b)(2) of the
Bankruptcy Code, and/or out of any Cash Collateral or Post-Petition Financing
arrangement or out of any grant of a lien in connection with the Collateral in
any Insolvency Proceeding.

 

6.     Notice of Default. Each of A/R Lender and CRG Agent, on behalf of CRG
Creditors, shall give to the other prompt written notice of the occurrence of
any default or event of default (which has not been promptly waived or cured)
under any of its Credit Documents of which it has knowledge (and any subsequent
cure or waiver thereof) and shall, simultaneously with giving any notice of
default or acceleration to Borrower, provide to such other Creditor a copy of
such notice of default. A/R Lender acknowledges and agrees that any event of
default under the A/R Facility Documents shall be deemed to be an event of
default under the CRG Documents. For the avoidance of doubt, nothing in this
Section 6 shall obligate any Creditor to provide any notice in violation of any
stay imposed in connection with any Insolvency Proceeding, including without
limitation the automatic stay in Section 362(a) of the Bankruptcy Code, nor
shall any Creditor have any liability to the other arising from or in connection
with such Creditor’s failure to take such action.

 

7.     Release of Liens. In the event of any private or public sale or other
disposition, by or with the consent of A/R Lender and CRG Agent, on behalf of
CRG Creditors (such Person, for purposes of this Section 7, the “Senior
Creditor”), of all or any portion of such set of Creditors’ Senior Collateral,
CRG Agent, on behalf of CRG Creditors, and A/R Lender, respectively (for
purposes of this Section 7, the “Junior Creditor”), agrees that such sale or
disposition shall be free and clear of such Junior Creditor’s liens; provided
that such sale or disposition is made in accordance with the UCC or applicable
provisions of the Bankruptcy Code, including without limitation Sections 363(f)
or 1141(c) of the Bankruptcy Code. The Junior Creditor agrees that, in
connection with any such sale or other disposition, (i) the Senior Creditor is
authorized to file any and all UCC and other applicable lien releases and/or
terminations in respect of the liens held by the Junior Creditor in connection
with such a sale or other disposition, and (ii) it shall execute any and all
lien releases or other documents reasonably requested by the Senior Creditor in
connection therewith.

 

8.     Attorney-In-Fact. Until the CRG Creditors’ Claims have been fully paid in
cash and the CRG Creditors’ arrangements to lend any funds to the Obligors have
been terminated, A/R Lender irrevocably appoints CRG Agent as A/R Lender’s
attorney-in-fact, and grants to CRG Agent a power of attorney with full power of
substitution (which power of attorney is coupled with an interest), in the name
of A/R Lender or in the name of CRG Agent, for the use and benefit of CRG Agent,
without notice to A/R Lender, to perform at CRG Agent’s option the following
acts in any bankruptcy, insolvency or similar proceeding involving Borrower:

 

(a)     To file the appropriate claim or claims in respect of the A/R Lender
Claims on behalf of A/R Lender if A/R Lender does not do so prior to 30 days
before the expiration of the time to file claims in such proceeding and if CRG
Agent elects, in its sole discretion, to file such claim or claims; and

 

 
Exhibit G-9 

--------------------------------------------------------------------------------

 

 

(b)     To accept or reject any plan of reorganization or arrangement on behalf
of A/R Lender and to otherwise vote A/R Lender’s claims in respect of any A/R
Lender Claim in any manner that CRG Agent deems appropriate for the enforcement
of its rights hereunder.

 

9.     Agent for Perfection. A/R Lender acknowledges that applicable provisions
of the UCC may require, in order to properly perfect CRG Creditors’ security
interest in the Common Collateral securing the CRG Creditors’ Claims, that CRG
Agent possess certain of such Common Collateral, and may require the execution
of control agreements in favor of CRG Agent concerning such Common Collateral.
In order to help ensure that CRG Creditors’ security interest in such Common
Collateral is properly perfected (but subject to and without waiving the other
provisions of this Agreement), A/R Lender agrees to hold both for itself and,
solely for the purposes of perfection and without incurring any duties or
obligations to CRG Creditors as a result thereof or with respect thereto, for
the benefit of CRG Creditors, any such Common Collateral, and agrees that CRG
Creditors’ lien in such Common Collateral shall be deemed perfected in
accordance with applicable law.

 

10.     Credit Documents. (a) Each of A/R Lender and CRG Agent, on behalf of CRG
Creditors, represents and warrants that it has provided to the other true,
correct and complete copies of all Credit Documents which relate to its credit
agreement.

 

(b)     At any time and from time to time, without notice to the other set of
Creditors, each Creditor may take such actions with respect to its Claims as
such Creditor, in its sole discretion, may deem appropriate, including, without
limitation, terminating advances under its Credit Documents, increasing the
principal amount, extending the time of payment, increasing applicable interest
to the default rate, renewing, compromising or otherwise amending the terms of
any documents affecting its Claims and any Collateral therefor, and enforcing or
failing to enforce any rights against Borrower or any other person, and no such
action or inaction described in this sentence shall impair or otherwise affect
such Creditor’s rights hereunder; provided, however, that (i) no Creditor shall
take any action that is inconsistent with the provisions of this Agreement, and
(ii) A/R Lender shall not increase the portion of A/R Lender’s Claim consisting
of principal to an amount in excess of $[__________] without the prior written
consent of CRG Agent. Each of A/R Lender and CRG Agent, on behalf of CRG
Creditors, waives the benefits, if any, of any statutory or common law rule that
may permit a subordinating creditor to assert any defenses of a surety or
guarantor, or that may give the subordinating creditor the right to require a
senior creditor to marshal assets, and each of A/R Lender and CRG Agent, on
behalf of CRG Creditors, agrees that it shall not assert any such defenses or
rights.

 

(c)     Each of A/R Lender and CRG Agent, on behalf of CRG Creditors, agrees
that any other Creditor may release or refrain from enforcing its security
interest in the Collateral, or permit the use or consumption of such Collateral
by any Obligor free of the other Creditor’s security interest, without incurring
any liability to any other Creditor.

 

11.     Waiver of Right to Require Marshaling. Each of A/R Lender and CRG Agent,
on behalf of CRG Creditors, expressly waives any right that it otherwise might
have to require any other Creditor to marshal assets or to resort to Collateral
in any particular order or manner, whether provided for by common law or
statute. No Creditor shall be required to enforce any guaranty or any security
interest or lien given by any person or entity as a condition precedent or
concurrent to the taking of any Enforcement Action with respect to the
Collateral.

 

 
Exhibit G-10 

--------------------------------------------------------------------------------

 

 

12.     Representations and Warranties. Each of A/R Lender and CRG Agent, on
behalf of CRG Creditors, represents and warrants to the other that:

 

(a)     all action on the part of such Creditor, its officers, directors,
partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of such
Creditor hereunder has been taken;

 

(b)     this Agreement constitutes the legal, valid and binding obligation of
such Creditor, enforceable against such Creditor in accordance with its terms;

 

(c)     the execution, delivery and performance of and compliance with this
Agreement by such Creditor will not (i) result in any material violation or
default of any term of any of such Creditor’s charter, formation or other
organizational documents (such as Articles or Certificate of Incorporation,
bylaws, partnership agreement, operating agreement, etc.) or (ii) violate any
material applicable law, rule or regulation.

 

13.     Disgorgement. (a) If, at any time after payment in full of the A/R
Lender Claims any payments of the A/R Lender Claims must be disgorged by A/R
Lender for any reason (including, without limitation, any Insolvency
Proceeding), this Agreement and the relative rights and priorities set forth
herein shall be reinstated as to all such disgorged payments as though such
payments had not been made and CRG Creditors shall immediately pay over to A/R
Lender all money or funds received or retained by CRG Creditors with respect to
the CRG Creditors’ Claims to the extent that such receipt or retention would
have been prohibited hereunder.

 

(b)     If, at any time after payment in full of the CRG Creditors’ Claims any
payments of the CRG Creditors’ Claims must be disgorged by any CRG Creditor for
any reason (including, without limitation, any Insolvency Proceeding), this
Agreement and the relative rights and priorities set forth herein shall be
reinstated as to all such disgorged payments as though such payments had not
been made and A/R Lender shall immediately pay over to CRG Agent all money or
funds received or retained by A/R Lender with respect to the A/R Lender Claims
to the extent that such receipt or retention would have been prohibited
hereunder.

 

14.     Successors and Assigns. This Agreement shall bind any successors or
assignees of each Creditor. This Agreement shall remain effective until all
Claims are indefeasibly paid or otherwise satisfied in full and A/R Lender and
the CRG Creditors have no commitment to extend credit under the Credit
Documents. This Agreement is solely for the benefit of the Creditors and not for
the benefit of Borrower or any other party. Each Creditor shall not sell,
assign, pledge, dispose of or otherwise transfer all or any portion of its
Claims or any of its Credit Documents or any interest in any Common Collateral
unless, prior to the consummation of any such action, the transferee thereof
shall execute and deliver to the other set of Creditors an agreement of such
transferee to be bound hereby, or an agreement substantially identical to this
Agreement providing for the continued subjection of such Claims, the interests
of the transferee in the Collateral and the remedies of the transferee with
respect thereto as provided herein with respect to the transferring Creditor and
for the continued effectiveness of all of the other rights of the other Creditor
arising under this Agreement, in each case in form satisfactory to the other set
of Creditors.

 

 
Exhibit G-11 

--------------------------------------------------------------------------------

 

 

15.     Further Assurances. Each of A/R Lender and CRG Agent, on behalf of CRG
Creditors, agrees to execute such documents and/or take such further action as
the other Creditor may at any time or times reasonably request in order to carry
out the provisions and intent of this Agreement, including, without limitation,
ratifications and confirmations of this Agreement from time to time hereafter,
as and when requested by the other Creditor.

 

16.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

17.     Governing Law; Waiver of Jury Trial. (a) This Agreement and the rights
and obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York without regard to principles
of conflicts of laws that would result in the application of the laws of any
other jurisdiction.

 

(b)     EACH CREDITOR WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.

 

18.     Entire Agreement. This Agreement represents the entire agreement with
respect to the subject matter hereof, and supersedes all prior negotiations,
agreements and commitments. Each Creditor is not relying on any representations
by the other Creditor, Borrower or any other Obligor in entering into this
Agreement, and each Creditor has kept and will continue to keep itself fully
apprised of the financial and other condition of each Obligor. This Agreement
may be amended only by written instrument signed by the Creditors.

 

19.     Relationship among Creditors. The relationship among the Creditors is,
and at all times shall remain solely that of creditors of Obligors. Creditors
shall not under any circumstances be construed to be partners or joint venturers
of one another; nor shall the Creditors under any circumstances be deemed to be
in a relationship of confidence or trust or a fiduciary relationship with one
another, or to owe any fiduciary duty to one another. Creditors do not undertake
or assume any responsibility or duty to one another to select, review, inspect,
supervise, pass judgment upon or otherwise inform each other of any matter in
connection with any Obligor’s property, any Collateral held by any Creditor or
the operations of any Obligor. Each Creditor shall rely entirely on its own
judgment with respect to such matters, and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by any
Creditor in connection with such matters is solely for the protection of such
Creditor.

 

20.     No Modification. Notwithstanding anything contained herein, no provision
of this Agreement shall be deemed to waive, amend, limit or otherwise modify any
term or condition of the CRG Credit Agreement and the A/R Facility Documents.

 

21.     Severability. Any provision of this Agreement which is illegal, invalid,
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

 
Exhibit G-12 

--------------------------------------------------------------------------------

 

 

22.     Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered or sent by first-class mail, postage prepaid, or
by overnight courier or messenger service or by facsimile, message confirmed,
and shall be deemed to be effective for purposes of this Agreement on the day
that delivery is made or refused. Unless otherwise specified in a notice mailed
or delivered in accordance with the foregoing sentence, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses and facsimile
numbers indicated on the signature pages hereto.

 

[Signature pages follow]

 

 
Exhibit G-13 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Intercreditor Agreement
as of the date first above written.

 

 

[A/R Lender]:

 

[INSERT NAME OF A/R LENDER]

 

By _______________________________________

Name: [__________]

Title:   [__________]

 

 

Address for Notices:

 

[__________]

[__________]

[__________]

Tel:   [__________]

Email: [__________]

 

 
Exhibit G-14 

--------------------------------------------------------------------------------

 

 

CRG AGENT:

 

CRG SERVICING LLC

 

By _________________________________

Name:

Title:

 

Address for Notices:

1000 Main Street, Suite 2500

Houston, TX 77002

Attn:   General Counsel

Tel.:     713.209.7350

Fax:     713.209.7351

Email: adorenbaum@crglp.com

 

 
Exhibit G-15 

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed to:

 

BORROWER:

 

VIVEVE MEDICAL, INC.

 

By: ___________________________

Name:

Title:

 

Address for Notices:

345 Inverness Drive South, Suite 250

Englewood, CO 80112

Attn:   Scott Durbin, Chief Financial Officer

Tel.:     (408) 470-3202

Email: sdurbin@viveve.com

 

 

 Exhibit G-16